Before we start with the order of business, there are still a number of points of order.
Mr President, with regret I have to inform the House of the arrest yesterday in Moscow of Vladimir Alexandrovich Gusinsky, chief executive of the Most-Media group of television, radio and newspaper outlets.
Mr Gusinsky is a leading Russian community leader, being chairman of the Russian Jewish Congress and deputy chairman of the World Jewish Congress. This morning he is in what is known as a general purpose cell in Butyrsky prison where conditions are such that they must be left to your imagination. Mr Gusinsky's media activities were the only ones permitted to criticise Mr Putin and his government. His independent television is the only one that questions the behaviour of Russian troops in Chechnya. His programme Dolls, based on Britain's Spitting Image, satirises the President, something which supposedly causes him great irritation. His radio station Moscow Echo was selected by President Clinton a few days ago for the only substantive interview that he gave to a Russian outlet.
On 11 May Mr Gusinsky's places of work were raided by so-called tax police - men in ski masks and camouflage outfits carrying Kalashnikov rifles. There are few Russians who do not see a connection between Gusinsky's criticisms and the heavy-handed treatment now being meted out to him. Now we have this arrest and Mr Putin says he knows nothing about it.
This latest event leaves Russia teetering on the brink. Either Mr Putin backs down and releases Mr Gusinsky, or we shall have to conclude that Russia's brave attempt to establish a free press has turned out a failure and their democracy an illusion. The consequences of this will be devastating. It will mean goodbye Council of Europe, goodbye Partnership for Peace, farewell Tacis and a warm welcome to a new arms race. The European Parliament must do what it can to avert this catastrophe. I ask you, Mr President, to confer with your colleagues so that the whole range of EU-Russia relations can be investigated, debated and our influence brought to bear not least on the turbulent Mr Putin, who is putting us all in danger.
Thank you. As you can hear from the applause, the House has taken note of your comment.
- (NL) Mr President, I would like to bring up another point. Not only yesterday, but also a few months ago, every month really, permits are granted to the presidency or other nationalities to organise receptions. These then degenerate into all-out bingeing sessions, at which point the cameras start to roll. I think, Mr President, that that is unworthy of Parliament.
What I would like to ask through you is that these kinds of festivity be regulated properly. I think that we can no longer afford this kind of behaviour. I am surprised that permission is granted for this kind of thing, because my request to set up an exhibition for the handicapped, organised by myself, was turned down last week by the same College of Quaestors. My request was looked upon critically, whereas these kinds of party, where we are portrayed as vultures, are simply tolerated. I would ask you to raise this matter with the College of Quaestors in order to put a stop to this, as this is beneath us all.
Madam, please be so kind as to file your concern in writing with the Quaestors, who will then take the necessary steps.
Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, I have been studying yesterday' s Minutes and I have noted that Elmar Brok, MEP, has not mentioned that there might be grounds for his disqualification when voting on the report on digital television, although he has indicated in the register containing information on Members' secondary occupations that he is senior vice-president in a company called 'Media Developments Bertelsmann' . In my opinion, this matter should be discussed in Parliament.
I have not quite understood the honourable member. Are you saying that he did or did not vote? According to the translation, he did not vote and if he did not vote on a matter which is pertinent, then he behaved correctly.
Mr President, I have been reading the Minutes and it does not say here that he would not have voted.
We shall clarify the matter.
(Parliament approved the Minutes)
Mr President, I have taken the floor simply to tell you that I have been in contact with Mr Murphy, the rapporteur of this report, and we have agreed that it would be better to proceed to the vote without debating the report.
What you have suggested is most unusual, because normally this is decided when the order of business is adopted. If reports have been entered on the order of business with a debate then, having consulted the Rules of Procedure, I see no way of removing them from the order of business. I suggest that we keep to the chosen procedure with debate.
I now have another statement to make. Yesterday Mr Lannoye moved to ...
(Interruption by Mr Brok)
Mr Brok, we have moved on to another point. If it is about what the honourable member said earlier, I shall gladly give you the floor afterwards so that you can make a personal statement. Now if you would be so kind as to take your seat, that would ease the tension somewhat.
Yesterday Mr Lannoye moved to table the motion by 185 members to set up a temporary committee of inquiry into ECHELON in accordance with Rule 151 of the Rules of Procedure, which was rejected by a majority at the Conference of Presidents' meeting on 13 April, for a resolution by Parliament. The President has informed me that the Conference of Presidents is due to discuss the question of setting up a temporary committee again tomorrow. I am sure the honourable member agrees that it makes sense to wait for the results of this discussion before tabling the matter before plenary. It makes no material difference, a vote will he held anyway, the question is merely whether it will be during this plenary session or the next.
Mr President, I do not know if the problem lies in the wording, but this does not appear to answer the question I was asking. In fact, on tomorrow' s agenda, the Conference of Presidents has tabled its proposal for the establishment of a temporary committee, not a committee of inquiry. This, however, is not the issue: what I am asking for is a vote on the decision by the Conference of Presidents, with the motion that there should not be a committee of inquiry. There is another motion, but that is not it. You have therefore not answered my question.
I believe I have because, as far as the procedure is concerned, we have two options. First, we can vote separately on the question of setting up a temporary committee and the question of setting up a committee of inquiry. We can do that separately and at different times. But the Rules of Procedure do not require us to proceed in this way. The motion, therefore, is to vote on both questions jointly as a package and that is our second option. I cannot see that it will prejudice the idea of a committee of inquiry, which is what you want, if we merge the votes and the whole issue takes another three weeks. It makes no material difference; at some point the House will have to state its view. I repeat: it would be possible, but the President suggests that we proceed differently and I suggest likewise to you now.
Mr President, I think that it is quite reasonable to propose two votes at the same time, but I insist that there should be two votes: firstly, a vote on the principle of establishing a committee of inquiry, which was rejected by the Conference of Presidents, and there may have to be a second vote if agreement is reached on establishing a temporary committee, which, I must point out, serves a quite different purpose. These are two different problems and a close look at the Rules of Procedure will show that Rule 151 does not provide for a temporary committee: it only mentions a committee of inquiry. I feel that the plenary is within its rights to state its opinion on the position adopted by the Conference of Presidents.
Mr Lannoye, that goes without saying! The Rules of Procedure are crystal clear: if the requisite number of signatures is collected, then a vote must be held in plenary following the decision of the Conference of Presidents, otherwise it would mean that the Conference of Presidents decides whether or not to set up a committee of inquiry rather than plenary. And, of course, that is not how it works. There may be one or two people in the Conference of Presidents who believe that it is, but they are labouring under a misapprehension!
(Heckling, interjection by Mr Poettering)) Mr Poettering says no-one believes that and so your problem is solved!
Mr President, I have taken the floor in order to support the request and I am satisfied with your response. At last, tomorrow afternoon, the Conference will give a response to this request which has been signed by so many Members.
I have taken note of the honourable member' s comment.
Decision on urgent procedure
The next item is the vote on the motion for urgent procedure with regard to the proposal for a Council Regulation [COM(1999) 576 - C5-0280/1999 - 1999/0236(CNS)] amending Regulation (EEC) No 1251/1999 establishing a support system for producers of certain arable crops to include flax and hemp grown for fibre and the proposal for a Council Regulation [COM(1999) 576 - C5-0281/1999 - 1999/0237(CNS)] on the common organisation of the market in flax and hemp grown for fibre.
These proposals were addressed in Mrs Schierhuber' s report, on which the final vote on 16 May was postponed in accordance with Rule 69 (2) of the Rules of Procedure. The matter was referred back to committee.
Mr Graefe zu Baringdorf has the floor for the opinion of the Committee on Agriculture, as the committee responsible.
. (DE) Mr President, ladies and gentlemen, as far as Parliament and the Commission are concerned, this regulation raises three issues: first, how to prevent abuse of the aid scheme for flax and hemp, because there have been very significant irregularities under the regulation in the past; secondly, how to ensure that flax and hemp, both of which are impressive, renewable raw materials with a strong ecological and social impact, can continue to be cultivated in the EU. And thirdly, we need to protect, consolidate and promote the burgeoning processing industry in this area, an industry producing smart, ecologically valuable, biological degradable products.
So we agree on the objectives, but we do not agree on how to achieve them, which is why Parliament has postponed the final vote on this report and is currently negotiating with the Commission. Considerable progress has been made towards consensus and a compromise has been reached on numerous points. We met again yesterday but did not finish editing the compromises and proposed compromises. This motion for urgency tabled by the Council or the presidency is therefore premature and we propose therefore that it be rejected for the time being. We assume that we will have reached a compromise which can be tabled by July and plenary will then be able to vote on it in July.
I should like to reiterate my express thanks in this connection to the Commission and Commissioner Fischler, who has been most cooperative in this matter. I hope that we shall also be able to take account in this proposal of the fact that the Commission is keen for us to table and complete this procedure this year.
Thank you. The chairman of the Committee on Agriculture has tabled a procedural motion. According to the Rules of Procedure, one member may speak for and one member may speak against the motion. Mrs Schierhuber has asked to speak.
Mr President, ladies and gentlemen. I agree wholeheartedly with the motion tabled by the chairman of the Committee on Agriculture. He has outlined the matter quite clearly. I, for my part as rapporteur, should like expressly to thank the Commission for its willingness to negotiate. As you know, we still have no co-decision in agriculture, hence the two informal meetings, both of which lasted over an hour. We reached a consensus on a great many points and the Commission too was willing to compromise. Unfortunately, we have no written documents on which we can really vote and pass resolutions, which is why I support the motion to reject urgency for the time being.
As no one wishes to speak against the motion, we shall pass to the vote.
(Parliament rejected the request for urgent procedure.)
President. Before we start on the order of business, Mr Brok has the floor for a personal statement.
Mr President, allow me a brief personal comment. My professional activities are entered in the presidents' register in accordance with the rules of the European Parliament and I have conducted myself over the last eight years on that basis. I have never taken any parliamentary action on matters which bear directly on my corporate interests and have refrained from voting on such matters, despite the fact that I am not obliged to do so. For the rest, there has been no occasion on which my voting conduct might be interpreted as representing indirect interests or on which I have departed from the opinion of my group. I therefore refute what Mr Seppänen has said.
President. Mr Korakas on a point of order.
Mr President, we shall shortly be debating Mrs Lalumière' s motion for a resolution on European security and defence. It is an important proposal and we each have an opinion on it; however, I think that, if we are to hold a proper debate on this important issue, we should have received the amendments in time. We requested the amendments this morning between 8 and 8.30 and they were not available. This means that, when the time comes to vote on these amendments, we shall be unable to debate them first. Because this also happens with other debates, I should like to ask for measures to be taken so that we receive amendments in time, before reports are debated in plenary.
Our services tell me that the honourable member is right and that there was a delay in distributing the documents because the deadline was set so late. But as we are not due to vote until Thursday, I think that there is some justification for holding the debate nonetheless. But basically you are right and we shall make an effort to distribute the documents earlier in future.
European political parties
The next item is the joint debate on the following oral questions:
(B5-0488/00) by Mr Poettering on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, Mr Barón Crespo on behalf of the Group of the Party of European Socialists, Mr Cox on behalf of the Group of the European Liberal, Democratic and Reform Party and Mr Lannoye on behalf of the Group of the Greens/European Free Alliance to the Commission on European political parties;
(B5-0494/00) by Mr Pasqua on behalf of the Union for Europe of the Nations Group to the Commission on political parties at European level.
Mr President, ladies and gentlemen, I should like to submit seven considerations on this important issue. First: in 1991, the European heads of state and government expressly recognised the importance of European political parties in Article 138a of the Treaty of Amsterdam, guided by the idea that full-blown democracy in the European Union cannot be achieved without solidly-funded European political parties set on a reliable legal basis.
Secondly: next year will mark the tenth year without any material progress with the legal status of European political parties or life breathed into the Treaty. The group of the European People' s Party and European Democrats deeply regrets this.
Thirdly: we would remind the House of the important preliminary work carried out in the Tsatsos report adopted in 1996 and the Kuhne report of 13 April 2000. Other reports by the Committee on Budgets and the Committee on Budgetary Control, the most recent being the Ferber report, have also indicated the urgent need for a European party statute and for this matter to be regulated.
Fourthly: we therefore welcome the fact that the Commission is prepared to advocate an addendum to Article 191 of the EC Treaty on European political parties and thank President Prodi, Commissioner Barnier and the College as a whole for treating this concern with the importance which it deserves. It is this which will enable a solution to be found. We hope that the wording selected will allow the Commission to finalise a European party statute quickly, not set the majority requirements in the Council too high and respect full co-decision for the European Parliament.
Fifthly: we also welcome the fact that the European Commission obviously also confirms the possibility, if my information is correct, of proceeding on the basis of Article 308. The possibilities offered by Article 308 must be used if and insofar as the Treaty is not supplemented. Nonetheless, we take the firm view that supplementing the Treaty is the best way forward.
Sixthly: the chairmen of the four largest groups in the European Parliament, i.e. the group of the European People' s Party and European Democrats, the Group of the Party of European Socialists, the Group of the European Liberal, Democratic and Reform Party and the Group of the Greens/European Free Alliance submitted a proposal for the core elements of a European party statute several months ago, in agreement with the chairmen of the party federations and the Commission, thereby demonstrating that this problem should and could be solved within a broad political consensus.
We are confident that other groups which do not yet have their own European party can be included in this consensus.
Seventh and lastly: we are also aware that, until such time as a European party statute enters into force, we need transitional rules regulating and limiting support for European political parties by groups in the European Parliament and we are prepared to take a broad initiative here which crosses the group divide. We want to promote the emancipation of European political parties from the groups still further and open up future prospects for them and our main concern is to see European political parties become a major vehicle for European political work. We want to give them this opportunity and we want, above all, to ensure that, in all aspects of support for European political parties, we have a transparent situation and clear legal conditions which can be presented as such to the public. This will serve the credibility not only of the parties but also of the European Union and the European Parliament.
Mr President, Commissioner, I agree with the words of chairman Poettering on this joint initiative and, if you will allow me, I would like first of all to remind you that ten years ago we achieved jointly - on that occasion we were the Christian Democratic Party, the Liberals and the Socialists - the inclusion in the Treaty of Maastricht of the article recognising the personality of the political parties. It fell to me at that time to negotiate its inclusion with President of the Council Lubbers and I would like to pay tribute to him because I believe that it was an important step.
We could have chosen to pose the question in reverse, that is to say, why, when the Commission had the monopoly on initiative for ten years, did it not take any step to regulate such an important issue? However, we are taking a constructive view. We want to resolve this problem which is not just a question of a legal vacuum but a constitutional problem for the European Union.
The current situation is becoming increasingly complicated. It was traditionally believed in the media that it was necessary to go 'lobbying' in Brussels, to behave like a pressure group. We managed to have the political parties recognised. In our countries they are a fundamental pillar of democracy. Nevertheless, in ten years, no progress has been made and we truly find ourselves in an increasingly difficult situation. We could go so far as to say that at least 75% of the Members of this House are affiliated to organisations which are not clandestine, certainly, but do not have legal status, and demands are continually being made of us, which we try to respect and comply with, by the Court of Auditors, a key institution within the European Union, but which must not be the institution which in reality establishes the legal framework.
We believe that it is absolutely essential, in order to ensure that it is the democracy of the people and not the power of money, which prevails in the Union, that the Commission should exercise its power of initiative responsibly at the moment. We have made certain useful suggestions so that we may find our way out of a situation which is not only unsatisfactory but also negative for the development of democracy in Europe.
Mr President, the essentials have been covered, but I should like to reiterate the point that the right to propose legislation rests with the Commission. We have taken an initiative across the various political groups, which we presented in February to President Prodi. As a matter of law there has been a reference to political parties in the Treaty for more than seven years now. It states that the parties are a factor for integration, they contribute to the formation of European awareness and are a vital element in the democratic life of the Union and the political debate of the Union.
However, like several of the rather aspirational articles in the Treaties, Article 191, the article referred to, lacks a certain operational content. The question is: can the Commission take an initiative which breathes life and operational content into the aspirations of Article 191? That really is what the debate is about in this House today.
I share the concern of other speakers that the reports of the Court of Auditors - which, by the way, we fully anticipated in this House several years ago with the report of Professor Tsatsos, which pointed out the urgent necessity of validating parties in statutory terms - adds a new urgency. The institutions must be able to deliver accountability and transparency. This House does not have the right to draft legislation: that is the exclusive preserve of the Commission. We are asking for your assistance to ensure that this vital element, as the Treaty states, in the democratic life and political debate of the Union is validated by statute.
Mr President, my Group has also been involved in submitting this motion to the Commission, simply on the basis that we are creating a Europe that is undergoing integration, but it is not at all clear that our citizens will be able to have a say in this merging Europe and keep pace with the advance of integration. I do not want to say that the political parties are the only, or even necessarily, the most important channel whereby the public can have a say in matters that currently affect society, but they play a part, and the status of the European parties must be defined without delay. Just as my colleagues have said, these parties must be brought out into the light of day. They are, in any case, already active today. They cannot replace the national parties, but cooperation among national parties is no longer necessarily enough.
It is important that we agree on fully open and transparent financing when the European parties are defined. It is, for example, very important that accurate information is available concerning their sources of income, and the financing of elections is of particular importance in this respect, since money must not determine success in elections.
My Group does not merely intend that we should acquire in this way a funding channel for the European parties, but what is most important is that there will now be the opportunity to define those basic principles on which the European parties can function. We must take the view that they must respect fundamental democratic rights, human rights and the principle of the rule of law when they function. The time perhaps has come to specify that only European parties such as these may enjoy public support.
If the legal basis is vague, we agree with the request for the Commission to take an initiative to make it clearer, and the Intergovernmental Conference must also take responsibility for this.
Mr President, according to the Treaty, parties which contribute to informing the citizens about events which take place within the Union and the European Parliament are political parties, and therefore, by their political activities, they contribute to the development of a European awareness and European knowledge.
But what is European awareness? It may be that the Treaties are not sufficiently clear on this subject, seeing that they do not mention the rights of the disabled and they do not provide enough protection for children and babies, who are nowadays particularly affected by widespread paedophilia in Europe.
European consciousness is that which must contribute to the development of mutual respect, which must prevent one culture prevailing over another, and which must ensure that tolerance is not confused with laxity and an absence of rules and laws and that laws and rules are not made with the intention of protecting some and not others. The European culture is born of respect for our national cultures and national traditions. New elements are integrated, but this must not lead to a situation where one category of individuals dominates to the detriment of another.
The citizens of the Union need greater protection of their rights, economic and otherwise, in the face of a world market which is becoming increasingly dominated by the interests of multinationals and of a world market created, one might say, to serve political as well as other purposes. Therefore, European parties are not those parties which, to further party interest, have the same acronym in different countries, but those parties whose common ideals, values and programmes lead them to unite within groups and to work together to give the citizens a louder voice and greater representativity
So, à la Voltaire, if you want to talk to me, lay down the rules now. We have to clarify whether the European parties are something that we want to develop now, something different which will overlap with the national parties, that is if we desire cultural and political globalisation to follow economic globalisation - which would bring total uniformity - or whether we want, effectively, to build a Europe in which parties with the same affinities and ideals can work together at European level. European parties, let us not kid ourselves!
Before hearing the speakers for the groups, I would like to give the floor to Commissioner Barnier.
. (FR) Mr President, ladies and gentlemen, I shall answer this series of questions, which all, or more or less all, seek to question or probe the European Commission.
At the instigation of the chairmen of your Parliament' s main political groups, Mr Poettering, Mr Barón Crespo, Mr Cox, Mrs Hautala and Mr Lannoye, you asked the Commission to state its position on a very important and topical issue: the status of political parties in Europe. We therefore decided to look into this issue and I am now able to inform you of the European Commission' s position, as it considered the matter yesterday at its weekly meeting.
Ladies and gentlemen, we are aware of the many studies that Parliament has undertaken on this issue over the last ten years, as many of you have mentioned, such as the reports by Professor Tsatsos and Mr Ferber and, more recently, on 13 April, the report by your fellow Members, Mr Dimitrakopoulos and Mr Leinen. We are aware of Parliament' s concern and we are familiar with your proposals. We share your desire for changes to consolidate European democracy and the extremely important process of European integration.
Mr Poettering reminded us of the Treaty' s current wording. I would like to talk about the former Article 138 A, which has now become Article 191, and which states that "political parties at European level are important as a factor for integration within the Union. They contribute to forming a European awareness and to expressing the political will of the citizens of the Union" . This text, Mrs Hautala, which, it is true, is merely declaratory, but which does have the virtue of existing, demonstrates that European political parties will under no circumstances come to replace national parties. This must be stated and restated. This is no more likely to happen than European citizenship, which is also provided for in the texts, ever replacing national citizenship. The one will complement the other, and that is the issue before us here today.
Nevertheless, as I have just said, as important as this text is, it is merely declaratory. It does not include any operational measures, which are clearly lacking and clearly necessary, particularly in order to answer, as Mr Barón Crespo mentioned, the requests and questions addressed to the Court of Auditors.
I shall therefore answer you by stating the European Commission' s intentions, whilst stressing the twofold concern, the twofold demand that we must address, or rather that we must all address together. Firstly, the requirement for speed: things have perhaps dragged on for too long over a period of ten years, without any solution being found. This speed must, however, be accompanied by another requirement, which is legal safety and stability. In the face of this twofold requirement, there are two options that must be considered. The first, which was recommended in the Ferber report, would be to draw up a legislative proposal on the basis of the current Treaty. In this framework, Article 308 could be an operational measure, at least in a provisional phase, linking it to Article 191, in content. But, and I am not saying 'but' in a restrictive way, it is simply an expression of the concern for legal security that I mentioned, you know as well as we do that the use of Article 308 is cause for quite widespread reservation and that, in any event, it requires unanimous agreement following consultation of the European Parliament. It is our opinion that the status of European political parties needs to have an unassailable legal basis.
The second option is recommended in the Dimitrakopoulos-Leinen report and is also favoured by the President of the Commission, Mrs Schreyer, and the leaders of the five main European parties, as they stated in a letter that we received yesterday and I myself favour it. This would be, within the framework of the Intergovernmental Conference, to provide an amendment to Article 191 that would probably provide greater legal security.
Ladies and gentlemen, Mr President, having said all of this, I should like to confirm, in order to provide a specific answer to your question, that the Commission is ready to take action. It will face up to its responsibilities and will therefore come up with an initiative. We shall do so immediately by taking the opportunity provided by the next trialogue to undertake a study and to find the best way to effectively bring the three institutions together on this issue. We shall do so in light of the discussion which will take place in July, by working on and using the optimum legal combination of articles 308 and 191.
In any event, we hope to achieve this in the short term by proposing, in forthcoming weeks and months, in the framework of the Intergovernmental Conference, the text for a proposal for an amendment to Article 191 which will complement this article, make it operational and more precise, and which will therefore provide a clear, sound, transparent and definitive legal basis for the organisation of political parties at European level. At this stage, since I have just been speaking about the Intergovernmental Conference, I feel sure that your representatives in these negotiations, your President, Mrs Fontaine, and the two other representatives who are taking an extremely active role, Mr Brok, who is present, and Professor Tsatsos, will be able to justify, relay and explain the need for this new legal basis by means of an amendment to Article 191 as proposed by the Commission.
I am grateful to you all for having brought this issue to the attention of the Commission and European public opinion. I am not surprised by the fact that it is Parliament that did so, firstly because there has been - as many of you have pointed out - a long wait and several requests in the past, but also because it is this Chamber that is the democratic forum for political debate in Europe. This is the right place to call for stronger foundations for this debate on behalf of the people of Europe, through and by means of the European political parties.
The Commission has therefore responded very favourably to this request. In the next few days, it will shoulder its responsibilities and will, in the spirit that I have just mentioned, launch a three-stage initiative, with the reservation that I mentioned right at the beginning of my speech, which is the coordination that there must be between us, with all the institutions.
You should not be surprised at this favourable response by the European Commission. The germ of the idea was already present in the Commission opinion of 26 January, which I delivered to you, with President Prodi, on the subject of the European Commission' s proposals for reforming the institutions, as, in the text of 26 January we proposed, as you yourselves did, to draw up European lists for the European elections. We also stated in that text that this opportunity for a certain proportion of European MPs to be elected from European lists would make the organisation of European parties and their role easier. I think that the time has come to consolidate this guideline, to make it more precise and to provide it with a clear legal basis. That is why, in the next few days, the Commission will be adopting the initiative that you have been requesting, first through the trialogue and then by looking at how the optimum combination of Articles 308 and 191 can be achieved within the framework of the IGC.
Mr President, Commissioner, ladies and gentlemen, my Group chairman has tipped me the wink and I am able to say on behalf of our group, the PPE-DE, that we fully support and welcome the Commission' s explanations in reply to the oral question, as regards both what was said and the timetable and legal evaluation.
Secondly: I am also delighted that we are again stepping up the political debate on the party statute, the pressure of time in the run up to the final stage of the intergovernmental conference notwithstanding. This is not just a question of money. This is also a question of political self-awareness, a question of political identity, a question of the role of national and European parties in the unification process.
We want a stronger European Parliament and that means reducing unanimity and increasing the co-decision powers of the European Parliament. But a stronger European Parliament depends on strong groups in Parliament which have the authority to act. We want a strong Commission which drives the European integration process forward. One of the ways in which this is expressed is by lobbying for the President' s function to be strengthened and through parliament' s proposals to the intergovernmental conference.
We want a statute for European political parties because our democracy is a civil and party-political parliamentary democracy. But we must not underestimate the psychological importance of this debate. At present people and national parties are elected. We want, as we have stated in the proposal to the intergovernmental conference, members on European lists to be elected because we want to raise the European political profile of members further still. The proposal was touched on at the intergovernmental conference. I readily admit that we want European lists and European members of parliament. The proposals have been made; it all depends on the European party statute.
The report by the Court of Auditors containing demands on the groups was also touched on. We shall comply with these demands. My group started taking steps in this direction even before the Court of Auditors' report in order to clarify this transparency and this division. But it cannot work against the European parties because that would represent a reduction in our European self-awareness. That is also why the party statute is one of the conditions which needs to be put in place so that we can in fact quickly do what is demanded of us and what we demand of ourselves.
Mr President, I take good note of Commissioner Barnier' s statement and the commitment which the Commission is making. Please allow me to express, not a criticism, but surprise in relation to the unassailable legal basis. The Union Treaty, at that time signed by the twelve Heads of State and Government and ratified by all the parliaments of the Member States with the approval of the European Parliament, which recognises citizenship, is not, it appears, a sufficient legal basis. This surprises me because to be associated with a political party is a fundamental right for citizens and, while our citizenship is recognised, that right is not. We did not manage to have this included in the Treaty of Amsterdam. The Commission is behaving gingerly and takes this approach: two stages, almost three stages, according to the Commissioner.
I understand that the proposal relating to the tripartite dialogue and stemming from Article 308 is a provisional proposed legislative provision and the best laws, at least in my country, are provisional laws, which are the ones which have lasted the longest. This would allow us to end this current situation of a lack of legal status, and I take good note of this and I believe we should work in that direction.
The second step is the amendment of the Treaties. I believe I can say that we all support it, but the important thing at the moment is, firstly, the existence of a public commitment by the Commission to exercise its right to initiative, a common will to consolidate a fundamental dimension for European citizenship and contribute immediately to the political parties beginning not only to exist in reality, but also to be legally recognised, because I believe that this is an important step towards the construction of European democracy.
Mr President, Commissioner, ladies and gentlemen, I naturally concur with Mrs Hautala' s views on transparency. I would also like to thank the Commissioner for his proposal in which we will be given the opportunity to exchange ideas here with Parliament which is, after all, eminently suited to express its opinion on this matter. But what we need is an initiative - albeit hopelessly overdue - from the Commission. After all, for the past twenty years, we at the European Free Alliance have been bringing together political parties which want to help build Europe on the basis of a diversity of cultures, peoples and regions. In this connection, we have always attempted to stand up for the small and the weak, who cannot represent themselves in this big Parliament but whose concerns we are trying to take into consideration. Up to now, it has been impossible to do this fully transparently, because there has been no clarity with regard to the European parties' expenditure and revenue, among other things.
But there are questions left unanswered concerning the future too. It has not yet been mentioned here, Commissioner, but I would like to raise the question nevertheless. Will the European democratic parties which in future appoint themselves as European parties only be supported if they stand for the values on which Europe is built? This seems a rhetorical question to me. I hope that the Commission can give me a clear answer to it.
Mr President, ladies and gentlemen, there are totally opposing views on European political parties within my group. The main question raised is the extent to which they can actually represent a European public. Direct links with people exist not at a pan-European, but at national or regional level. That is where the parties are anchored, that is where their members and electorate are.
The situation is in fact quite paradoxical. First, there are European parties. Secondly, there is Article 191, which states that European political parties are an important factor for integration. Thirdly, at the same time, we still have no idea what European political parties actually are.
On 12 December last year, the chairmen of the Party of European Socialists, the European People' s Party, the Liberal, Democrat and Reform Party and the European Free Alliance and the secretary-general of the European Federation of Green Parties themselves stated in a joint declaration that clarification was needed as to what a European party is. Now I am convinced that, outside this House, no-one, to all intents and purposes, can comprehend or understand this. Plus, the parties tend to take themselves very seriously. It is not by chance that citizens - and not just in my country - are highly sceptical about things such as party memberships. When they commit, it is mainly in civil initiatives, non-governmental organisations and various structures within the civil society.
I have nothing against European parties. I think that they face the challenge of achieving cross-border coordination of their work during the course of integration. But one thing is unacceptable and that is a situation in which European parties exist and receive funding but are still undefined. The criticism of the Court of Auditors was justified.
I should like to close by saying that I too am in favour of finding a solution to this muddle. But the solution must include treating political democratic forces in Europe equally, including those which define themselves otherwise and which, for example, are critical of the EU, and not excluding them from this problem-solving process.
Mr President, I would first of all, perhaps specifically for the benefit of the German delegates, insofar as they still care about respecting the rule of law, like to remind you of the judgement by the German Constitutional Court of Karlsruhe, in which the European Union is unambiguously defined as a confederacy, and hence the opposite of a federal state. In fact, this vision of the European Union is also held by the large majority of citizens of our Member States for whom our Union is a close partnership of free peoples and states which very clearly respects the principle of subsidiarity. In the light of this, the project of European political parties is the umpteenth fundamentally undemocratic project because it can only widen the enormous chasm which exists between the electorate on the one hand and European political decision-making on the other. But this is apparently the price which some, hiding behind a mask of rhetoric, are willing to pay here in order to channel even more of the taxpayers' money to already excessive party funds. It is also a project of people who are hoping to create the European federal superstate. Indeed, these people are trying to attain their goal, the undemocratic federal superstate, by guile, and seize upon a variety of issues, including monetary union, the unified statute for MEPs and the possible accession of countries which are not even geographically situated in Europe, such as Turkey, to help them reach that goal.
In a European Union which really respects the principle of subsidiarity, we do not need a European political party. Anyone who has different ideas about Europe or who would like to increase the pompe afrique, the money pump from the taxpayer to the European political parties, should have the courage to stand up and speak out, but you are lacking this courage.
Mr President, I am a strong supporter of cooperation between peoples. Many problems can only be solved jointly. Global problems must be solved in the UN. The court here in Strasbourg can support us in connection with human rights. In Brussels, we have close economic cooperation between the EU and the EEA in connection with a common market. Would we obtain better solutions, however, if decision-making were, in every conceivable case, to be centralised in Brussels? Would we obtain better democracy by downgrading the national parties and raising the profile of common supranational parties? Would more people join, become active members and take part in debates in connection with elections and decision-making? Supranational EU parties are an artificial product which will never be financed through voluntary subscriptions but only by siphoning off EU funds. We are familiar with the pattern from many national parties which have distanced themselves from the electorate and instead allow themselves to be financed by the State, business and the unions. It is quite right that the State should support parliamentary work and provide citizens with information. It must not, however, be a propaganda machine for the view of the majority. To quote Grundtvig, doyen of the public education movement in Denmark, there must be 'freedom for Loki as well as for Thor' . The supranational EU parties will never win the hearts and minds of ordinary people. They will instead be populated by highly paid officials bound to no country in particular - bureaucrats without roots in local political associations. Manifestos will be written by small groups of experts out of touch with the lives of real people. An artificial product of that kind does not deserve financial support from the EU. My group will vote against subsidies for supranational EU parties and against bending the Treaty by using flexible clauses for that purpose.
Mr President, this is a question of democracy. Democracy is transparency, public accessibility, rule by the people, and participation. The current European political parties do not represent transparency or public accessibility. It is a rhetorical question, but who of us knows anything about the European political parties? The only certainty is that some groups in the European Parliament have given financial support to the Europarties, contrary to the regulations concerning parliamentary funds. They have been discovered in the investigations conducted by the Court of Auditors. I suspect these abuses are now being covered up.
The European political parties do not represent democracy. They are parties of parties and that means that the public does not have the opportunity to participate directly in their activities. For rule by the nation, you need a nation. Europe is not a nation; it is nations. We have no concept of supranational democracy. Now, supranational rules and regulations for Europarties controlled by the big countries are being drawn up, with the Commission' s support, by the big parties in the big countries. Parties of parties are not democracy.
Mr President, I should like to thank Mr Seppänen, Mr Brok and Mr Vanhecke because I think that contrary to what the Chairman of the Liberal Group has told us, the key point has not been stressed.
The key point - and there is a high degree of unanimity on this within the Chamber - is money. It is the spoils that our friends at the back are already looking to share out amongst themselves. It is the institution of a European system of public financing and it is not therefore the strengthening of democracy but of 'partiocracy' , which in many Member States has already caused the damage we are all familiar with. That is my first point.
The second key point - and this has probably gone somewhat over Mrs Maes' s head - is that we would be able to create new rules for bureaucracy which would then allow us to discriminate against one party or another, not on the basis of criminal laws or an infringement of such laws, but on the basis of new, discretionary rules and therefore - because this is what you want, Mrs Maes - to make it an offence to express an opinion.
At this point, I doubt - judging by the number of mouths that are watering here - that we have the majority that is required to reject this motion, to reject this institutionalisation of bureaucracy, which is becoming more and more pervasive within Parliament. I think that the public should be made aware of this: what is being proposed to us today is not a Europe of the citizens but a Europe of the taxpayers, whom we are once again going to bleed dry in order to allow bureaucracy to proliferate in the future. This is a long way from what a democracy should be and, in my opinion, we must condemn this initiative. Political parties are de facto associations and perhaps they should simply publish their budgets. It is true that this is not done at national level, but perhaps we should begin to move in that direction so that, from now on, we know what they are doing with their money.
. (FR) Mr President, I should like to add a few words, but not to provide individual answers to everyone who has spoken on this matter. Indeed, the diversity of the statements that I have just heard is fine proof of both the topicality and the sensitive nature of this debate.
Whilst thanking several of you, particularly Mr Karas and Mr Barón Crespo, who have properly understood the thrust of the Commission' s position, I should like to say quite clearly to Mr Barón Crespo, so that there is no ambiguity, that we intend to study all the options and to do so immediately. I expressed this by calling Article 308 a valuable operational procedure. To put it simply, with regard to Article 308 with whose rationale and constraints you are familiar, we need this dialogue within the trialogue. We need this collaboration between the three institutions. We shall try to achieve this immediately but we are working on the combination, which I explained just now, of Article 308, which we feel is an appropriate operational basis - subject to the trialogue and the resulting opinion - and Article 191. After this we will accept our responsibilities - and I repeat this for the second time - and we shall also accept our responsibilities within the framework of the Intergovernmental Conference, at which I promise to fight for the proposal that the Commission will be producing in the next few weeks, as strenuously as you know I can.
The subject you have raised, Mrs Maes, is an extremely sensitive one, and this issue is clearly open to various interpretations. I shall take the liberty of giving you my personal feeling on this matter at this stage. I cannot believe that the political parties that expect to benefit from the new status recognised in the Treaties - if we do indeed achieve these changes for European political parties - are not as a matter of course committed to respecting the democratic values that are the foundations of the European Union.
I respect the opinions that many of you have expressed. I do not think, however, that we should speak, as Mr Vanhecke did, of an "antidemocratic process" . The political parties are united in this very place through you, in joint groups. They consult each other. Outside the European Parliament, joint meetings and demonstrations are held and joint statements are made. Ultimately, we must recognise the true nature of political debate in Europe and give this debate a sounder structure and a clear and transparent legal basis. Considering the matter from this point of view, these changes would represent progress for the general public but also, Mr Dupuis, for the taxpayers, who are generally the same people.
I should like to add or repeat that these European political parties, as they are organised today, on an unsteady foundation, and as they will be organised tomorrow, on a clear and legally sound basis, if we succeed, will not replace the national political parties, they will complement them and will give them a European dimension. By the same token, European citizenship has never replaced and will never replace national citizenship: it complements it and gives it a European dimension.
That is what I wanted to say, Mr President - with a few personal observations, of course - on the reasoning behind the Commission' s position as I explained it just now. This is the basis on which we shall be working in the next few days in order to achieve the best possible results as quickly as possible.
Thank you, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
Security and defence
The next item is the joint debate on the following oral questions:
(B5-0315/2000) by Mr Brok on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to the Council on the European Common Security and Defence Policy in view of the European Council meeting in Feira;
(B5-0475/00) by Mr Brok on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to the Commission on the European Common Security and Defence Policy in view of the European Council meeting in Feira.
Mr President, ladies and gentlemen, I welcome the fact that we are already able to discuss this issue here today and I should like to start by saying that I consider this, to all intents and purposes, to be the first reading of the Lalumière report, because Mrs Lalumière has invested a great deal of expertise and work in this project.
We must stress that, after Amsterdam, Cologne and Helsinki, a great deal of progress has been made in developing the foreign, security and defence policy and we would like to thank the Council and the Commission for making this progress possible in these areas. It is the result of our understanding that a disaster such as we have witnessed in the Balkans must never happen again. We must guarantee that Europe has the authority to act in the area of foreign, security and defence policy, the authority which allows us to safeguard our interests jointly; however, at the same time, we must make it clear that this is not an alternative to the transatlantic alliance. This development complements NATO, which will continue to remain responsible for collective security in Europe.
We as the European Parliament have already come to this conclusion by intensifying and institutionalising collaboration with the NATO parliamentary assembly. We must realise that Amsterdam transferred the Petersberg tasks of the WEU to the European Union and that, as a result, practically all areas of the Western European Union now come under the responsibility of the European Union.
All that remains is Article 5. I think this Intergovernmental Conference should consider whether Article 5 can be adopted in the form of a protocol to the EU Treaty and whether we should leave it to each Member State to take a sovereign decision as to whether or not it subscribes to this protocol. This is surely a way for non-allied, neutral countries to find their own way as members of the European Union while, at the same time, allowing collaboration in practically all circumstances.
In the long run, this must be credibly sustained by the European Union. We are a Union with our own legislation, which has resulted in our own legal system, and with our own interests based on the internal market and monetary union, which is why areas with different standards of security within the European Union must be a thing of the past. This will surely help to develop a coherent foreign, security and defence policy.
We can see, precisely in Community matters, that the European Union has a plethora of instruments which are important for foreign and security policy, especially for civil crisis management, and that we are therefore able to provide more foreign aid than the United States Congress, that trade policy is the responsibility of the Commission and therefore that the nucleus of our potential to act is a Community remit and that we should not assign the development of a foreign, security and defence policy to intergovernmental collaboration.
The European Parliament will advocate bringing the Community position, the Community part to the fore. We are of course delighted that we have a highly qualified High Representative in the person of Mr Solana, but it has always been the aim of the European Parliament in the long run to have a European foreign secretary incorporated into the Community area as part of the Commission. This is unattainable at present for certain reasons, but we should strive towards it. It is still our aim.
We can see that the Commission has a large stake and that foreign and security policy is being formulated in the European Council. Defence is still a matter for national governments when it comes to equipment and similar questions. This must be merged, including practically, so that such absurdities never occur again. If we just think that today the foreign secretary of Kazakhstan will be received by fifteen foreign secretaries, the Commissioner responsible for foreign affairs and the High Representative, then I think this makes for wonderful Council meetings, but it is not a sign of any particular authority to act on the part of the European Union. I think that we must speak up with one voice more loudly here and the Troika of Council President, High Representative and Commissioner for Foreign Affairs introduced in the Treaty of Amsterdam should first establish the Union' s authority to act; we should not have any other definitions in this area.
We must also ensure that this Treaty improves our decision-making mechanisms and we should not forget the huge shortcomings brought to light in the organisational disaster in Kosovo, which are the reason for the lack of an arms export policy and which have so far forestalled unity in the EU Treaty. We must recognise the fact that we are squandering money in national budgets. We spend more on defence than America, but with far fewer results. This also applies to transport, satellites and such like.
According to the Treaty, this European Parliament is responsible for parliamentary control, including and especially of the Petersberg tasks, which is why the control function of the European Parliament must also be strengthened. We shall also endeavour to bring about cooperation as well as collaboration with the foreign and defence policy committees of national parliaments in order to close gaps and cooperate with the parliaments of candidate and other countries. But this European Parliament is named in the Treaty as the parliamentary controller of foreign, security and defence policy to the exclusion of all others.
Mr President, ladies and gentlemen, during Portugal' s Presidency of the European Union the development of the Common European Security and Defence Policy has been regarded as a priority, as is evident from the document which we presented at the beginning. The report to be submitted to the European Council in Santa Maria da Feira will detail the progress made on the various mandates received in Helsinki. In particular it will cover the development of the European military capability, the headline goal, the institutional development of the permanent political and military bodies, the relations between the European Union and third countries in this area, the relations between the European Union and NATO, an indication of whether or not the EU Treaty needs to be revised and the problem of non-military crisis management mechanisms.
In the area of foreign policy and the Common European Security and Defence Policy, the EU has decided to develop the military and non-military dimensions in parallel. We clearly must coordinate these two dimensions and particularly the military and non-military crisis management actions which the EU may decide to undertake. This coordination will be carried out by the new structures of the Common Foreign and Security Policy, in particular by the Political and Security Committee, the future Military Committee and the Committee for Civilian Crisis Management. I must point out that the interim bodies started work in March 2000 and that the Committee for Civilian Crisis Management was formally created during the Portuguese Presidency.
As will be evident from the Presidency' s report to the Feira European Council, an effort is being made to simultaneously develop the military and non-military crisis management capabilities. The Member States have already been working to develop the headline goal. For example this was discussed yesterday at a meeting of the General Affairs Council attended by the Defence Ministers. The Feira European Council will also see the Member States make a commitment to develop their civil police capability by 2003, with up to 5 000 officers, for crisis management operations. This represents a major effort by the Member States to ensure sustained and uniform development of these two dimensions which are fundamental for security and stability.
On another issue raised in Mr Brok' s question, I must say that strengthening the Common Foreign and Security Policy by developing a common European security and defence policy, thus allowing the EU to establish a military capability and also to reinforce the efficacy of its civilian crisis management mechanisms, does not necessarily require an increase in the defence budgets of the Member States. Rather, the basic objective will be to improve the use and rationalisation of the military assets and capabilities of the Member States. In this context it must be said that the European Union will use, in order to develop the headline goal, the NATO defence planning, the planning and review process for countries which are not members of NATO and the defence capabilities initiative which is ongoing within the Alliance.
Every effort is being made to ensure effective use of all the assets and capabilities and to avoid the duplication which could lead to additional defence costs. No increase in the Community budget is planned as these efforts are to be implemented by the Member States in a context of voluntary cooperation. A final answer on the budgetary impact of this policy may only be given, however, after the Commitment Capability Conference to be held in the autumn. This will analyse the national military contributions to this joint effort and the shortfalls which it may be considered necessary to meet.
As for the involvement of the European Parliament in this process, it should be recalled that the Common European Security and Defence Policy is a component of the Common Foreign and Security Policy. The EU intends to make its foreign dimension more effective and credible by developing military and civilian crisis management capabilities. Under Article 21 of the Treaty on European Union, Parliament shall be consulted by the Presidency on the main aspects and the basic choices of the Common Foreign and Security Policy. The views of Parliament shall be taken into consideration by the Council. The European Parliament shall also be kept regularly informed of the development of the Common Foreign and Security Policy and may ask the Council about aspects which it considers are important and may make recommendations which it deems appropriate. The need to avoid unnecessary duplication and to make the best use of all the existing assets and capabilities also underlies the development of the Common European Security and Defence Policy. It is therefore natural that the Member States have from the beginning advocated the transfer of WEU powers which could prove useful in the process now under way in the European Union.
Portugal, which holds the Presidency of the WEU, has tried to advance the process for transferring powers from the WEU to the European Union.
The Portuguese Presidency has therefore prepared a set of political and military concepts and procedures which, following the WEU Council of Ministers meeting in Oporto, will be transferred to the European Union. This constitutes a fundamental part of the acquis which must be preserved.
During our Presidency of the WEU, preparations for the process of transferring the Institute for Security Studies and the Satellite Centre of the WEU have also been started. This will occur during the next presidency. The WEU has already taken the decision to allow the EU direct access to these structures. Therefore, in accordance with the desire expressed by the Member States, the transfer of the Institute for Security Studies and the Satellite Centre will take place. The transfer of powers from the WEU to the EU does not imply the end of the WEU; at least this is not the current aim of the Member States. The amended Treaty of Brussels will remain in force without any further changes. This is why the collective defence mechanism specified in Article 5 will also remain in operation for the States which have signed this Treaty, as will the Parliamentary Assembly, which will continue to operate fully.
However, the whole organisational structure will be slimmed down. This will then simply provide support to a permanent council which will meet when necessary and to other structures which will continue to operate, in particular the Western Europe Armaments Group. The budget for this organisation will also be substantially reduced.
The Common European Security and Defence Policy requires a close, intense and transparent relationship between the European Union and NATO. The Portuguese Presidency has paid particular attention to developing ways of establishing this relationship, which must be based on cooperation, dialogue and transparency. However, it must not threaten the autonomy of these two organisations.
The report to be presented to the Feira European Council includes a document establishing the principles and terms of this relationship during this interim period. Four ad hoc working groups involving the EU and NATO will be created on the following issues: security, European military capability, development of processes for transferring NATO assets and capabilities to operations led by the European Union and, finally, definition of the permanent terms of the relationship between the European Union and NATO. If necessary, other working groups on specific issues may be created.
In its effort to develop the European military capability, the EU must take into account the need to maintain a relationship of cooperation, dialogue and consultation with European allies who are not members of the European Union and with the applicant countries. It must be stressed that the headline goal defined in Helsinki is open to participation by these countries which may therefore contribute to the European force. According to the document agreed by the European Union which will form an integral part of the Feira European Council report, a single and inclusive structure will be created in which the fifteen Member States of the European Union and the fifteen third countries will participate. This structure will be responsible for dialogue, cooperation and consultation between these countries. In view of the fundamental role of the six European allies who are not members of the European Union and also bearing in mind that NATO may provide assets and capabilities for operations led by the EU, meetings will take place within this single structure between the Fifteen and these six countries to discuss issues involving the development of the European military capability.
In the pre-crisis phase or rather at the start of a crisis, dialogue, cooperation and consultation will clearly be reinforced and, if the EU were to consider using NATO assets and capabilities, particular attention would be given to the dialogue, cooperation and consultation with the six European allies who are not members of the EU. It must be stressed that, under the terms agreed in Helsinki, EU operations will in principle be open to participation by these countries. Russia, Ukraine and other European countries may also participate in operations led by the European Union.
The French Presidency will be responsible for presenting the Nice European Council with proposals on the terms for the consultation and participation of these countries. At the Feira European Council, the European Union will record the interest expressed by Canada in participating in this joint European effort.
Finally, in Helsinki the Portuguese Presidency was given the task of presenting the Feira European Council with an indication of whether or not the Treaty of Amsterdam needs to be revised. From the debate conducted and the opinions expressed, it has been possible to conclude that the implementation of the EU decisions on the Common European Security and Defence Policy does not require the Treaty to be revised as this policy falls legally within the provisions currently in force. However, as this is a process that is open to developments, the Member States have agreed on the need to keep an eye on this issue.
Mr President, I welcome this timely and useful debate, which was introduced characteristically and forcefully by my honourable friend, Mr Brok, in a thoughtful and useful speech. I welcome the report by Mrs Lalumière. It is an exceptionally helpful document. What it says about non-military crisis management provides us with a checklist, an action list of things we should be making sure are put in place over the next few years. It is a very good report, and I would like to congratulate the honourable lady, without reservation, on what she has said.
The Commission has actively contributed to non-military crisis management since long before the Cologne and Helsinki Summits. These summits have reminded us that there is an urgent need for our policies to become more ambitious, coherent and effective. We need to improve our capacity for rapid and targeted action. We need to step up our efforts of coordination. We need to improve the availability of analysis and information exchange, and we need to radically enhance our capacities for pursuing preventive policies.
The creation of additional instruments, or the mobilisation of additional funding, does not, in my judgement, stand in the centre of current deliberations; nor are far-reaching Treaty changes required. Instead, our focus lies on using existing instruments and financial resources considerably more efficiently. Parliament knows the priority which the Commission and I attach to discharging our existing competencies a great deal more energetically and a great deal more competently than we have in the past. That gives us a considerable agenda for the next few years. I hope that we will have the support of Parliament in working through it.
We should build on existing competencies. We should bring them to bear more effectively on the twin goals of conflict prevention and crisis management. Saying 'no' to institutional revolution does not mean turning our backs on innovation.
The Commission recently tabled a proposal for the creation of a rapid reaction facility. The limited funds we think are required for that facility will be found by redeployment within our existing budget.
I also believe that the idea to set up a European civil police corps merits careful examination through a feasibility study by the Council, as proposed in the relevant European Parliament resolution. It is also plain that the Commission's lack of human resources for both conflict prevention and crisis management greatly impinges upon our capacity to make more rapid progress in this field, though that is something we are attempting at present to address.
Let me be clear about the Commission's role. We are plainly not responsible for coordination of the military and civil components in crisis management. What the Commission is trying to do is to ensure an effective and coherent Community input into the overall coordinated effort of the Union in this area.
I have spoken before about the impossibility of making a clear distinction, in preventing a crisis or in managing a crisis, between the military and the civil components. The important thing is to recognise the relationship between the two. Look at what the Commission is doing around the world: we are paying for the training of police in anti-terrorism tasks in Palestine. We are helping to create border services in the Balkans. We are spending money on de-mining in virtually every continent. Those are the sorts of ways in which the Commission is contributing to preventative diplomacy and I hope that in future Europe will manage those tasks in a more coherent way.
This is not our first effort to create as it were a common foreign and security policy. We had the Pleven plan. We had de Gasperi. We had Fouchet. We had years of European political cooperation, during which there were lots of ringing declarations, perhaps slightly too many of them, some weeks after they could actually have any effect on events. The decision taken at Maastricht, the decision taken at Amsterdam, the decision taken at Helsinki - they all mark a signal move forward, a recognition that we have not done enough in the past to ensure that Europe's voice is heard adequately around the world and that Europe's capacities to prevent and manage crises are brought to bear with sufficient competence and vigour.
This time we have to make a difference. This time we have to ensure that a common foreign and security policy ensures that Europe discharges its responsibilities at the level which events require, at the level which our citizens now in my judgement demand. We in the Commission want to play our full part in ensuring that this time a common foreign and security policy is a resounding success.
Mr President, Minister, Commissioner, I should like to welcome, as my colleague, Elmar Brok has just done, the progress that has been made in European defence and political unity.
I would like to remind you that during the tragedy in Bosnia it was said that Europe died in Sarajevo. It is my opinion that, in political and military terms, it had not even been born when that tragedy erupted. Europe awoke when the crisis in Kosovo arose. Europe spoke with one voice, as you have just said, Commissioner Patten. It made its voice heard, it stated the limits of what was tolerable and in the end took military action, all other political, economic and diplomatic pressure having failed. If, however, our American friends had not then joined the combat on our side, Europe would not have been able to act effectively.
It is this awareness of our dependence on the Americans - and that is not to blame the Americans in any way - which has brought about this sea change in European public opinion. This is not to blame the Americans for having gone into Kosovo with us, because I must remind you that, until they became involved in Bosnia-Herzegovina, people said that it was because there was no oil in Bosnia, whereas there was oil in Kuwait. Well, our American friends did join us in that war, but without them we would not have been able to perform that task as efficiently as we did.
Let us not harbour any illusions. The determination created as a result of that crisis, shared by more than two-thirds of public opinion in the Fifteen Member States of the Union, will not achieve results straightaway. It will take time - time and money. It will take time because, as you all know, it takes at least ten to fifteen years to develop an arms programme. In the meantime, it is quite clear that everything that has been done and all the decisions that have been taken, particularly in the area of our relationship with NATO, are quite satisfactory. It will require money, and I welcome the courage of our rapporteur, Mrs Lalumière, and join her in saying that we cannot achieve any more with the money that we have spent to date.
Mr President, Mr President-in-Office of the Council, Commissioner, as you can see, the European Parliament takes a very close interest in this new policy, which will become the common European security and defence policy, and we will have occasion to discuss it often in the future.
Today, knowing that this issue is to be discussed at the Feira Summit, we would like to ask you about the intentions of the Council and the Commission, and also to share our views and hopes with you. We shall be expressing these in the resolution which we are to vote on, I hope, tomorrow.
Mr President, Commissioner, I should first of all like to thank you for the opening statements you have just made, including your words on the pointlessness of a possible revision of the Treaties. I am now speaking in my capacity as rapporteur for the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, but in more general terms, I think I can say that the great majority of the European Parliament, which does not mean unanimously, approves, as I do, of the new impetus that the Cologne and Helsinki Summits have given to this policy since the Treaty of Amsterdam.
Bosnia and Kosovo, as Mr Brok reminded us a few minutes ago, demonstrated - if proof were necessary - Europe' s shortcomings, both in terms of prevention and of how we manage crises and extricate ourselves from them. We also observed that we were still too dependent on the United States for our security. In short, we are satisfied with the guidelines and with the decisions that have been adopted over the last year but we expect the Feira Summit and then the French Presidency to continue and expedite their actual implementation. In fact, we currently have what could be called a 'window of opportunity' following the shock that has been felt across the Balkans. Unless we take advantage today of these favourable circumstances, we fear that this new policy may become bogged down in various procedures that will, in fact, paralyse it.
That being the case, the European Parliament must draw a clear distinction between civilian and military crisis management. The former is obviously the approach we favour. In this area, the Commission has an essential role to play and we welcome the efforts that have been made recently, Commissioner, but I must stress a few specific points. How can we further improve our swift decision-making and rapid action capabilities? By the same token, how can we guarantee effective coordination, which is a continual problem, between the Council, the Council' s High Representative, the Commission, and in some cases, Member States, NGOs etc? In order to achieve this, we strongly urge the Council and the Commission to set the major common objectives known as 'Headline Goals' in advance so that everyone knows in advance what they can or must do, when confronted with a sudden crisis.
Finally, I would remind you of our commitment to creating a European civilian peace corps, with the same rationale: speed and efficiency. What do you intend to do, Commissioner? Whatever course of action we may prefer for dealing with crises through civilian means, we know perfectly well that we also need military means, if only to deter certain parties from committing barbarous acts.
There is still much to be done to ensure that the European Union has adequate military resources, which is why we are putting these questions to you. We are questioning you about the establishment of a rapid reaction force, which must be operational within three years, and on the creation of political and military decision-making structures, as has been provided for a few months now. What is the state of play? We are asking you about restructuring the armed forces in order to improve their training, equipment and ability to work together, regardless of their country of origin. We also wish to question you as to the state of play with regard to the necessary restructuring of the armament and military hardware industries and the budgetary resources that might prove necessary.
With regard to our relations with NATO, I paid great attention to what you said, Mr President-in-Office of the Council. This is a very important and sensitive point, especially as it relates to the future of the European Union.
Finally, Mr President, I shall in turn stress a matter to which the European Parliament understandably attaches great importance: the parliamentary dimension of security and defence policy. Even if the executive must always have overall responsibility for this matter, we must stress the role of parliaments, both national parliaments and the European Parliament. So far, you have kept rather quiet on this point.
Mr President, the decisions made at the Helsinki European Council on the development of a common security and defence policy are open to interpretation. Many aligned countries believe that the formation of a common military force would mean the start of a common defence arrangement. Their plans are clear. Under the treaties, the aim of a common foreign and security policy for the Union is to safeguard its independence and integrity, as well as strengthen its security in all its forms. The military force to be established is, in their view, a tool to realise these aims: a common army for a Union that is becoming a federation. In the opinion of the non-aligned Member States, only the creation of a system for crisis management has been decided upon. They stress that each country should decide separately on its involvement. They believe that they have no obligation to become involved in enforcing peace. Non-aligned Member States do not want the Union to become a military alliance or military superpower. These differences of opinion and interpretation must be taken into account.
It is also wise in security policy to establish differentiated integration. Combined troops of the European Union should only be used for crisis management. Countries which are part of the federal core, as proposed by Messrs Delors, Giscard d' Estaing, Schmidt and Fischer, could create a defence community, to form a strong European pillar within the context of NATO. The understandable and commendable aim by the European NATO countries to develop a European defence identity should thus be realised within the context of NATO itself. Decisions relating to security and defence policy are immensely important, and should therefore be made with the emphasis on openness and democracy.
Mr President, ladies and gentlemen, it is useful to remind ourselves and to realise that we are in the first round of many of a debate on European security. This means that we have imposed a few restrictions on ourselves. We are very much focusing on the Summit, the European Council of Feira, which is fine, but that means that we will not be covering a number of other issues which are vital to European security.
One such issue which we are not discussing today is the criteria for the deployment of this rapid reaction force. I am sure that we will be discussing this issue following a further report by Mrs Lalumière in due course, but in the meantime, we are subject to a few restrictions. Despite these restrictions, we are able to pass a sound verdict now, in my opinion. Let me start by making a positive comment. A large part of the resolution is taken up by non-military crisis management, and this is very much how it should be, in my opinion. The Commissioner spent quite a long time talking about this and I think he had every reason to. According to my group, the EU has unique opportunities in this respect which, so far, have remained for the most part untapped. Fortunately, there are also examples of how things can be done, for example, the Stability Pact, which is a mixture of economic reconstruction, promotion of human rights and the development of a civil society. This is a good example of how, also in future, the Union will be able to use its nearly unlimited options in the field of non-military crisis management. But military resources also form part of this package and, this may surprise some delegates, this is also largely backed by my group, albeit subject to a number of conditions.
I would like to specify two. One is the EU' s say. In my opinion, it should be crystal clear, and this is not included in the present texts, that the EU has autonomous power of decision and that the EU countries must be able to decide for themselves on their level of commitment, without needing permission from NATO - or should that be the US?
I would like to make one final point. It cannot be the case that the new military resources which are required will be over and above the ones we have at the moment and that, as such, a new arms race would be created for military resources. What is important is that the analysis and security policy are new. This does not necessarily include more resources.
Mr President, there are matters which give rise to fundamental differences of opinion and this is obviously one of them. You, Mrs Lalumière, have obtained the backing of a large majority in committee and you will no doubt maintain this majority in plenary. This majority confirms the quality of your work and the care which has gone into it. But it also confirms how weak the critical voices have become. I do not see this is a cause for celebration. Even official threat analyses confirm that there is no military threat to the countries of western Europe. Instead, scenarios such as the war in Kosovo or imaginary crises in the future, Islamic fundamentalism or, as in the German defence guidelines, even possible ecological threats are wheeled out in order to justify huge military spending. It marks the capitulation of politics and of the intellect, when such problems are met with a military response.
Let me pick up on just one issue, an issue which figured at the centre of all the positions taken here today: the war in Kosovo. I think that the Council, the Commission and we ourselves are drawing the wrong conclusions in principle from a war which was wrong in principle. First, the violation of international law, as practised by NATO, and which, for the rest, still forms part of the official NATO military strategy, should not shape future security policy. Secondly, I am convinced that the war against Yugoslavia could and should have been avoided with a consistent, preventive, long-term policy, especially as events over the last few days have again shown dramatically that its alleged or actual aim of safeguarding human and minority rights failed disastrously. War, if anything, is the most unsuitable and most counter-productive method in this respect.
Finally, when it is again argued that the war in Kosovo demonstrated that the EU needs major military independence from the USA then, to my mind, this begs the conclusion that militarising international relations and security policy will increase, not reduce dependency on the USA. Military is what the USA does best. My group takes an opposing view in principle to the present prevalent European security policy on at least three counts.
First: the security policy template is a military, not a political, civil or cooperative one and the section on preventive and civil security policy cannot hide that fact. It is interesting that military resolutions have been coming thick and fast since the Helsinki Summit while, to all intents and purposes, nothing has been done about a civil, cause-orientated security policy.
Secondly: we reject a European military block formation. The only viable approach, in our view, is to restore the central role of the UNO for international security, reinforce the OSCE, design cooperative security concepts and radically disarm.
Thirdly: we are deeply concerned at how automatically demands are rejected which, until just recently, formed part of a broad political consensus, at least between Mrs Lalumière and, for example, the positions represented in my group. In all events, demands for an unequivocal declaration on the UN charter, defence of the ABM treaty, respect for the policy of neutrality of certain EU Member States or an increase in funds for peace education and peace studies failed to muster a majority in committee.
Germany has earmarked DM 17.5 million for civil conflict management projects this year. I think it is a fairly typical figure. It represents - and let me say this very slowly - 0.00029% of military spending. I fear that this policy first creates crises which it then endeavours to control. Which is why there is nothing left for us but to say a firm No.
Mr President, we take a different approach to the important point raised by our colleague, Mr Brok' s question to the Council. This is an important issue, because, following the very serious crises that have struck the Balkans, the European Council, especially in its Cologne and Helsinki declarations of June and December 1999 and the Presidency, particularly in the two reports it has drawn up on the Union' s military and civilian resources for dealing with crisis situations, have demonstrated their intention to see the Union become more closely involved in the management of crises that threaten European security, interests and values.
A number of European Union Member States, but also non-members, may perceive such threats as common threats. The issue of concern to us, then, is how we envisage establishing an intergovernmental process which deals with each country individually and which would allow all the States that wish to commit themselves, to actually do so and combine forces, while not forcing any State that does not so desire to take part against their will in a course of action of which it may not approve.
The organisation of this kind of intervention capability must not, however, be designed in ideological terms, as a factor to make political integration binding. Such an approach would lead to failure. It must be seen in terms of specific crisis situations which are likely to occur, whilst respecting the freedom and the will of each of our States. Treating each case individually will enable us to do this and to establish a type of reaction that is appropriate to the type of crisis and in line with the will of the people.
Furthermore, the question of the financial resources allocated to the establishment of civilian and military capabilities which are likely to be united is obviously a crucial one. It requires significant budgetary input and therefore a radical reversal of the trend that has been seen in most Member States, unlike the United States, since the end of the cold war. It would be useful to know whether the Council feels that the upturn in growth in Europe is such as to favour this essential turnaround and how the Council intends to promote it.
Mr President, with regard to defence, the Council which is to be held in Feira on 19 and 20 June will work on the basis of the conclusions of the meeting of the Foreign Ministers of the Fifteen Member States in the Azores and on the conclusions of the meeting of the Defence Ministers of the WEU Member States.
These proposals establish the principles of the common European security and defence policy as laid down in Helsinki, according to which, on the one hand, NATO will remain the basis for the collective defence of its members, and on the other, the European Union will take action only when NATO as a whole has not committed itself. Mr Javier Solana, High Representative of the CFSP and secretary-general of the WEU, personifies the 'Natoisation' of European defence.
For, unfortunately, we already know what the results of the Feira Summit will be. Europe' s common foreign and security policy will be brought into line with the desires of the Washington Government, through the good offices of NATO.
NATO, which was created in 1949 to defend Western Europe against Soviet imperialism, ought to have disappeared at the same time as the Soviet Union did, in 1991. By some extraordinary paradox, the opposite has come about. France, which left NATO thirty years ago, has now rejoined. The 50 000 soldiers of Eurocorps have been under NATO command since 1993, and above all, whilst NATO had done nothing for the people of Berlin, Hungary, Czechoslovakia or Poland, it engaged in a brutal and massive intervention specifically to destroy Serbia' s civil infrastructures, yet without thereby solving the problems of Kosovo.
The fact is that today NATO is, more than anything, an instrument for American domination of our countries. Here too, the means that were put in place a while ago are now being used against Europe: the 100 000 NSA agents, who spy on telephone and computer communications, and the relaunch of the Star Wars programme which will put an end to the balance of deterrence.
This desire to ensure the continuity of American domination in the field of defence, expressed by Vice-President Al Gore, is not in itself reprehensible from his point of view. What is serious, however, is the subservience of European defence to Washington' s policy, with the backing and the active participation of Europe' s political leaders.
Mr President, I am very grateful to the person who submitted the oral questions for creating the opportunity, before the Feira Summit, to debate the CFSP, which is shrouded in mystery. Its lack of transparency is characterised by a multitude of initiatives and ever changing coalitions. I would nonetheless like to try to make a few observations.
First of all, I wonder whether the creation of a European identity is backed by sound motives. I would like to stress that we should not be guided by power motives. If we only focus on a strong role for Europe on the world stage, then we have got it all wrong. It is not about power, but about taking responsibility. This cannot be done without joining forces with NATO as the latter has all the necessary resources available.
I should also like to warn against all too unrealistic expectations as far as cooperation between the Member States in this respect is concerned. A realistic view of the current developments in Europe shows that paper declarations from St. Malo, Cologne and Helsinki have so far not been accompanied by real security guarantees. The required "firm political commitment on the part of all Member States" of Paragraph 19 of the resolution is lacking.
These brief comments do not detract from the fact that it is important to include this subject on the IGC agenda. We need plain agreements on competencies in this field. And as far as we are concerned, these are still mainly within the national state.
Mr President, we must recognise that the progress that has been made in recent months in the field of security and defence policy originated from the informal Council of Defence Ministers in Sintra, which should be included on the list of successes of the Portuguese Presidency.
One of the many and complex problems involved in the development of this policy, which necessarily requires greater involvement by Finance Ministers and Defence Ministers, is the role and influence of the institutions. At this initial stage, Mr President, Parliament should be more involved in the development of this policy.
We should be thinking about a parliamentary dimension for the common security and defence policy which includes the establishment of mechanisms necessary for Parliament to participate, with its corresponding institutional role, in the definition and the objectives of that policy. Furthermore, the appropriate measures should be taken for the Parliament to exercise control over the security and defence policy and so that it is constantly and adequately informed of its tasks and of the provisional bodies which currently work in the service of the Council of Ministers of the European Union.
What I have just said with regard to Parliament, Mr President, is equally valid for the Commission. The balance between the institutions should not be altered in the case of such an important question. We should clarify the competencies of the Commission and the Council, since there is an unresolved tension between intergovernmental and Community powers.
The ambiguity with regard to the limits of the Commission' s role is particularly evident in the field of security and should be clarified once and for all, since we must not forget that the harmonious partnership between Parliament and the Commission has given rise to the successes of the European integration project, and we should work and fight for its restoration.
Furthermore, Mr President, this European Union project is not just a matter of a political, economic and military union. Our project is based, or should be based, fundamentally on a community of values. We in the European Union do not simply define ourselves as consumers in a big market place, but as citizens of the Union. The citizens of the Union, represented by Parliament, increasingly want to be involved in this area which concerns them and affects them directly, namely the common security and defence policy.
Mr President, last month we celebrated Europe Day. Central to this was Robert Schuman' s speech of 9 May 1950. A lot has changed since then, but Robert Schuman' s and Jean Monnet' s basic axiom to the effect that a lasting peace is created by weaving peoples and nations together in mutually enriching dependence is still valid. Security is created through cooperation pure and simple, as well as through integration and enlargement.
Schuman began his speech with these words: 'World peace cannot be preserved without constructive efforts to combat impending dangers' . This far-sighted approach permeates the Socialist Group' s vision of Europe' s foreign and security policy and is also a persistent theme in Mrs Lalumière' s report on the eve of Feira, a report which our Group supports wholeheartedly.
For Social Democrats like ourselves, there are two complementary dimensions to the challenge of security policy in the twenty-first century. The first is the global dimension, and the second is the purely European dimension. Seen in a global perspective, security is clearly indivisible. We share the same planet and the same fate. In today' s globalised world following the end of the cold war, poverty and exclusion stand out as the main enemies of peace and democracy. No military arsenals and no new nuclear arms race can provide security against the resentment of the poor. Generous, fair and far-sighted aid, together with a trade policy which attacks the causes of poverty and insecurity must therefore be an integral part of our foreign and security policy. In the same way, we must look at conflict prevention and crisis management in the context of our new European security policy.
We are, of course, loyal to the decisions taken in Helsinki. We should constructively develop the military capacity which the war in Kosovo, in particular, has necessarily brought about. The headline goals which have been established are important and must be implemented in full, without delay and without exception. At the same time, we must, however, oppose those who wish to exaggerate our military capacity and role. We should accept increased responsibility for security on our own continent, but we should not take the place of NATO or create an embryonic form of permanent and independent European defence. Such ambitions are pure fantasy and mere tilting at windmills.
A policy on conflict prevention is missing from our arsenal. We must therefore actively support the proposals tabled by Commissioner Patten and also by the Council, together with the proposals in Mrs Lalumière' s report.
Mr President, slowly and all too belatedly, a common European security policy is in the process of taking shape, one which, though it leaves a bad taste in the mouth to say so, is, at it were, being built on the ruins of Kosovo. The EU did not manage to stop the catastrophe in the Balkans in time, and we shall forever be accountable to our children for this failure.
As Liberals, we consider it absolutely crucial for the EU to be able in future to intervene with personnel and resources in countries in its immediate vicinity, to be able to engage in civil crisis management, humanitarian efforts and peace-keeping exercises based on European values and human rights. The EU must adopt a credible and independent policy in this area, but it is important to retain the commitment of the United States and the transatlantic link. NATO is at present the most important organisation for peace and security in Europe.
The EU' s Member States must nonetheless soon come to some definite decisions about the common security policy. There are three main questions which must be answered at Feira and which I want to submit to the Council. What is the distribution of labour between the EU and NATO to look like? We must develop complementary, and not duplicate, structures. How will it be possible to guarantee the influence of the non-aligned States upon expanding security policy? Thirdly, a question in connection with which there are many good proposals in Mrs Lalumière' s excellent report: how will it be possible for the European Parliament and the national parliaments to be guaranteed influence upon, and participation in, the decisions so that the latter are made openly and democratically in the interests of our European citizens?
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, contrary to the priorities for Feira, the European Union must strengthen the civil conflict prevention dimension of its policy. That means, as far as weighting instruments is concerned, that the financial and material focus must be on an effective conflict prevention policy. The main lines of conflict today are to be found in domestic conflicts and this proves that the rich countries lack the will to do enough to foster sustainable and socially-balanced development in the crisis regions.
The opportunity was missed in Helsinki to give concrete expression to an active prevention policy and efficient and prompt crisis management and we urgently need to make up lost ground here. I congratulate Mr Patten on his activities in this direction, which I should like to support and help develop further. In building up conflict prevention and after-care instruments, the focus needs to be on combining a reduction in the production and sale of arms and stricter controls.
One more point: the importance of Parliament. There is a risk in the numerous informal circles of totally inadequate democratic control of a European security policy, which is why the European Parliament needs to take the lead. Its position must be strengthened and this point needs to be entered on the agenda for Feira.
Mr President, Europe is in the unique position of not having any enemies who threaten it militarily. This might therefore be the time for extensive military disarmament in Europe but, in reality, rearmament is taking place. Nor is this new military force of 50 000 to 60 000 men to be used within the EU' s own territories. There is, in fact, no common defence commitment. Rather, it is a question of operating outside the EU' s borders. It is about intervention. Some might even go so far as to say that attacks may actually be mounted one of these days.
I am concerned about statements to the effect that the EU should be able to intervene anywhere in the world where there are threats to the Union' s security, interests and values. To me, it sounds as if, in this area too, the EU has the United States' superpower policy as a model for its development.
Mr President, I too would like to express my great appreciation for the work of Mrs Lalumière, who has produced an extraordinarily sound document which is also carefully thought out. It has been discussed at length in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and has put us on the right track.
Mr President, a European Union which cannot play a clearly defined role in terms of security and defence creates uncertainty on the world stage. In tandem with the Commission and Council, Parliament would like to contribute to a transparent and convincing policy. After all, the European Union cannot escape its responsibility which is commensurate with its economic and cultural stature. The Christian Democrats hope that the transfer of tasks and competencies from the Western European Union to the European Union can contribute to this clarity. As the President-in-Office of the Council pointed out, this naturally means that the budget of what may be left of the WEU will be drastically reduced but, to our great amazement, he is at the same time quite negative about the idea that the European Union' s budget should increase accordingly in this respect. This seems extremely illogical to me and leads me to believe that this development is not taken altogether seriously.
Mr President, we have emphasised the civil and military aspects of this policy in our resolutions. Both play a major role and the military component should explicitly be embedded in the wider context of the civil component. These are not just pious words, they also have an immediate implication for the way in which this policy is supervised. This is why it is essential that this European Parliament, in which we discuss all kinds of civil affairs with each other all the time, be the place where the military components form part of a wider context in parliamentary supervision too. We know that the civil components will always take priority and the military components will in the first instance be used as a big stick and a last resort. It would therefore be dangerous if this policy were not entirely supervised by us. I also have to say that the nature of the tasks which we have in mind, the Petersberg tasks, is such that here is the ideal place where they can be dealt with. As champions of a Community policy, we are particularly keen for the European Commission' s input, as Mr Patten described it a moment ago, to be at its best. This means therefore that the Council must make this possible and that the personnel and budget required for this should be adequate.
Mr President, we do not want to disconnect these tasks from cooperation with North America. Obviously not. In fact, we are very keen for our security to be undivided. This is why it was with some hesitation that, in another resolution, we in the meantime urged that a position be adopted on America' s inclination to determine its own security unilaterally via the ABM system. We do not want this. We want to cooperate with North America in these matters too, but also - and particularly - with sound backing from the Council.
Mr President, Mr President-in-Office, Commissioner Patten, ladies and gentlemen, thanks to the excellent work of our rapporteur, Catherine Lalumière, we are now able to present Parliament' s position in the run-up to the European Council in Feira. She has succeeded in describing a really accurate and balanced position with which a large majority of the political forces here in Parliament can identify. Thank you, Catherine Lalumière.
The war in and about Kosovo has made Europeans realise three important things. First, that we need to give ourselves conflict prevention capabilities. So far, we have had neither the political mechanisms nor the instruments to prevent or settle conflicts. If we want to avoid war, we need to give ourselves this capability. I am delighted that you, Commissioner Patten, take this same view and look forward to hearing your proposals, the Commission' s proposals.
Secondly, we have learned that we are unable to intervene independently on our own continent and in our own neighbourhood, even in the case of very limited military action.
Thirdly: we have learned that we need to be independent from our American friends if we want to control the means to be deployed in a military conflict. In other words: if we are dependent on others when it comes to reconnaissance, transport, attacking capacity and other such aspects, then we are fighting their war, not ours. These realisations have resulted in the European Union' s at long last tackling and stepping up its efforts to define, organise and restructure a common security and defence policy.
Today' s debate is the European Parliament' s contribution to these efforts on the part of the European Union as a whole.
As the European security and defence policy develops further, the Commission and European Parliament are increasingly being sidelined. The European Parliament should also gain greater influence on military action through the budget and proper accountability through the Council. If the Union only deals with civil and police matters whilst the governments' exclusive remit is military aspects, then the unity of European action is in danger of becoming the first casualty in crisis situations.
There can be no artificial divide between humanitarian aid and military action. The idea of a joint European and national Assembly has not been sufficiently developed by a long chalk. Will it need to be more than an informal conversation club? Will it be given competencies at the expense of national parliaments? It should in any event not cause this Parliament to be sidelined even further during the development of the European security and defence policy.
Mr President, I hope that Mrs Lalumière' s sterling report will this time not only meet with widespread agreement in Parliament but will also be heard in the Council. But all too often the Council puts to one side what has been decided within the European Parliament, by consensus or not, as the case may be. European unification is born from a desire for sustainable peace. This is a leading concept which recurs in many interventions. The Common Foreign and Security Policy should therefore forge a unity between political decision-making, conflict prevention, crisis management, possibly military action - only if need be, and ideally not - plus a plan to return to peace afterwards and to keep this peace. I am not only thinking of Kosovo, which has been so important to us as an eye-opener. The failure throughout the former Yugoslavia has shown that European helplessness and fragmentation between the different governments do not lead to a prospect of joint peace. This peace is communal and it should also be maintained communally.
Mr President, the resolution proposed by Mrs Lalumière seeks parliamentary backing in the form of proposals for the necessary means and structures so that the European Union can assume international policing duties alongside ÍÁÔÏ, especially when and where ÍÁÔÏ fails to act immediately, as specified at Helsinki.
Unfortunately, this philosophy, as can be seen from the debate, prevails not only in the Council and the Commission, but also in the European Parliament which, instead of expressing the feelings and interests of the citizens, is about to ratify an extremely dangerous policy for Europe and mankind as a whole. Not only are we ignoring the blatant crimes committed and being committed in Yugoslavia, we are also being called upon to support the need to repeat them with more efficient means and procedures.
The following questions must inevitably be asked: who gives us the right, on any pretext, to bomb, kill and trample the fundamental principles of international law underfoot? How should we describe someone who stirs up tension and conflict between peoples inside countries and then uses that tension and conflict to control and plunder the countries in question?
But, even if international alliances are still prepared to commit such crimes today, the people will soon form their own peaceful front against these criminal policies. I do not congratulate the rapporteur, Mrs Lalumiere; I am disgusted by her proposal.
Mr President, the challenge confronting us is how Europe can do more for crisis prevention and management, and the proposals which we are debating are the only way we can achieve that more effectively. I congratulate the Commissioner on the lead he is setting for greater efficiency not only in aid, but also in this area. I thank him particularly for his undertaking to examine my proposal for a European public security force, because there are several organisations across Europe which could offer experience, not least the Royal Ulster Constabulary in Northern Ireland.
I want to address a word to people in London. It is reported in the newspapers that certain people in London are saying they would end the EU's involvement in the defence process. To London I say: you cannot do that; be realistic! You could possibly end the UK's involvement, but you cannot stop what the European Union is doing. Please face reality. This is a valuable new development in which we are involved and which we are debating. We must try to shape it positively.
I look forward to further debate on these questions, being Parliament's rapporteur on the Rapid Reaction Facility that we will be dealing with later in the year.
Mr President, I would like to start by congratulating our rapporteur, Mrs Lalumière, on the report which she produced for our Parliament and in which she managed to strike a fine balance.
Cologne and Helsinki have added substance to the common European security and defence policy. With unusual drive, the European Council has taken a number of important decisions, of which we have taken note and for which we have given due credit. The aim is to develop our own capacity in order to be able to implement the so-called Petersberg tasks. A decision has been made on the extent of the troops required in this respect. A draft of the necessary decision-making mechanisms is in place. A small-scale NATO is emerging.
In this context, I would like to emphasise two incisive questions, which are a small selection from a long series of matters which are being discussed here today.
The European Union must be able to act autonomously. This may sound obvious, but this statement also touches upon an enormous problem. What does autonomous mean in relation to NATO? There is some confusion surrounding this on both sides of the Atlantic and this should be resolved soon. Autonomy should certainly not culminate in a political exchange between the common European security and defence policy and the national missile defence, as was suggested recently by an American senator during the NATO Assembly in Budapest. In summary, the question which I would like to put to the Council is: what is autonomy in this context? Is action within a NATO context always the first option, as the Americans claim? Should NATO be given first refusal before the European Union can act autonomously or will the European Union allow itself more room for manoeuvre? I have the impression that this question is being avoided on both sides of the Atlantic, which will compromise future cooperation.
The second point is about democratic control. In the Netherlands, there has been a lot of discussion recently about who was involved in what decisions in Bosnia and Kosovo. This mainly relates to the government. But if some kind of policy of faits accomplis is already mentioned sometimes at this level, then what about parliamentary control? Will the common European security and defence policy turn into a cosy intergovernmental get-together or will national parliaments and the European Parliament be truly involved? Here too, the pertinent question arises as to whether the Council pays any attention to this at all? Operating at an informal level has its advantages but not if issues of war or peace are involved. The support base required for using the EU military instrument needs to be more extensive than that required for creating it.
Mrs Lalumière' s resolution contains a relevant proposal for tackling the threat of a democratic deficit in this connection. The government conference can benefit from this. The least the European Parliament could ask for is to be considered a fully-fledged partner in this very important debate.
It is disturbing to note the major rush towards the militarisation of the European Union. The last speaker said that a small-scale NATO is emerging. Many Members, especially citizens in neutral countries, have no say on whether this is what they want. In my own country the vast majority of people are against the militarisation of Europe, especially a Europe that will have nuclear weapons at its disposal, a Europe where the arms industries are exporting arms to places around the world where there are mass and gross abuses of human rights.
If we look at the track record of the European Union on its involvement in many conflict areas around the world, we see that the arms industries have been part of that problem. We need to address that. With respect to the neutral countries, some of the wording in this resolution is extremely ambiguous in relation to collective defence. We in the neutral countries are being told that collective defence is not going to be part of it, but of course when we get in so far then there will be no going out.
Finally, I was quite amazed to hear Mr Newton Dunn cite the RUC as a good example of policing. If you look at the human rights organisations around the world that have amassed damning reports on that organisation, it is incredible to put it up as an example. I am sure there are good examples, but the RUC is not one of them.
Mr President, ladies and gentlemen, several speakers have referred to the importance of the European security and defence policy. I should like to confine myself to the question of democratic and parliamentary control of this policy. Peace and security are not suitable subjects for Council meetings in camera. They must be subject to parliamentary control. It is important for decisions on military intervention to remain the responsibility of national parliaments. It is also important for budgetary questions and national defence budgets to continue to be decided in national parliaments. But everything over and above that, all questions of civil policy, come under the jurisdiction of the European Parliament. This European security and defence policy must be subject to parliamentary monitoring in this House.
The President-in-Office has said that transparency and clarity are needed. It was clever to pretend that the aim is to integrate the Western European Union in the European Union, which is why the debates currently being held within the Western European Union are so absurd, trying as they are to invent a new identity for the parliamentary assembly of the Western European Union. Every iota of strength is being used at the moment to define new remits, even going so far as a European assembly for security and defence, yet another committee to add to the confusion, rather than to increase transparency. I am reminded of the policy of the Christmas goose trying to postpone Christmas. It would be good if more transparency were to reign here and if we were to come to accept that the European Parliament is the right forum.
We attended the NATO assembly a few days ago, where the president of the North Atlantic assembly stated that the Western European Union was merging into the European Union, that the EU had a parliament, that NATO had a parliament and that the WEU assembly therefore had no further raison d' être. I think that is also our position and account should be taken of it at this Summit.
Mr President, I also wish to congratulate Mrs Lalumière on producing a report which is a fine balance of the arguments and interests involved. It is a remarkable achievement. I also wish to congratulate the Council on being able to establish at the last summit the principle of the headline goals. It is important to realise the significance of these headline goals because for once, instead of spending years discussing institutions, the European Union has put results before means. That, as we are already seeing, will drive forward the agenda very rapidly.
If we are to succeed in our ambitions at a price we can afford, we have to ensure that we get better value for money out of defence and, in particular, defence industries. We need a strong, competitive European defence industry. Notwithstanding the takeovers and mergers in the private sector, there is still far too much fragmentation in this area. We still rely heavily on intergovernmental activity. The Western European Union Armaments Group, for example, moves very slowly on the basis of consensus. Even the six EU Member States which two years ago signed a letter of intent on cooperation have still not agreed a framework agreement to implement that letter of intent. We clearly need more urgency in this area and we need a single, coherent framework within which the defence industry can cooperate.
That is why I am disappointed to hear what the presidency said about the intention to continue with the work of the Western European Armaments Group. I believe the pillar structure of the EU provides us with the best opportunity for a framework within which industry can operate. Pillar II can provide the common positions on things like arms exports, and we could be working towards a European armaments agency which brings together OCCAR and the Western European Armaments Organisation.
The Commission has a crucial role in this. The last Commission drove forward the agenda on restructuring the defence industries: there were two communications. This Commission has been completely silent on this issue. It is as if it is running scared from confronting the implications of its role as the guardian of the Treaties. We have to ensure that the single market applies to defence industries as far as possible, and that Article 296 only applies in those areas specified in the Treaty.
I would urge Commissioner Patten to follow in the footsteps of Commissioners Bangemann and van den Broek to drive forward the Commission's responsibility in delivering an effective and competitive European armaments industry in order to back up the measures we are taking in the political field.
Mr President, considerable progress has been made towards the establishment of a common European security and defence policy. The Cologne, Helsinki and Lisbon Councils have all made significant contributions in that regard. However, in all truth it must be said that decisions taken at these summits and any that may be taken at Feira will remain little more than aspirational until the Union has the necessary resources to implement such a policy.
I agree with the recent comments of Commissioner Patten when he criticised EU governments for making ringing declarations which they are reluctant to underwrite with money and staff. If Member States are indeed serious about establishing a real security and defence policy then they must put their money where their mouth is.
In the meantime we have to be realistic about what we can achieve and at the moment we cannot talk about operational autonomy for any European force. This will always be relative to our dependence and reliance on NATO which still owns the essential military hardware and which enabled EU governments to deploy their troops in Bosnia-Herzegovina and Kosovo.
Unless and until we have a sufficient intelligence capability matching that of the US and the transport capabilities to put EU military personnel into world trouble spots quickly, we will continue to need a close working relationship with NATO underpinned by a structured EU-NATO dialogue which is not simply a replication of the WEU/NATO acquis.
These realities must temper our discussions at Feira and elsewhere as must also the need to keep in mind the status and role of the United Nations.
Let me conclude by saying I welcome the speculation that the Feira Council will endorse the concept of a rapid reaction police force which would swing into action after completion of military tasks. The experience of Kosovo has underlined the need for such an initiative and I welcome the fact that it may happen at Feira.
Mr President, Mr President-in-Office, Commissioner, a common foreign, security and defence policy has recently developed in the European Union which would probably have been unthinkable a few years ago. It has come about because two main groups of members in the European Union have shifted their position: those who believed that NATO alone was responsible for security and defence, and those who believed that security and defence were not a Community affair and should be dealt with by individual states either neutrally or within a pact.
I think that what is happening today is a positive sign of community and solidarity. I also think that, in the final analysis, Article 5, which has been quoted several times today, should represent the common basis for all members of the European Union, even if this can only be achieved gradually. Kosovo has been mentioned several times today. I think that too one-sided a view is sometimes taken of the lessons to come out of Kosovo and the Balkans.
In fact, four issues are at stake. First, prevention, of which there was practically none whatsoever in the case of Kosovo. Secondly, deterrence, of which there was certainly too little in the case of Kosovo, because no common will was visible. Thirdly, the facility for rapid, targeted intervention. This functioned perhaps to a certain extent, although the fight about what constitutes the optimum form of intervention blocked a great deal. And fourthly, the restoration and stabilisation of peace, including after military intervention. Developments over the past few days show that it is not as easy as you might think. I am particularly thankful that the question of the police and security forces in Kosovo has been raised several times today, because it is essential to establish security by strengthening the presence of police troops.
There is also the question of developing a system of regional responsibility in Europe which does not fly in the face of the United Nations system, as has been maintained time and again, but which, on the contrary, can be incorporated into the United Nations system and into the ideas of the United Nations.
Finally, Commissioner Patten has said that we do not necessarily need institutional revolution, perhaps just reforms. But we should try for institutional revolution. As far as the institutions to be set up in the near future referred to today are concerned, I am afraid that we will paint ourselves into a corner. We should not allow too many institutions to exist and the integration of the WEU and the EU forms part of this philosophy.
Mr President, we are regularly reassured that the measures being put in place under the common European security and defence policy are intended to strengthen NATO. This is somewhat disingenuous. If this was the intention there would be no need to set up the separate structures which largely exclude the Americans and Canadians and marginalise reliable European allies such as Turkey.
Over the past five years NATO has already restructured for the specific purpose of facilitating European action should the alliance as a whole not wish to be engaged. But this apparently is not enough. The real desire is to create something separate from NATO. Of course we want to see the Europeans reforming and enhancing their military capabilities but I fail to see how the continued reductions that we are seeing in European defence budgets, most notably by Germany, demonstrate resolve to make a greater contribution to Western defence efforts.
The amendments we have put forward to the Lalumière resolution are intended to stress the importance of the continued commitment of our North American allies to the security of Europe as a foremost priority, to make it clear that the European Union should only opt to act militarily in agreement with the alliance and when NATO as a whole has chosen not to be engaged, to insist that any rapid reaction force should also be assigned to NATO and in any case should not impact adversely on the capacity of NATO allies to meet their alliance obligations. We want EU decisions relating to the use of military assets, including decisions taken on the basis of a common strategy or when implementing a joint action, to be taken unanimously.
There should not be attempts to create a European armed police force behind the cloak of the common European security and defence policy. The Royal Ulster Constabulary is a fine force with a proud record in fighting terrorism but this is not at all relevant to this particular debate. Our overall concern is that the common European security and defence policy is indeed a further step towards European political integration and that is our fundamental objection.
Mr President, honourable members, for reasons of security in Europe and in order to safeguard the security of others outside the Union who may need our support, Europe requires an independent military presence which differs from the presence which it has by reason of its membership of NATO.
Events in Kosovo and the whole tragic break up of the former Yugoslavia are proof most painful of Europe' s failings within NATO. One might even say that Europe has entrusted the task of a military presence to the NATO leadership and, at the same time, relaxed its efforts over the years, to the point at which it is now more or less incapable of properly honouring its obligations within NATO.
There is a psychological explanation for this. If someone, be it a person, a country or a group of countries, considers that it has no initiative to act, it loses interest, neglects its duties or goes through the motions of performing its duties, but there is no substance to them and they are performed perfunctorily. Perhaps the most important outcome of the resolutions of the Cologne, Helsinki and Lisbon summits is precisely the fact that they have restored Europe' s sense of initiative, giving it the motivation needed in order to accept responsibility, make an effort and honour its obligations.
From this point of view, the draft which we are debating does not constitute a threat to the cohesion of ÍÁÔÏ. On the contrary, a Europe with its own military initiative will take its NATO obligations more seriously. It is the only way in which it can take its NATO obligations seriously and reassure the political forces in the United States which object to American armed forces and American resources being tied up in the defence of Europe. Consequently, Mr President, we must ensure that our immediate decisions are geared towards European unity and the defence of a common border and, sooner or later, that is the point we must reach.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, the proposed resolution on a common European security and defence policy is an important signal from the European Parliament in the run-up to the Feira Summit, a signal which points in two directions.
First, a declaration of an independent role for the European Union in both civil and military security policy within a clearly defined remit, as in the Petersberg tasks for maintaining peace and peace-making.
Secondly, a signal to take account of and strengthen the role of the European Parliament in fashioning a common European security and defence policy.
The European Union needs to make up lost ground when it comes to a common security and defence policy if you think that its defence spending does not even equal 60% of comparable spending in the USA and only achieves 10% of the operational efficiency of the USA. The specific undertaking to create a European strike force no more than 60 000 strong in order to complete the Petersberg tasks calls for solidarity between all the Member States of the European Union.
The lack of any real common foreign and security policy has been exacerbated by the Balkan crisis, which highlighted the weakness of the European Union in this area. We cannot double the functions of NATO in the area of global security. We cannot build up an expensive parallel structure. But completion of the Petersberg tasks must be guaranteed and the principle that security is indivisible must be applied, which is why mutual support, as anchored in Article 5 of the WEU Treaty, must be open to all sides in a revised EU Treaty.
The idea of attaching Article 5 in an additional protocol to a revised Treaty, to which the individual Member States may accede if necessary, therefore represents a reasonable attempt to find a solution.
Mr President, Minister, Commissioner, honourable members, it is quite right to make crisis management the main objective of European foreign and defence policy. After all, crises all over the planet are the predominant issue at the dawn of the twenty-first century. Of course, the current state of the world and the intricacies of the international system also raise other issues and questions which, in my view, form an integral part of the issues and problems which need to inform a specific proposal on European foreign policy.
I should like to congratulate Mrs Lalumière because she has taken a huge step forward in her report. Not only has she made specific proposals, she has also highlighted the need to find a modus operandi and a modus vivendi for all the means proposed in order to implement European foreign policy. The problem with a European foreign policy is not quantitative. There is no problem with the figures. It is qualitative. The problem lies in the content. Having said this, may I suggest, Minister, that we act with the greatest caution when it comes to questions such as the integration of the Western European Union or relations with ÍÁÔÏ.
I, fellow members, shall insist above all on the need to find a system, a modus operandi for all the proposals tabled in the House. Because foreign policy nowadays cannot and must not merely be the product of simple intergovernmental cooperation. On the contrary, it must be derived by operating a multi-dimensional structure and system within which the parliamentary aspect plays an important part.
Mr President, ladies and gentlemen, a year has gone by since the war in Kosovo, and intensive reconstruction work has begun. An enormous amount of valuable property has been destroyed. To avoid similar disasters in the future, we are now taking new steps to establish a common European defence and security policy. We are doing this in order to join together in creating tools to safeguard the lynchpin of security, namely freedom and peace in Europe.
I am extremely pleased that this process is going on. Within the framework of the EU' s mandate, this joint commitment is now being carried out and intensified. I think it is important that the EU should concentrate on what it is good at, namely engaging in trade, developing contacts and taking measures to prevent conflicts. It is also important, however, to create credibility through 'more muscle' and increased ability to intervene in time.
If (as it wishes, and is endeavouring, to be) the EU is to be taken seriously in the world, it must also demonstrably be able to take more responsibility in its own area. It is therefore important that we should create structures which cooperate with NATO, for it is there that the competence, capacity, leadership ability and credibility are to be found. The EU has a complementary role, and that is why Mrs Lalumière' s report is so commendable.
This concept is based upon individual Member States' fulfilling the commitments they have made. Our main role in the European Parliament is therefore to exercise supervision. I have previously discussed the shrinking defence budgets of the Member States. These defence budgets are shrinking at the same time as we require investment in restructuring and new hardware.
Since we last discussed this subject, Germany' s supreme commander has resigned in protest, which is as good a sign as any. If our heads of State and government are to have any credibility in the year 2003, they should not only talk in Feira, but must also then return home and review the responsibilities of each country and the commitments they have undertaken to fulfil.
Mr President, Secretary of State, Commissioner, ladies and gentlemen, in order for the European construction process to maintain its vitality, which is a prerequisite for its survival, each point of arrival must also form a point of departure. Having achieved economic and monetary union, other plans are now being drawn up. We cannot take 50 years to implement these, however. This is the case with the establishment of an effective common European security and defence policy. The Member States must address this issue from a European perspective which can be fully reconciled with NATO commitments.
Although this was clearly not our desire, the fall of the Berlin wall has obviously not helped with security and defence in Europe. We are therefore now faced with the complex situation in the Balkans, which throws up new problems on a daily basis. The lessons of Kosovo show us how not to act and the challenges in the Mediterranean basin are keeping us alert. After decades of a bipolar world, the situation of unipolarity must be transitory and in this the European Union' s contribution will be decisive. Peace must continue to be the grand plan of European construction but this will not happen by itself. We must therefore have effective mechanisms for managing crises using non-military means, for developing and ensuring the compatibility of the military capabilities of the Member States, for mobilising adequate financial resources in the national and Community budgets and for establishing effective decision-making structures. The choices seem clear, the objective is challenging and its achievement will be decisive. Reforms must be implemented, major financial resources and means must be identified, made compatible and mobilised. The commitment of the Member States is essential.
The current challenges cannot be deferred or hesitated over. The Feira European Council must be more than an occasion to reaffirm our desires. It must be a turning point characterised by the identification of the necessary financial resources and by the inclusion on the agenda of the Intergovernmental Conference of the institutional aspects of the Common European Security and Defence Policy. I congratulate Mrs Lalumière on her work.
- (PT) Mr President, I must very quickly highlight the usefulness of this debate and the importance of all the interventions in terms of better preparing the Council on this issue. Mrs Lalumière' s report is excellent, particularly in its balance and the relevance of many of its observations. The report to be presented by the Portuguese Presidency to the Feira European Council next week will dispel many of the doubts and clarify many of the aspects which we have addressed here. This report is the result of our commitment to carry out in full the mandate established in Helsinki. Regardless of certain differences which are evident here in terms of security and defence cultures, and more so in the defence culture than in the security culture, we believe that we all agree on the need for the European Union to rapidly acquire a crisis management capability at either military or non-military level. We must determine the extent of these mechanisms and the appropriateness of these various dimensions in terms which express the different sensitivities indicated here.
I must mention one specific point which was raised with regard to amending the Treaty on European Union and other possible amendments to this Treaty at this stage in order possibly to enshrine in law the EU' s current military mechanisms. The Portuguese Presidency' s and the Council' s reading of this issue is that there is no need for an immediate amendment of the Treaty and that the provisions of Article 17 are sufficient to cover the current mechanisms. In any case, the way is clear for future discussion of this issue bearing in mind future developments and what will be enshrined in terms of the definitive structures.
As for the EU-NATO link, all the concerns expressed about how the creation of a common European security and defence policy may reflect negatively on the relationship with NATO are unfounded. On the contrary, we believe that this mechanism will allow us to independently reinforce a particular dimension without creating any type of barrier in our relationship with NATO. Moreover, the mechanisms which we are implementing to link Member States who are in NATO with those who are not and, at the same time, the formulas which we are using to link the European Union in terms of security and defence with NATO partners outside the EU seem to have found the right balance. We hope that the Feira European Council will enshrine these as the definitive model in this area.
On the issue of parliamentary representation, we obviously appreciate the sensitivity of this House with regard to its greater involvement in these matters. However, we believe that this issue of representation precedes that of security and defence and in fact lies at the level of the Common Foreign and Security Policy and the well-known claims made by Parliament with regard to its involvement in this wider policy. This point has been and is being discussed in the Intergovernmental Conference and we will see to what extent these claims are accepted. In any case, it is essential, particularly with regard to the national parliaments, to guarantee their association with any future development in this area. We too share these concerns.
Civilian crisis management has been one of the aspects highlighted by the Portuguese Presidency, particularly bearing in mind the concerns felt within the Council and also expressed in this House about this dimension. The day after tomorrow the first meeting of the Committee for Civilian Crisis Management will take place. This Committee was specifically created during the Portuguese Presidency.
Finally, on the last issue of the Armaments Group, this group is continuing its work and will remain active within the WEU.
Mr President, it has been an interesting debate. We have heard plenty of good sense in the course of it, as one would anticipate. I shall be mercifully brief. I do not want to come between Parliament and its preprandial democratic duty. However, there are a couple of points I should like to make.
Firstly, there was some discussion about the sort of institutional arrangements that we need to make, not least in the Commission, to cope with the responsibilities of adequately implementing a common foreign and security policy and, in particular, to ensure that we can play our own role in the non-military aspects of conflict prevention and crisis management. We need our own crisis units in the Commission, but we should keep that small. I want to make it absolutely clear that I have no intention of duplicating within the Commission the sort of structures which are necessarily going to be created in the Council.
Secondly, Mrs Lalumière spoke very pointedly about the importance of taking decisions much more quickly. I am bound to say that is one of my obsessions. It is one of my obsessions in relation to, for instance, MEDA regulation and in relation to the Balkans. We brought forward a new regulation for speeding up our delivery of assistance to the Balkans. We have made proposals about asymmetric trade measures for the Balkans, which are now being considered by the Council and, in due course, will be considered by Parliament. We have made proposals for cleaning up the Danube. Those are all areas where we have brought forward proposals. I hope we can get quick decisions. Unless we can take decisions more quickly, before crises happen, then the question of how quickly we take decisions when crises have actually broken will come up a great deal more frequently. So in my judgement the importance of taking decisions more quickly is one which is relevant at every stage of our activities. The sooner we face up to that the better, not least for the credibility of a common foreign and security policy.
Once again I thank the honourable Member for her superb report. I can only imagine the amount of work that went into it. All of us know the amount of wisdom that went into it as well.
President. I have received two motions for resolutions pursuant to Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Welcome
Colleagues, it is a great pleasure to welcome a delegation from the Australian House of Representatives and the Senate, who have just taken their seats in the official gallery. I extend a warm welcome to the Australian delegation, which is here to attend the 24th European Parliament/Australia Interparliamentary meeting, taking place here in Strasbourg on 14 and 15 June.
The honourable Bruce Baird heads the Australian delegation, which is composed of three Members of the House of Representatives and two Members of the Senate.
The European Parliament and the Australian Parliament initiated their direct political dialogue in 1981 and over the years this dialogue has encompassed a broad range of issues. We now look forward to the strengthening of our cooperation with Australia.
I wish you all a successful and an enjoyable stay here in Strasbourg.
Vote
Mr Perry has the floor on a point of order.
Madam President, outside the door of this Chamber there is somebody dressed as a cigarette packet. I have no objections to people dressing as cigarette packets but I have objections to what I take to be political manifestations outside the very door to the Hemicycle. Is this allowed under our Rules?
Mr Perry, we take note of your point of order. I am sure everyone can see the funny side.
Are there any other points of order?
Madam President, I understand that we will be voting on the amendments to the Lalumière resolution tomorrow and not today. I should like to point out that there is an important typographical error in Amendment No 39, which Members will have. It mentions the "President of Canada". This should read: the "Parliament of Canada". There is no president of Canada. The head of state of Canada is Her Majesty the Queen, who is also the head of state of Australia.
Calendar of part-sessions of Parliament for the year 2001
Dell' Alba (TDI). (FR) Madam President, I am tabling a point of order concerning the first vote due to take place, because, I, with forty or so fellow Members, have tabled twelve amendments seeking to transfer all plenary sessions from Strasbourg to Brussels. These amendments have been deemed to be inadmissible. I admit that our Rules of Procedure state that we must deliberate on the matter according to the conditions laid down by the Treaties, but I would remind you that, last April, Parliament voted in favour of a resolution, specifically bearing in mind the Intergovernmental Conference that was then taking place, which requested, with a very large majority, that the seat and working centres of the European Parliament should be decided on by Parliament itself. We could therefore quite easily have voted in favour of our amendments, waited for the results of the IGC and adapted the calendar accordingly. I dispute the statement that these amendments, supported by many of my fellow Members, are inadmissible.
Ladies and gentlemen, I shall just say that the amendments which Mr Dell' Alba has just been speaking about have indeed been deemed to be inadmissible, because Parliament is only entitled to give its opinion on the dates of the part-session as they are presented in the proposal formulated by the Conference of Presidents. There is therefore some confusion as to what we are voting on. That is why we did not feel that we could deem these amendments to be acceptable. On the other hand, all the other amendments have been deemed to be acceptable, and indeed has always been the case.
(Parliament adopted the calendar of part-sessions as amended)
Simplified procedure - without report
Initiative of the Grand-Duchy of Luxembourg with a view to the adoption of a Council decision establishing a procedure for amending Articles 40(4) and (5), 41(7) and 65(2) of the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of checks at common borders (7217/00 - C5-0216/2000 - 2000/0803(CNS)) (Committee on Citizens' Freedoms and Rights, Justice and Home Affairs)
(Parliament approved the initiative)
Proposal for a Council decision modifying Decision 1999/311/EC of 29 April 1999 adopting the third phase of the trans-European cooperation scheme for higher education (TEMPUS III) (2000-2006) (COM(2000)0184 - C5-0231/2000 - 2000/0074(CNS)) (Committee on Culture, Youth, Education, the Media and Sport)
(Parliament approved the Commission proposal)
Recommendation for 2nd reading (A5-0153/2000) by Mr Beysen on behalf of the Committee on Legal Affairs and the Internal Market on the European Parliament legislative resolution on the common position adopted by the Council with a view to the adoption of a European Parliament and Council regulation amending Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States, with specific reference to a simplified application of the nomenclature of products (14100/1/1999 C5­0134/2000 - 1997/0162(COD))
(The President approved the common position)
Report (A5-0156/2000) by Mr Maaten, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Proposal for a European Parliament and Council directive on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products (COM(1999) 594 - C5­0016/2000 - 1999/0244(COD))
Madam President, on behalf of my Group, I would like to request that the vote on Maaten report be postponed until July.
Mr Fiori, to make things quite clear, you are therefore asking for the vote to be postponed, pursuant to Rule 146(1) of the Rules of Procedure.
Is there a speaker in favour of this request and one against?
Madam President, ladies and gentlemen, this is surely an extremely important report on what is without doubt a serious issue. My own opinion of the legal basis notwithstanding, I really have the greatest respect for the proposals submitted and, above all, for the work carried out by Mr Maaten, who had to process an unbelievably large number of proposals, both in committee and here in Parliament for plenary, in an unbelievably short space of time.
I think that we shall not do justice to the significance and importance of this issue if we complete this procedure in such a short space of time. There are so many proposals - 120 in all - that I fear that majorities will be reached and results will emerge which are not compatible with each other. We really do need more careful voting and coordination both in and between the groups so that we achieve a result which is worthy of its name. With the best will in the world and with the greatest respect for this issue, we must not forget that we really are not under any pressure and we should use the time available to us for careful reflection and review.
Madam President, I must state my opposition to this request to postpone the vote. I do not think that there is any shortage of arguments against taking such action. I know that the tobacco industry lobby is most anxious to prevent this directive and I think that this request is yet another ploy to prevent a vote, which is clearly a matter of urgency, from taking place. I would remind you that the Council postponed its review of this dossier until it had heard Parliament' s views. If we postpone our vote, the tobacco industry will gain even more time, since the Council will then not be able to state its position until the end of June.
Furthermore, I think that Mr Maaten and the Commission on the Environment, Public Health and Consumer Policy have produced a good piece of work. It is true that many amendments have been tabled and also that in future we will have to make efforts to improve our work so that fewer amendments are tabled in plenary. As it happens, however, I do not think that this would in any way justify postponing the vote. Everything is in place for a vote to be held.
(Parliament rejected the request to postpone the vote)
(Parliament adopted the legislative resolution)
President. I congratulate Mr Maaten and I shall take this opportunity, ladies and gentlemen, to tell you that I have received several letters from Members who would like us to respect the non-smoking areas because they suffer from asthma.
(Applause)
Report (A5-0142/2000) by Mr Berenguer Fuster, on behalf of the Committee on Economic and Monetary Affairs, on the Proposal for a European Parliament and Council directive amending Council Directives 85/611/EEC, 92/49/EEC, 92/96/EEC and 93/22/EEC as regards exchange of information with third countries (COM(1999) 748 - C5­0011/2000 - 2000/0014(COD))
(Parliament adopted the legislative resolution)
Report (A5-0144/2000) by Mrs Lulling, on behalf of the Committee on Economic and Monetary Affairs,
I. on the proposal for a Council directive amending Directives 69/169/EEC and 92/12/EEC as regards temporary quantitative restrictions on beer imports into Finland (COM(2000) 76 - C5-0137/2000 - 2000/0038 (CNS))
II. on the proposal for a Council regulation amending Regulation (EEC) No 918/83 as regards a temporary derogation for duty-free imports of beer into Finland (COM(2000) 76 - C5-0138/2000 - 2000/0039(CNS))
(Parliament adopted both legislative resolutions in successive votes)
Report (A5-0159/2000) by Mr Vidal-Quadras Roca, on behalf of the Committee on Industry, External Trade, Research and Energy, on the European Parliament resolution on the communication from the Commission to the European Parliament and the Council on historical liabilities resulting from nuclear activities carried out at the JRC under the Euratom Treaty - Decommissioning of obsolete nuclear installations and the management of the resulting waste (COM(1999) 114 - C5-0214/1999 - 1999/2169(COS))
(Parliament adopted the resolution)
Mr President, I should just like to point out that I believe that the House has passed an illegal resolution in the vote on the calendar because a four-day week in Strasbourg would only be permitted if there were no additional plenary part-session in Brussels or, conversely, I believe that only if the full plenary week has been exhausted is it legal to hold additional plenary part-sessions in Brussels. Please have the legal implications checked as a matter of urgency. We have clearly passed a resolution which violates the spirit and probably even the letter of the Treaty. Because this could result in our holding one-day sessions here and five-day sessions elsewhere. That cannot be the purpose of the compromise.
Apart from that, it is a huge waste of money to cut a day here and then hold additional plenary part-sessions.
Mr Posselt, firstly, I am doubtful as to whether this is a point of order and, secondly, bearing in mind that, of course, the Bureau is willing to study everything that is asked of it, if that interpretation were indisputable, the amendment that you are criticising would not have been put to the vote in plenary session.
EXPLANATIONS OF VOTE - Parliament' s calendar of part-sessions - 2001
Mr President, I rise to register my opposition to the amendments of my own Group with whom I am out of step, and to similar amendments, which seek to eliminate the Friday sittings in Strasbourg or to break up one of the weeks of the part-session into two distinct part-sessions in order to artificially increase the number of part-sessions in Strasbourg and even to the amendments by Mr Pannella and company, seeking to remove Mondays and Fridays from the Strasbourg part-session or to extend the additional part-sessions by two to three or even five days.
All of these amendments are designed to render the Protocol on setting the venues of institutions, which is annexed to the Treaty of Amsterdam, meaningless. They are designed to attempt to eliminate Strasbourg and to concentrate Parliament' s activities in Brussels. By the same token, and out of respect for the rule of law, I voted against the amendments which seek to cancel the additional part-sessions in Brussels.
It is legitimate to attempt to change the terms of the Treaties regarding our working venues, although it is not an intention that I share. To whittle away, however, at the provisions of the Treaty and the annexed acts is a method that is not worthy of the parliamentary institution.
Mr President, I voted not to work on Fridays in Strasbourg although I am totally in favour of our meeting here. I decided to vote not to work on Fridays because Friday was inconvenient for almost all the Members.
I would like to make the following point: we put in a lot of time but we work inefficiently and we produce relatively little compared with, for example, the Italian Parliament, which meets less often - it never votes on a Monday and does not meet on Fridays at all - yet produces at least 500 laws every year. We are constantly wasting time in fruitless discussion and, in particular, with all these votes, resolutions, motions, urgent debates and so on and so forth which, when all is said and done, do not produce any tangible results and undermine the genuine legislative activity which should be the principle activity of a Parliament which is not an advisory body but an organ which adopts resolutions.
Mr President, I am ashamed to say so but I could not stop myself dozing off a couple of times during the votes which have just taken place and only managed to wake up and cast my vote at the last minute. This is because Parliament' s work is not being organised properly. I voted for the calendar but I would like to make it clear - as Mr Speroni has just said - that we waste a great deal of time in fruitless activities.
Voting on the amendments to the recitals of all the legislation, even those which merely lay down guidelines, when all is said done, makes it impossible for us to carry out our mandate. Directives and regulations should be produced and voted upon in Parliament, but Parliament must not waste time in other sorts of debates which could be dealt with by the committees.
Mr President, I agree wholeheartedly with what Mr Posselt and Mrs Flesch have said about this unfortunate vote on cancelling Friday sittings here in Strasbourg. I take the view that this violates the Treaty and violates the agreement on where Parliament sits. I am really pleased that the ministers in the Council of Ministers and not Parliament continue to decide where Parliament sits and I hope that the Intergovernmental Conference will not change that. It is hard to understand why we are passing a resolution on a four-day working week when the Treaty refers to session weeks. Every employee in the Community, hundreds of millions of people, work a five-day week. Once we have a four-day week for everyone else, because the self-employed already work whenever they want, then we can also say that a session week is only four days long.
I think it is a disgrace, it is a waste of money and as for the ridiculous ...
(The President cut the speaker off)
Mr President, I too should like to endorse the statement made by my fellow Member from the Liberal Group, Mrs Flesch.
I would like to add something further. It is a fact that very few Members of the House are present here in Strasbourg on Friday mornings. Nevertheless, I think it is scandalous that some Members want to prevent others from working on Friday mornings. What I find even more scandalous is that these Members think - and I have here an e-mail to this effect from Mrs van Hulten to other Members - that when the Friday sitting is removed, it would still be possible, in spite of everything, to register on Fridays, in order to receive one' s salary, even without having worked.
I urge the Bureau to be consistent and to also remove the possibility of MEPs' receiving money for Fridays on which they have not worked!
. (FR) In the vote on the calendar of part-sessions for 2001, most Members of the European Parliament believed that they had the right to remove Fridays from the monthly Strasbourg part-session. This is just another episode in the perpetual secret war waged by the anti-Strasbourg faction against the wording of the Treaties.
As far back as 1997, the anti-Strasbourg faction suffered a major defeat at the Court of Justice, having tried to completely remove one of the twelve ordinary monthly part-sessions. This time, they have tried to achieve their ends in a more subtle way, by cutting the duration of each ordinary part-session, without reducing their number. In fact, in its Judgement of 1 October 1997, the Court of Justice made it quite clear that the Edinburgh Council Decision of 12 December 1992, which was taken to enforce Article 216 of the Treaty, and was furthermore elevated to the rank of protocol by the Treaty of Amsterdam, was as valid as the Treaty and was therefore binding on the European Parliament. In the process, the European Parliament suffered the supreme humiliation of being reminded that it is not a sovereign Parliament, like a national Parliament, but merely an assembly established by treaty and subject to the conditions and limitations set by that treaty.
The Edinburgh decision, reiterated in the Amsterdam Protocol, states that "The European Parliament shall have its seat in Strasbourg, where the twelve periods of monthly plenary sessions shall be held..." In 1997, Mr Lenz, the Advocate-General, stressed the fact that if the text talks about "where the twelve periods of monthly plenary sessions shall be held" and not, for example, twelve plenary part-sessions are to be held at that location, this implies that the representatives of the Member State governments have submitted to a practice followed by the Parliament where its administration is concerned. This practice, inasmuch as it concerns us today, is that of the ordinary part-sessions in Strasbourg, lasting a full week.
This practice, which serves as a basis for the terms of the Treaty, must be respected. If we allowed ordinary plenary part-sessions to be cut by one day, the rules could be stretched even further, with the result that Strasbourg would gradually no longer be the location for plenary part-session work. The wording of the Treaty would, as a result, be undermined by small, gradual steps.
I should like to take this opportunity to remind you that, as I understand it, setting additional part-sessions in Brussels a year in advance is not a practice that is in accordance with the treaty either. The 1997 judgement states that "additional plenary part-sessions can only be set for another working location if the Parliament holds the twelve ordinary part-sessions in Strasbourg, which is the seat of the institution" . Quite logically, the Court therefore ruled that there can only be an "additional" part-session if the ordinary part-sessions have been held and if they have actually proven to be insufficient for the task of dealing with the cases under consideration. I conclude from this that the European Parliament does not have the right to set additional part-sessions more than a year in advance, as it currently does. Parliament would need to know if the ordinary part-sessions in Strasbourg have been sufficient or insufficient to deal with matters pending. The fact is that it cannot know this so far in advance.
Furthermore, we might think that it is a contradiction to cut the week of the ordinary Strasbourg part-sessions, whilst maintaining the additional part-sessions in Brussels. If Parliament feels that we spend too long in sittings, it is the additional part-sessions in Brussels that should be removed first.
I greatly hope that the French Government will again refer the matter to the Court of Justice, as it did in 1995. I also hope that it will make a genuine effort make the journey to Strasbourg easier for our foreign colleagues. Why should we be surprised if those Members who have a 10 or 12-hour journey because of poor rail or air connections come to be exhausted and to take a dislike to Strasbourg?
. (FR) With regard to the calendar for part-sessions in 2001, I must say quite clearly, as someone who has only ever been absent once since the new term on 12 June 1999, that I have always opposed and will always oppose any decision which seeks to make our part-session in Strasbourg meaningless, with the more or less open aim of disputing Strasbourg as the seat of the European Parliament.
Such a decision would not only threaten the institutional balance that has nonetheless been accepted by all Member States, but, even more seriously, it would threaten the 'certain concept of Europe' that Strasbourg symbolises: that of a political Europe that is reconciled and peaceful. For who can deny that the creation of a single capital for a federal Europe, which will have more than 500 million inhabitants in 10 years' time, would be an aberration? This would be a disaster in terms of town planning, in terms of the environment and therefore in human terms!
Being modern in the 21st century means having a multipolar capital, at the heart of which Strasbourg will always have a special place. For all of these reasons, I condemn the ideological and mercenary machinations of the anti-Strasbourg faction, which never misses an opportunity to cause trouble!
. The current practice of moving Parliament between Brussels and Strasbourg implies high costs for the European taxpayer, and reduces the effectiveness of parliamentary work. It undermines Parliament's credibility and political impact. The solution to this problem would be to concentrate Parliament's work at only one place. We call upon the Member States to consider a change of the Treaty, allowing the European Parliament to decide upon its own seat.
In order to make this point we have voted for all amendments that aim to reduce the amount of time spent in Strasbourg and increase that in Brussels.
. I have not missed one day in any of the Parliamentary sessions since the election and, I believe, only two in the previous Parliament.
It is therefore with some hesitation that I voted for the deletion of Fridays from the Strasbourg sessions. I have come to the opinion that agendas for the Friday sessions have been engineered to fill up the session and are becoming increasingly meaningless. It does this institution no favours when, on a Friday, there are fewer than a hundred Members debating a resolution which is of no importance. This Parliament must restructure its mode of operation to reflect the changed working conditions.
. (FR) Once again, this agenda item has been used as a pretext in order to make a nonsense of the protocol on the seat of the European institutions.
The vast majority of Members of the European Parliament who voted for the removal of the Friday sitting are pursuing a strategy whose aims are crystal clear: they wish to move more plenary sittings to Brussels. After the Friday sitting, they will set their sights on Thursday' s sitting. Once we have cut the part-session in Strasbourg to the length of a mini-session, the same voices will call, on grounds of rationalisation, for an end to Strasbourg' s tenure as the seat of the European Parliament.
Because I do not want to be party to this strategy, I did not vote for the relevant amendments. Furthermore, I think that it is quite illogical to remove a half-day sitting, whilst, at the same time, complaining that the European Parliament has an excessive workload. I note that nobody has bothered to add the hours lost on Fridays to the calendar for 2001!
Schengen Agreement
Mr President, I voted for the motion and I would just like to point something out: in Italy, the Schengen Agreement is not always correctly applied. I refer, in particular, to the systematic border checks carried out by border and financial police on all those who travel from Italy to a Schengen Treaty country by aeroplane, particularly in general aviation aircraft, or what are commonly referred to as private aircraft.
According to the Schengen Agreement, there should not be any systematic checks and there should not be any obligation to present oneself to the Customs authorities or notify them that one is leaving national territory. I therefore call upon the Commission to take action to ensure that the Schengen Agreement is respected and that the bureaucratic interference of the Italian authorities ceases.
Beysen recommendation (A5-0153/2000)
Mr President, I voted for the Beyson report, but this is a classic example of what I was referring to in the vote on abolishing Friday sittings. In this document, the European Parliament defines the categories of goods to be taken into consideration in the drawing up of statistics on products which cross the borders between one State and another, although it is not clear what purpose this will serve. Is it so that we know how many sweets have passed from Italy into France or how many tractors have passed from Germany into Sweden, for example? This seems to me to be excessive bureaucracy as well as an unnecessary amount of work for Parliament.
Since we are recording the amount of goods which cross the borders, why do we not also record how many people cross from one country to another within the European Union? But to what end? We must make life simpler for our citizens and simplify our legislation as well!
Maaten Report (A5-0156/2000)
Mr President, with regard to the revision of the directive on the manufacture, packaging and sale of tobacco products, we have supported the rapporteur' s harshest amendments, because we are convinced that tobacco costs society a great deal and represents an even more serious danger to those who buy it than they realise themselves.
At the same time, however, we feel sure that Article 95 of the Treaty, covering the harmonisation of rules for the internal market, on which this draft is based, is an improper legal basis. The purpose of the provisions that have been proposed is actually to protect public health, not to remove obstacles to the movement of products. Article 152 of the Treaty, which refers to public health, authorises the Community to encourage cooperation between Member States, but under no circumstances to adopt binding harmonisation measures, as such, as these are expressly rules out by paragraph 3(c).
In such circumstances, we are well aware that the Commission, as is often the case, is currently using a praiseworthy cause - in this case, the anti-smoking campaign - in order to award itself new competencies, in spite of the wording of the Treaties and with no thought for subsidiarity. We have therefore voted in favour of the amendments to show that ultimately, we wanted to take a hard line, but at the same time, we urge the Council to turn the draft directive, pursuant to Article 152, into a recommendation that will encourage Member States to face up to their responsibilities. They are perfectly capable of doing so, and even if this national competence resulted in different consumer information rules in different countries, in line with their own culture, tobacco manufacturers would simply have to adapt to them. Unless we take this kind of action, it could be said that subsidiarity no longer has any meaning within the Community.
Mr President, I am totally in favour of this report safeguarding citizens' health, the health of both active and passive smokers. But when, in the past, have we ever succeeded in reducing tobacco consumption or cigarette smoking? Only once, Mr President. 'And when was that?' you may ask. In 1848, during the fight against the rule of the Austro-Hungarian Empire in Milan. In order to damage the Empire' s finances, the Milanese managed to reduce consumption of cigarettes. There we are: we should have written, 'Smoking kills and governments are grateful for their saving in pension expenditure' .
Mr President, I voted against Amendment No 54 which would have allowed a derogation from our yield limits on cigarettes exported to third countries.
All cigarettes are harmful. None do any good. Smoking is an addiction, indeed a slow suicide, as we have voted, and manufacturers have admitted and known for some time that it causes cancer and other diseases. I agree that third countries should set their own health rules but we should not approve of double standards. If we choose tight protection for our citizens we should not allow the exporting of more dangerous products which profit from the addiction of others. No man is an island. All human beings are involved with each other. I cannot condone profiting from the ill-health of third world citizens.
Mr President, I wanted to give an explanation of vote stating that I had abstained on much of the Maaten report. Not because I do not share its health policy objectives, but because I really cannot understand why the Commission and this House wish to pass such detailed regulations at European level, since all they do is destroy our credibility. When we start regulating the size, colour and position of notices and pictures on cigarette packets, then we are no longer the Europe in which I believe. I disagree with Newton Dunn; it is not a question of double standards. But we are responsible for the health of our citizens and we must decide on rules here. Other regions must decide on their own regulations. We cannot have rules which damage exports, with the result that others will then export to these regions. I hope that we can reach agreements with the Council and the Commission here which contain clear, unequivocal health regulations, but not the sort of details which, in all conscience, we cannot decide in this House.
Mr President, this is just a brief statement to declare that I do not totally agree with the Maaten report either. Although I am well aware that we have a duty to give consumers all the relevant information regarding the risks presented by the products they use, I do not feel that it is our duty to adopt prohibitionist laws, particularly where third countries are concerned. The report contains excessive statements which are reminiscent of a certain type of terrorist propaganda which I do not feel would advance our awareness-raising operation, also because whenever we go to extremes in these sectors and these fields we obtain the opposite effects to those desired.
I would stress another point: I come from Italy, which is a Mediterranean country, and I would like to emphasise that the attempt to reduce subsidies for tobacco plantations is a very delicate issue. I would ask the Commission to think again for thousands of jobs are directly or indirectly jeopardised. There are a whole range of activities connected to the tobacco industry, which we must protect at all costs.
Mr President, I share this explanation of vote with Mrs Cauquil and Mrs Bordes. In voting in favour of this report, despite its shortcomings and particularly despite the hypocrisy of Member States in their actions to limit smoking, we feel that we are making a stand, within the options available to us, against the right of tobacco cartels to poison the population for the sake of private profit.
The measures that are adopted should furthermore impose the same restrictions, at least on European tobacco companies, when they manufacture their products under licence, or sell their poison, in the countries of Eastern Europe, in Africa or elsewhere. The behaviour of tobacco companies, which runs completely counter to the interests of society as a whole, mirrors the behaviour of all the large oil, asbestos, arms and agrifood companies, which are prepared to run the risk of harming the population or the environment in order to make a little more profit.
We rejected all of the amendments which sought to reduce the already very limited range of measures that have been proposed or to restrict information on the lethal effects of smoking, because they all serve the interests of the tobacco companies' lobby. On the other hand, we support the employees in this sector, as well as small tobacco producers, whose income, as well as conversion to useful production, should be financed by levies on the enormous profits of the tobacco companies.
Mr President, ladies and gentlemen, the ban on any form of television advertising for cigarettes and other tobacco products in Directive 89/552 and the more stringent labelling requirements for tobacco products introduced in this directive illustrate the ambivalent attitude of the European Union towards tobacco.
On the one hand, tobacco crops are subsidised to the tune of over EUR 1 billion a year; on the other hand, we are trying to reduce the consumption of tobacco in the Union as much as possible. This dilemma must be resolved in the interests of the credibility of Community policy. The European Union must set itself the task of pursuing policies which our citizens can understand. There is an irresolvable contradiction between the promotion of tobacco cultivation, on the one hand, and the advertising ban, on the other. If this contradiction cannot be resolved at Community level, then the Union must fight to help attain a high level of health protection by supporting a reduction in tobacco cultivation at international level.
Mr President, I have voted decidedly in favour of the amended proposal and of the legislative resolution with regard to the new tobacco directive. It is certainly the case that the texts need to be cleaned up because we have adopted quite a few texts which, according to the rules of lawmaking, do not belong in this directive at all. Despite this, these texts too are of value because they send out a message. They show that Parliament puts public health first.
Protecting public health is effectively our responsibility. Even if we harmonise legislation, public health should not be compromised in any way. Public health is not just any old interest, it is of general interest. Today, we have proved that we stand for this, and that is how it should be.
Mr President, personally, I have never smoked and I am well aware of the dangers of smoking for the health of both the individual and of the public at large.
I am therefore against smoking. Nevertheless, I voted against certain amendments that I would describe as excessive, and I abstained many times, because I feel that what we are witnessing here is a typical example of European over-regulation.
Some of my fellow Members clearly do not properly understand the legislator' s role. A legislator can prohibit or authorise, but should not make sermons in legislative texts, which is what we do here all the time. That kind of thing is fine for an explanatory statement, but not for legislative texts.
I come from a country where tobacco is not grown and I can therefore speak freely on the issue of producers. I think that removing subsidies for tobacco producers will not stop smokers from smoking. What it will do is open the door for tobacco imports from outside the European Community.
- It was important that the tobacco industry was not able to prevent the vote taking place in Parliament today.
More than half a million people died as a result of tobacco addiction in the EU in 1990. Despite huge lobbying by the tobacco industry, including an attempt to say the process is illegal, the European Parliament will stand firm on public health.
I welcome the commitment to increase information in cigarette labelling. Health warnings will take up 40% of the front of the packet and 50% of the back. The industry must be made to give details of the ingredients of the cigarettes, including the tobacco, and just as importantly the filters and additives used to make them.
Each individual brand should list all additives, not just the prohibited ingredients. This must be made public knowledge and not hidden behind a shroud of 'trade secrecy' . People have a right to accurate information on the health risks of tobacco.
The Greens want to ban many of the more than 600 additives in cigarettes. We need to know what these substances are and make sure that they are properly tested. Smokers have a right to know exactly what a cigarette contains.
. (FR) The fundamental purpose of the proposal for a Commission directive is to overhaul the current directives, specifically those that deal with the tar content in cigarettes and the labelling of tobacco products. The proposal also seeks to complement current provisions by taking account of scientific progress and increasing the level of public health protection.
One of the merits of this directive is that it clarifies existing laws; it harmonises regulations between Member States, it improves consumer protection and supports the campaign against smoking. I am in favour of this directive and I think that the obscene press campaign mounted by the tobacco multinationals is scandalous. These companies care nothing for people' s health and are only concerned with their market share and their profits. It is also essential that we adopt international measures to curb the offensive with which these companies are targeting developing countries, where they are stepping up advertising and propaganda campaigns, which are neither restricted nor monitored.
I am in favour of the Commission' s proposal, and also of the amendments tabled in the report by the Committee on the Environment, Public Health and Consumer Policy, which will improve public health protection.
Moreover, we should not deceive ourselves as to the problems we are facing, with the decision to threaten aid to Community tobacco production. We must take the socio-economic aspects of this production into consideration.
We must also address these problems, undertake a process, and realise that the European Union imports almost 80% of the tobacco it consumes. That is why I have co-signed an amendment, which calls for respect for Community preference in order to reduce the share of American multinational companies in tobacco consumption.
. (EL) No one denies the harmful effects of smoking and no one can object to measures being taken to reduce smoking. From this point of view, the Commission' s proposal for a directive contains positive provisions. However, although there is serious doubt as to whether the Commission' s proposals will reduce consumption, they will undoubtedly have a decidedly adverse impact both on Community tobacco producers and on tobacco industries and merchants. The amendments relating to a reduction in the consumption of tobacco products are no more than a pretext, the sole purpose of which is to reduce budgetary spending (approximately 1 billion euros a year, compared with total tax revenues in the 15 Member States of the EU from the tobacco sector of 60 billion euros a year) and, if adopted, will cause huge and irreparable social, political and financial damage to regional economies, especially in Greece.
Similarly, the abolition of the three-year derogation for the application of the directive proposed by the Commission and the application of the directive both to tobacco products consumed in the EU and to products for export to countries in which the strict provisions of the directive do not apply will cause Greece tremendous problems.
- I welcome the adoption of this report on the basis that it ensures the right to a higher level of public health protection and could potentially pave the way for the eventual eradication of tobacco addiction within the EU in the long term.
If we take the example of the Community's approach to food safety legislation, whereby legislation is based on the principle that consumers have the right to know what they are consuming, then the same principle must apply to tobacco products: smokers should have the right to know exactly what they are smoking and what the effects are. We as legislators share the responsibility with the manufacturers of ensuring that the public is fully informed about the dangers of cigarette addiction.
The recommendations regarding warnings on the front of packages are to be welcomed because they shatter the myth that those products are less damaging to a person's health.
- (PT) The debate and vote on this report revealed a clear divide between Members. We supported those proposals which, in order to protect the health of consumers, did not endanger jobs by preventing European farmers from continuing to produce tobacco and the European industry from continuing to manufacture it. As imports are not being prohibited, the American multinationals would be the only ones to gain from a reduction in the production and manufacture of tobacco in Europe.
We therefore voted in favour of maintaining direct aid to income in the tobacco production sector within the European Union, thereby guaranteeing greater compliance with Community preference, in order to reduce the share of American multinationals in the tobacco consumption market and to protect the interests of Portuguese farmers, without public health being endangered.
We also tabled a proposal intended to protect the Portuguese brand 'Português Suave' as we consider that there is no reason to threaten this.
- I voted in favour of lifting the ban on sales of oral tobacco, so called snuff, in the EU. I totally understand that all tobacco products are dangerous to human health and cause different types of cancer and cardiovascular diseases. However, I think that all tobacco products, which may have different levels of harmfulness, should be treated in a way that is compatible with the level of danger they represent to human health.
I also want the different restrictions to be based on scientific facts. That is why I tabled an amendment with my colleagues to do the monitoring of health effects by the year 2002 instead of 2005 which was the initial proposal from the Commission. This proposal to change the timetable is also very important from the public health point of view.
Unfortunately my proposal was not adopted. I still think that even if the scientific data come as late as the year 2004, this information will be very important for us Members of the European Parliament, when we create future legislation in the field of tobacco products.
- (DE) I was the rapporteur in this House for the common organisation of the raw tobacco market over 30 years ago.
In the enthusiasm of youth, I hoped then to convince my 141 fellow members not to introduce a market organisation for raw tobacco which would give us mountains of unmarketable raw tobacco to deal with.
Had I been listened to then, we would not now be crying over the billions spent on raw tobacco subsidies.
However, I am not trying here to come to terms with the past. Things are as they are and we shall have to live with them, because tobacco farmers cannot reasonably be expected to be left standing out in the rain after 30 years' common organisation of the raw tobacco market. We have got them used to subsidies and that has, to all intents and purposes, destroyed our chances of restructuring the cultivation of raw tobacco. Now the health missionaries in the House want to stamp out the cultivation of raw tobacco in the European Union altogether; this will naturally benefit imported tobacco - which they cannot and do not want to stop - without, of course, making chain smokers give up smoking.
There is no question that a lot of people in the EU and everywhere else in the world die from lung cancer, which hits far more smokers than non-smokers. But the sort of bans imposing unreasonable demands on the European tobacco industry which the Committee on the Environment has cobbled together with no regard for job losses, especially for women, will not make the citizens of the European Union give up smoking, as the current drastic measures in relation to advertising and labelling have already proven. The suggestion that EU manufacturers should be required to comply with the same regulations as regards tar, nicotine and carbon monoxide yields for cigarettes intended for export to third countries is perverse in the extreme. Wanting to accept a sense of responsibility for the health of smokers in third countries is obviously well meant, but when this sense of missionary purpose results in the tobacco industry relocating production intended for export to third countries outside the EU, then all we will have managed to achieve are job losses. Measures such as this would result in the relocation of 12% of cigarette production in the tiny principality of Luxembourg alone.
What is being produced here now is out of proportion and unfair to tobacco farmers and discriminates against the European tobacco industry.
One cannot shake off the impression that certain people in the health lobby would prefer to exile smokers altogether.
I am in favour of warnings on packets, but not in favour of a skull which takes up 60% of the surface area.
I am in favour of a targeted information campaign, especially for young people, in order to make them aware of the dangers of smoking to their health. But I am against all the exaggerations contained in this report and am therefore unable to vote in favour of the report as it stands.
- (SV) To impose a total ban on snuff in the EU, at the same time as cigarettes and other tobacco products are permitted throughout the Union, is illogical. The ban on snuff, which applies in all EU countries except for Sweden, ought therefore to be lifted.
The advantage of snuff is that using it does not affect the environment. While smoking causes suffering and illnesses even among people who do not smoke, especially among people with allergies, it is only the snuff taker himself who is exposed to possible ill effects.
Snuff is addictive. The tobacco industry should not, therefore, be allowed to market snuff as something healthy. The Marketing Directive, which will shortly be banning tobacco advertising within the EU, must be safeguarded and apply to all tobacco products.
. EPLP Members fully support the main direction of the Maaten Report in highlighting health risks associated with tobacco.
However, we believe that there are a number of technical areas which will need to be clarified following first reading in negotiation with the Commission and Council.
The question of tobacco growing subsidy has not been addressed in this report. Although many Members feel it is part of the whole debate on tobacco and health and should have been included here, we believe that it would be more correctly brought up in reform of the CAP.
. (FR) Smoking kills: it causes 500 000 deaths every year in the European Union, which is 1400 a day or almost one a minute. One smoker in two will die, sooner or later, from a smoking-related disease. These figures speak for themselves and are terrifying.
Surely we need no further reason to support the proposed directive in its current form, quite rightly amended by our rapporteur, Mr Maaten, whom I must congratulate on his remarkable work, the broad outlines of which I have supported.
Tobacco is not just like any other product. It requires specific regulation and it is most apt, in light of recent studies, that the Commission has proposed a revision of the legislative texts in this field.
Although it may seem naïve to try to eradicate smoking, I think that we can certainly reduce it considerably by providing the consumer with better information. We have just declared ourselves in favour, much to my satisfaction, of warnings that will cover 35% of the front and 45% of the back of the cigarette packet. Personally, I am sorry that most of my colleagues could not be convinced of the impact that photographs on these surfaces would have had.
I supported Amendment No 75 on banning the sale of tobacco products to anyone under the age of 16. To the anti-prohibitionists, who feel that this ban would, on the contrary, make cigarettes more attractive to young people, I would answer with an ethical argument. Our society has the duty, in certain areas, to set strict moral limits. It is the whole issue of human behaviour that is at stake here. This also raises the whole issue of education and of health education in particular. Such education must be started at the earliest possible age, and I think that adolescence is an appropriate stage to instil in young people the limits that they must not transgress.
On the basis of ethical considerations, too, I feel it is reasonable to ban exports of products that we consider to be harmful to our own citizens to countries outside the Union. I voted in the strongest possible terms against Amendment No 54. Europe has other assets and other creative ways of finding export markets.
During yesterday' s debate, some Members raised the point that smoking kills more people than tuberculosis, Aids or other infectious diseases. This factor alone is sufficient reason for us to grasp this problem with both hands. Mr Maaten' s report is a step in the right direction, but is only one step, because the fight for life, for health, is an ongoing struggle that should engage us all.
- (SV) The Swedish Christian Democrats have today voted in favour of significantly stricter rules for the tobacco industry, including the proposal that as much as 40 per cent of the space on packets of tobacco products should be taken up with health warnings, compared with the 25 per cent proposed by the Commission. We are also in favour of no longer permitting any references to 'light' or 'milder' tobacco, as well as of phasing out subsidies for tobacco cultivation within the EU as soon as possible, for this form of subsidy is directly at variance with the EU' s efforts and initiatives to improve public health. Moreover, we wish to abolish the peculiar tobacco derogation granted to Greece.
When it comes to the continued ban on sales of snuff to other EU countries, we Swedish Christian Democrats consider that account should be taken of the unwillingness of these countries to introduce a new product they consider to be habit-forming and destructive from a public health point of view.
Sweden ought not, in the name of free trade and the internal market, to force snuff products upon other countries and peoples if they do not want them. In the same way, the Commission ought to have shown similar respect for Swedish alcohol policy by having extended and made permanent Sweden' s 1994 derogation concerning private imports of alcohol.
. As Member for a tobacco-producing region, I would like to express my reservations about the proposal for a 'tobacco' directive. Nobody questions the validity of its aims: smoking kills 500 000 people per year in the European Union alone. We must therefore fight vigorously against smoking, just as we must fight unremittingly against drug addiction, alcoholism and all dangerous addictions, whether they are of natural or chemical origin.
In this respect, we can only share this report' s proposals, which seek more effectively to warn, make aware and inform consumers of the risks to which they are exposing themselves through excessive tobacco consumption. Let us even go beyond labelling or limiting toxic substances by making better use than we currently do of the special fund established under the common organisation of the market for tobacco and to which producers pay contributions in order to fund the research and development of less harmful varieties. On the other hand, however, let us be careful not to destabilise too suddenly, without allowing time to convert, a farming sector that involves 135 000 producers and employs 400 000 seasonal workers, in often very vulnerable agricultural regions.
In this case, there are a few basic principles which I feel must guide our action: we must act fairly against all factors likely to cause addiction, such as advertising and excessive consumption of dangerous pharmacological substances - funded, moreover, from the social security system -and we must ensure that restrictions on tobacco production within the Union are accompanied by the monitoring and restriction of imports so that their effects on consumption are not cancelled out. We must give tobacco growers an adequate timescale in which to adapt their production to the new standards for tar content and we must reject any restriction on subsidies for tobacco production unless we replace them with aid as an incentive for conversion.
In other words, we must ensure that it is not only European Union producers - who supply only 25% of the raw tobacco consumed in Europe - who, without compensation or an adequate timescale, bear the costs of a regulation which is undeniably praiseworthy, but which is too sketchy in the form that has been proposed to us.
. I wholeheartedly support amendments to the Commission's revised proposal on tobacco that will strengthen health warnings on cigarette packets in the EU. The new cigarette health warnings will cover half the surface of cigarette packs, with warnings 40% of the packet size on the front and 50% on the back.
Smoking kills and there is no nice way to put that. Half of all long-term smokers will eventually be killed by tobacco and of these, half will die during middle age losing 20 to 25 years of life. As many as half a million people in Europe are killed by tobacco, and 85% of lung cancers are caused by smoking.
Madam President, I would have welcomed the radical proposal to use pictures to illustrate the damage which smoking does to health, like they do in Canada. If shocking pictures of smoke-filled lungs or rotting teeth show the harmful effects of smoking, go ahead and print them on packs. I am disappointed it was not accepted.
It is preposterous that tobacco companies are trying to destroy this legislation. I am fed up with them trying to put a stop to these proposals. They have misled people for far too long. At present, warnings are cleverly hidden by displays or coloured packaging. Smokers or those considering smoking must know the full risks of their choice.
The proposal will ban the use of misleading terms such as 'ultra light' and 'low tar' . People have been hooked on the idea that 'mild' and 'low tar' cigarettes are healthier. This is simply not true. Low tar cigarettes cause just as much damage as normal cigarettes. This legislation will spell out the dangers of smoking and save thousands of lives.
- (DE) I voted against an export ban on stronger cigarettes for the following reasons:
The Commission has proposed banning exports of cigarettes with yields of over 10 milligrammes of tar, 1 milligramme of nicotine and 10 milligrammes of carbon dioxide to third countries. This would result in a massive erosion of EU cigarette exports and the loss of several tens of thousands of jobs.
This sort of ban benefits no one, because the cigarettes will simply be manufactured outside the EU. But the jobs will be lost here. The EU has absolutely no powers to enforce such a ban. It has nothing to do with the internal single market. The anti-tobacco fanatics should not act as if exporting cigarettes was tantamount to handing out cyanide. The EU is acting inconsistently, given that it also subsidises the cultivation and export of tobacco to the tune of EUR 1 billion.
The EU is using an export ban to act as the health missionary of the entire world. That is presumptuous and offends the customs and practices of other countries. The right move would be to promote the work on global uniform production standards for tobacco products already begun in the World Health Organisation. Unilateral action by the EU will be pointless.
Berenguer Fuster report (A5-0142/2000)
Mr President, I voted for this report on the exchange on information regarding, specifically, financial activities. But I would like to accompany this vote with two questions: firstly, who inspects the inspectors, and secondly, why does the European Parliament not extend its controls - as I would advocate - to cover all the uses to which the citizens' money is put, including the money used to finance pension funds? The Members of the Pensioners' Party are not yet aware of how the money from contributions which should boost their pensions is spent. I feel that this directive should be extended to include this type of inspection.
Lulling report (A5-0144/2000)
Mr President, I voted for Mrs Lulling' s report on beer imports into Finland, but I have to say that I do not agree with these excise duties. For my part, I would like there to be a free market. I remember when, at the age of about 21, I worked as part of the crew of a ship which travelled between New York and the Bahamas: whenever I left the ship and ventured into New York City I was allowed to take two bottles of whisky with me, which, as I boarded the bus, would regularly be bought from me at three times the price, for whisky was much more expensive in New York. Therefore, this trade between one State and another which was caused by different levels of duties was only natural. If we want to avoid it, we must remove all the excise duties in the European Union.
The rapporteur, Mrs Lulling, strongly criticised the taxation of alcohol in Finland in her report, which she considers to be unreasonably high. She also criticised the aim to restrict the importation of beer through derogation provisions. In my opinion, the Commission' s proposal is a rather good compromise, however. According to that proposal, Finland would reserve the right to abolish the more stringent restrictions on imports from EU countries in stages by the end of 2003. Imports of beer from non-member countries such as Russia and Estonia would be limited to six litres up to the year 2006.
Nowhere else on the EU' s external borders is such cheap alcohol available than in those regions that border onto Finland. In my opinion, Finland is consequently justified in maintaining more stringent restrictions on imports than other EU countries. Under the Treaty of Amsterdam, Internal Market policy also has to take into account considerations of public health and environmental protection. Derogations with regard to Community legislation must be allowed if they are made on the basis of higher levels of health protection.
- (SV) Finland has been hit by serious problems in the form of a drastic increase in the amount of beer imported from third countries, mainly from Estonia and Russia. It is therefore a very positive development that the Commission is now granting Finland a six-year derogation to enable it to introduce a new limit on beer imports from third countries. Finland is in that way being granted the right to limit beer imports from third countries to six litres per traveller per day up until 1 January 2006.
This issue shows that, in the case of Finland, the Commission realises that private individuals' being more or less free to import alcohol across national borders is not only a trade and tax issue. More to the point, it has to do with public health and with a social policy on alcohol aimed at combating the horrors of abuse.
The Commission might have shown similar insight in its treatment of the Swedish derogations from 1994 concerning private imports of alcohol into Sweden. While Finland is obtaining a new derogation, the Swedish one is being removed. In this way, the Commission, together with the Commissioner responsible, Mrs Bolkestein, are drastically undermining the tools of alcohol policy, democratically decided by the Swedish parliament and government and consisting of high taxes and a restriction on imports.
Vidal-Quadras Roca report (A5-0159/2000)
Mr President, I have to say that I was very surprised to find myself voting for this report, for it represents, perhaps, the surrender of the European Union to one of the original Communities out of which it grew, namely Euratom: the use of nuclear energy for peaceful purposes. I remember how, when I was a child, one of the books which I found most interesting and which I will never forget bore the title: 'My friend the atom' by Walt Disney. This book explained clearly how our future would be improved by the use of atomic energy for peaceful purposes.
Sadly, today, we have to come to terms with the fact that someone has prevented this from coming about. And who was that? We should send the multibillion pound bill for decommissioning the nuclear industry to the person responsible, although I still do not know who that is. Maybe you can enlighten me, Mr President.
. (FR) The purpose of the programme that we have been debating today is to organise the dismantling of the Joint Research Centre' s nuclear installations and the management of waste resulting from their nuclear activities. I do not have any major disagreement with the basic proposal, but I do have questions about this programme' s budget, and the rapporteur has not provided us with any practical proposals on this.
It is true that he rejected the proposal by the European Commission. Let us remember that the Commission proposed that it would finance this operation by using, at the end of each year, unspent appropriations from heading 3. To this end, it would use a 'reception' line under the current sub-section B4, which covers energy, the monitoring of nuclear safety and the environment.
This solution may be satisfactory insofar as it places financing outside the framework programmes for research, a point stressed by the European Parliament, but it nevertheless falls short of what is required. We cannot accept the long-term financing of the dismantling of nuclear activities through a 'miscellaneous' line, of an order which is left to chance. I must take this opportunity to say that I do not approve of the growing frequency with which we resort to this type of line!
I imagine that this is what led the rapporteur to "take note" of the Commission' s proposal, without actually putting it into practice. The report proposes that we establish a trialogue between the institutions in order to reach a solution but says nothing about the alternative means for financing that have been suggested. The most mistaken course of action would therefore be to have the dismantling of these nuclear activities financed by Member States, by methods that still remain to be found. That would inevitably cause a backlash in the countries that are not greatly affected by this problem.
On the other hand, the most suitable solution is the one that seeks to have this programme financed by a self-contained budget line. I am quite aware that it is not the easiest solution, because it involves voting for additional appropriations in the review of the Financial Perspectives. Nevertheless, we must provide ourselves with the means to achieve our ambitions, particularly when we are talking about nuclear activity.
In the long term, then, we will have to put pressure on the Council to accept the creation of this self-contained budget line. In the shorter term, for pragmatic reasons, we should not obstruct the rapid implementation of this programme. I therefore support the following compromise: in the very short term we set up the 'picking up the pieces' line proposed by the Commission, and initiate the trialogue promptly in order, in the medium term, to achieve a vote for an self-contained budget line.
(The sitting was suspended at 1.40 p.m. and resumed at 3.00 p.m.)
Special UN conference: Women 2000
The next item is the Council and the Commission statements on the outcome of the special UN session on 'Women 2000: gender equality, development and peace' .
Mr President, I am grateful for this opportunity to tell you about the work carried out at the special UN conference assessing the 1995 Beijing Conference and its Action Platform. The Beijing Conference was extremely important in terms of recognising women' s rights and approving an Action Platform endorsed by 189 countries. It established the content of these rights and approved instruments allowing these rights to be gradually consolidated. As usually happens with this type of international instrument, it became necessary to assess this given that five years had passed since it was signed.
This assessment was carried out over many sessions with preparatory meetings initially being held within a PropCom. These sessions made slow and sometimes difficult progress in terms of agreeing on certain aspects on which one group of countries, particularly those which are usually regarded as the most developed, considered that progress should be made. There were also some problems in terms of resistance to the language used, not in the political declaration which was approved earlier, but in the final document which was composed of four parts. One of these parts concerned the measures and policies to be approved by governments in order to consolidate not only the Beijing Platform but also everything which has been achieved by the various countries in the meantime.
This process was relatively complex as alliances were established between certain countries, particularly from the European Union, and the South American countries with the result that the G77 broke up at a certain point. This prevented the work from being carried out at a quicker pace.
Anyway, to summarise as quickly as possible, important progress was made in recognising women' s rights as human rights. Very positive political statements were made in terms of rejecting any violations of these human rights, eradicating all practices which violate human rights, referring to the Commission on the Status of Women and the optional protocol and combating racism and violence based on racial grounds. On the issue of violence against women, the satisfactory progress made included the agreement achieved on combating trafficking through international cooperation, with support for actions which are being developed at other levels in the international arena, and also the acceptance by all countries of public campaigns against violence based on the campaign instigated by the European Union on zero tolerance. Also discussed were the issues of poverty eradication policies, work as a factor in ensuring the economic participation of women, the essential need to adopt policies reconciling family and professional life and the need to develop access for women to education and training as a basic instrument in guaranteeing them independence. There was also, for the first time, a more positive reference to issues of maternity and paternity, usually associated with the male role, and the need for job-sharing.
On health, the need was noted for a holistic approach in terms of sexual rights and not just in the area of reproductive health. Special references were introduced, also on the EU' s initiative, to handicapped migrant women, elderly women and native women. The role of men was adequately emphasised, as also was the need to reinforce the participation of women in building increasingly peaceful societies. Also addressed was the introduction of an issue which was one of the fundamental instruments in the Beijing Platform, namely mainstreaming from the gender perspective. This must be included in all mechanisms on human rights, in the UN Treaties and at the Millennium Summit and represents an extremely important achievement.
As for the methodologies for assessing the progress made by countries in applying their commitments, positive references were also made to measurable and well-established objectives resulting in the type of monitoring which allows a more objective balance to be produced, at any time, than that achieved to date. Discussions were also held on reinforcing the role of non-governmental organisations in conducting all the policies and as privileged partners of the State in ensuring that the Platform is implemented. The basic problems concerned what the European Union has already included in Article 13 of the EC Treaty and the difficulty which some countries had in accepting the issue of sexual rights and its inherent diversity and the issue of sexual orientation.
In this context, and continuing the strategy defined at EU level of considering that this special conference was not a new conference but an intermediate phase, it was considered that, on these more delicate aspects, the language of Beijing should be used again. The EU took the decision to make a final declaration in which it reaffirmed the progress achieved and its intention to continue fighting to ensure that what for us is already a commitment, given the very constitution of the European Union and specifically Article 13, can be enshrined in future instruments.
Mr President, I am very pleased to be here today to give you the Commission's view on the outcome of last week's extremely important conference in New York. I want to apologise for the fact that my colleague, Commissioner Diamantopoulou, is unable to be here this afternoon. As some of you will know, she was unavoidably delayed by commitments which she had undertaken before the timing of this debate. As honourable Members will also know, she is coming to the committee next week in order to have a full exchange with Members, many of whom will, of course, have shared in the success achieved last week. Members will be able to follow up any further details in that exchange with Commissioner Diamantopoulou next week.
I wish to begin, on behalf of the Commission, by thanking the Portuguese presidency for coordinating the Member States' positions so effectively and for handling the negotiations with other delegations so proficiently under what I understand were occasionally extremely difficult conditions.
We should also thank Parliament for its exceptionally cooperative approach to the special session. Members of the Committee on Women's Rights and Equal Opportunities made an extremely valuable contribution as part of the delegation. However, beyond that, they took the initiative in cooperating with parliamentarians from the Member States and from associated countries. That was an exceptionally useful piece of political coordination.
We in the Commission also very much welcome Parliament's motion for a resolution: it is a firm, constructive statement of Parliament's commitment to gender equality.
The European Union can be proud that it was the most progressive regional group represented at New York. Collectively we fought hard to move forward from Beijing. If we succeeded, it is due in part to the unity of purpose demonstrated by the various institutions. And succeed, I think we can say, we certainly did! In a number of areas the outcome document goes far beyond what was achieved five years ago at Beijing - a conference which I remember observing from slightly closer than would have been the case today. We managed that without having to concede any watering down of the Beijing Platform in other areas.
The document reaffirms women's rights as human rights. It urges all UN members to sign the CEDAW optional protocol and calls for a strong awareness of gender issues in the workings of the International Criminal Court. It recognises that discrimination against women is often compounded by discrimination on other grounds. While we did not obtain specific references to all the grounds listed in the EC Treaty, the presidency made the European Union position clear in a final statement before the General Assembly. We have new, much clearer language on the state's duty to end violence against women, including domestic violence, and to put an end to the appalling yet growing traffic in women.
The outcome document acknowledges the link between gender equality and greater prosperity. If women are given a chance to participate fully in social and economic life they will be better able to pull themselves and their communities out of poverty. It seems to me, with some responsibilities in this field, inconceivable to have a sustainable model of economic development which does not have gender issues at its heart.
The document reaffirms the prime importance of education as a means of empowering girls and women. It also refers to the need for a fair distribution of work between men and women, including work in the home, and for measures to make it easier to reconcile work with family care commitments. It also has something to say on methodology - how, in other words, to ensure that these fine intentions are put into practice. At the European Union's insistence the document recognises the importance of establishing benchmarks and progress indicators. Lastly, we welcome the reference to men's role in bringing about greater gender equality for they clearly have a considerable responsibility as well.
The Union is better equipped than ever to deliver on its Beijing commitments with its stronger stand on human rights, gender equality and discrimination. The Amsterdam Treaty gives the Union increased scope to push ahead with implementation of the Beijing platform for action. I hope nobody will doubt the Commission's determination to do precisely that. The effort is of course led by my colleague, Commissioner Diamantopoulou, but it is an endeavour in which all of us as Commissioners wish to be fully involved.
Mr President, I thank the Commission, the presidency and all my fellow delegates for the excellent cooperation which we have enjoyed and which has greatly impacted on the conference. The conference has shown that, over the past couple of years, we have indeed made progress and we have done so in many areas. For example, women are taking part in peace talks, improvement has been made in the field of women' s health problems, employment for women has improved in a number of countries and violence towards women has been put on the agenda in a number of countries. As such, we can trace the progress that has been made, although new problems have emerged in the meantime, of course.
I am thinking of the problem of AIDS in women. In some African towns and cities, up to 40% of pregnant women suffer from AIDS. There is also the problem of trafficking in women, rape of women during armed conflicts, etc. Consequently, Beijing +5 could not afford to just focus on the progress that was made in respect of decisions taken at Beijing. Beijing +5 also had to incorporate a number of new issues into the text, which it did, after a hard fight.
In my opinion, we have three tasks within the European Union. Firstly, as a European Union, we should remain the driving force behind the Member States. We played this role very distinctly in the past and we must continue to do so in future. It will be evident from the Fifth Action Programme and the financial resources used for this purpose whether the European Commission is serious about applying the Beijing Platform in years to come.
But it is not only vis-à-vis our own Member States that we have a role to play, we also have a responsibility towards the candidate countries, those which we as MEPs have brought together in New York. We have proposed to continue the cooperation with them and asked the Commission, during the screening activities it carries out in the context of the acquis communautaire, to assess the achievements with regard to the Beijing Platform too.
We also have a role to play vis-à-vis third countries. It is dreadful to have to listen to the problems which women face in third countries: genital mutilation, killing if they have been unfaithful or if they had sexual relations before marriage and all these kinds of problems. It is the most atrocious form of violence perpetrated against women. In my opinion, the aid which the European Union grants to third countries should definitely be conditional on what these third countries need to do in order to solve the problems faced by women.
Finally, I would like to make it clear that I am a Catholic, but an open-minded Catholic. I was greatly shocked by the news that the Church which I belong to has associated itself with the most fundamentalist groups which exist in society. It was shocking, mainly because my Church offers so few opportunities to women within its own structures.
Mr President, the European Union brought women' s rights throughout the world to the fore in New York. They were tough negotiations, which is why the Portuguese Presidency deserves special thanks for speaking not only on behalf of the 15 Member States, but also on behalf of the associated countries, with the exception of Poland, as do the Commission and the Commissioner and her negotiators, who worked together with the Parliament delegation in an exemplary manner. That is most unusual, so here too special thanks. And fruitful collaboration with non-governmental organisations also strengthened the position of the European Union. Our unity allowed our opinion to prevail in the progressive countries and to make significant progress in the twelve crucial areas.
At no time did the European Union brook any watering down of the Beijing action platform, although it is, of course, a pity here that we did not have a resounding success on every count and that the clear language in Article 13 on non-discrimination and sexual rights is not reproduced in the outcome document from New York. As already mentioned, we have the fundamentalist countries of Iran, Iraq, Libya, Sudan and even the Vatican to thank for that.
But this should not blind us to the fact that we really moved forward with women' s rights in New York and made significant progress in the areas already mentioned. We now have specific measures in place in many countries to combat the cruel practice of genital mutilation, the issue of HIV/AIDS was addressed and the role of women in the peace process, ignored hitherto, was recognised as an issue. The fight against violence was put on every country' s agenda. Access to capital, the role of men - very important, we would like to see more men taking part in the process - still need to be promoted.
We tabled our document, our report, in New York as an official UN document, another major success. I think the resolutions of Parliament and our progress in the European Union, Parliament' s progress, are now accessible to every country. We were very successful with the initiative to invite parliamentarians twice and have speeded up the implementation of the action platform.
We came to the clear conclusion with our partners from associated countries that we need to work together more closely in order to promote women' s rights. We want to have a parliamentarians' conference in two years to review Beijing. We insist on another world women' s conference in five years to ensure that the process continues. We must all make a joint effort to ensure that the subject of gender mainstreaming, equal opportunities for men and women, stars on the world political agenda. It is in our interest to fight for this. I think, and this is my personal opinion, that it is also in our interest to fight to ensure that this happens in Eastern Europe.
Mr President, Commissioner, I would like to start by saying that I am pleased with the outcome of the Special UN Conference on 'Women 2000: gender equality, development and peace' . In my opinion, all credit for this follow-on from Beijing +5, where the implementation of the action plans was discussed, should go to the NGOs, but also to the European Parliament, which was represented by five strong women, and naturally the European Commission, which, in the form of Mrs Diamontopoulou, was 100% committed to this conference. Progress has been made, that is for sure, as has already been mentioned by previous speakers. The distribution in care, actions against trafficking in women and empowerment of women are important issues to me. I am pleased that the participating countries still subscribe to the Beijing Declaration and the action plan. It is nonetheless unfortunate that only eight countries in the world have managed to meet the essential obligations which follow on from these with regard to equality in education, paid work and a minimum representation of 30% in national parliaments. It naturally gives me pleasure to be able to say that the Netherlands is one of them, although I am not entirely satisfied with its emancipation policy, or rather, the lack of it, and that Germany, the Scandinavian countries and South Africa too belong to the eight.
But back to Europe. In my opinion, it is downright alarming that it is precisely the candidate countries which have shown a decline in the number of female employees and the number of girls registered in education. This development merits particular attention from us in the European Parliament. Not only is education the best way to obtain gender equality, it is also the quickest way and the only way if we want to ensure that our children and grandchildren will not still be grappling with these issues.
We should point out to the acceding countries that they need to improve this situation. The other point I wanted to raise is the opposition from the Islamic and Asian countries with regard to women' s rights, in connection with which they refer to the sharia. I find it downright disgraceful that we women cannot join forces across the world. I would ask you to give attention to this. It is not just the Islamic and Asian countries to which this applies, but also Poland, for example.
Finally, I would like to ask you, as I do not have any hard facts at my disposal regarding the acceding countries, whether it would be possible to analyse the status quo in the candidate countries, ideally as soon as possible so that we can assess whether the situation there has improved. Finally, I would call for the NGOs, in particular, to be given a key role, because it is they who are promoting awareness, and this is something which needs to be done not only among women, but also among men. They need to be involved in this process.
At the end of the day, we are relying on the political will of society as a whole to commit itself to a cause which is related to democracy and human rights and which transcends all cultures and religions.
Mr President, I am not now asking for an extra minute in the name of equality, however; I shall try to keep to two minutes. I will join that group of people who just said that real progress was made on many issues at the New York Conference. Women' s human rights, the trade in women, violence against women, women' s economic rights, the status of civil society: we may be pleased about the progress that has been made in all these issues. It is the very determined work of the European Union we have to thank for that. We were there as observers, but it is to be hoped that we were also able to influence the way the talks went - at least in some respect.
It was especially gratifying for me that all the Member States and almost all the candidate countries were talking together under Portugal' s leadership. This is a promising sign that we will also be able to strengthen legislation on equality within the context of the European Union. I myself do not remember seeing such single-mindedness, and for that thanks go to the chairman and, obviously, the Commission as well. The only exception among the candidate countries was Poland, which was not at all interested in supporting the strengthening of women' s rights in the same way as the Member States of the European Union and the other candidate countries. I would appeal to Commissioner Patten that when enlargement negotiations are being conducted, serious attention be paid to Poland' s compliance with EU legislation on equality and its recognition of women' s rights. I also think that greater attention must be paid to women' s rights in connection with the cooperation that is going on with Mediterranean countries, as it is there that glaring violations of human rights, particularly in respect of women, take place.
I believe this conference has given hope to all those millions of women who are without fundamental human rights; and we need a further follow-up conference in five years' time.
Mr President, I should like to thank the Presidency. I did not participate directly in the New York conference, but the reports I have heard, from participants and in other ways, have really praised the European Union as being very much a motor of progressive change.
I think that, happily enough, we can declare the Beijing platform for action a success. If there is anything which really has had a very secure foundation, it is very much this platform that has been adopted. We saw this from the assessment, showing a host of committed women around the world working not only on a small scale but also on an extremely large scale where, for example, violence against women is concerned.
I should also like to thank Mrs Smet. I do not belong to any church and come from a country which has now also separated the Church from the State. I want to thank all practising Catholics who are dissociating themselves from the Vatican State, which is behaving as it is. If we cannot enter into dialogue with the Vatican State in the future, we shall probably have to question its basis for existence.
Mr President, I would like to begin my speech by turning to the benches of this Parliament and urging certain Members to feel concerned at the lack of attention that our male colleagues pay to women' s rights in this Chamber, in which there are 30 women for 5 men. I wonder if, bearing this figure in mind, we really had the right to lecture people in New York and to advocate women' s rights in such a vigorous way. After this introduction, with which I am sure almost everyone will agree, I shall say a few things that certain Members present will be less pleased to hear.
I think that there were two problems inherent in the debates in New York: one of content and one of form. For a Union delegation to experience only two problems is quite reasonable, but they are crucial ones. The first concerns the tendency of delegations to speak on behalf of our Parliament. It should be pointed out that one does not speak on behalf of a legislative Assembly, but on behalf of an executive! In fact, the legislative body can express its will only through its votes and no delegate from our Assembly has the right to speak on its behalf: they are only entitled to speak on their own behalf and they are only delegates from the point of view of protocol.
This playing to the Assembly' s gallery was expressed in New York by an extremist minority, which is trying to impose a Malthusian policy. A palpable threat was made by our so-called representatives towards Poland, a free and sovereign country. This threat also involved insults being made.
The threat lay in the fact that, as was pointed out just now, it was suggested to the Polish Minister that, if he did not accept the will of the so-called delegates of the European Parliament, Poland' s membership process would be slowed down. You can imagine that, for a country such as Poland, this pressure to align itself, imposed by the forces of the Amsterdam pact, presents a terrible image.
The insult lay in the fact that the Polish Minister was compared to an Ayatollah, simply because he was advocating family values and refused to accept a Malthusian policy.
To conclude, Mr President, let us point out once again that joining the European Union is conditional upon compliance with the Treaty criteria and on the assent of Parliament, not the personal whims of some of its Members.
Mr President, Minister, Commissioner, the Assembly of the United Nations has once again offered an opportunity to demonstrate the progress made since the Beijing Conference, as well as the problems which remain and which need to be resolved.
Education is still the most effective instrument for ensuring that women can freely exercise their rights and for allowing greater access to positions of responsibility, both in the workplace and in public life.
Knowledge of new technologies has been considered to be of great importance in terms of allowing full participation in the society of the future. The media is of enormous importance as it can allow women' s voices to be heard, and can transmit an image, without stereotypes, which is committed to society and the quest for solutions to everyday problems.
Women' s health is one of the priorities of the meeting' s final document, with special mention of the spread of Aids, especially in certain areas of the planet, which affects women in a particular way and requires special measures for prevention and treatment.
One of the objectives is the eradication of domestic violence, which will be considered as a public issue and therefore subject to national legislation. Violence against women and girls will be punishable by law, which means that there will have to be legislative reforms in the countries where it is not yet considered a crime.
Poverty particularly affecting women must be eradicated, and this is why the countries which have signed the agreement will send 0.7% of their GDP to development programmes aimed at eliminating what has come to be called the feminisation of poverty.
Globalisation has generated new problems which particularly affect women, such as trafficking in human beings, prostitution and drug-trafficking, which should be combated so that women may live a dignified and free life in conditions of equality.
All these objectives must be achieved in the next few years and, in order to ensure they are complied with, we are requesting a new meeting within the next five years.
The fifth programme for equality promoted by the European Commission must serve to promote the position of women, to eliminate the remaining inequalities, integrating gender policies into all Community programmes.
This meeting has therefore been of enormous importance in terms of making progress in the situation of women in all parts of the world. The European Union' s position, given that it has a higher level of development and, therefore, better conditions for women, must not allow us to forget the situation of women in other areas, where daily hardships are combined with malnutrition, extreme poverty and a complete lack of respect for their fundamental rights.
Mr President, I want to thank the Council of Ministers and the Commission for their respective interventions. The Women' s Conference at the UN in New York came perilously close to failing. A small group of Catholic and Islamic fundamentalist countries clearly intended to undermine the progress achieved by women from around the world in Beijing five years ago.
The issues which created the most problems were women' s rights to sex education, free abortion and safe sex in order to protect themselves against HIV and AIDS. These issues united certain Islamic and Catholic countries ranging all the way from the Sudan, Iran and Libya to the Vatican, Nicaragua and Poland, which were prime movers in the fight against these rights. Some countries attempted to quash wordings about governments' responsibility to protect women from various forms of violence. In spite of the fact that, last week, we were in danger of turning the clock back, we eventually agreed upon a final document which looks ahead to progress on the basis of the Women' s Conference in Beijing and, at the same time, marks out the route towards increased equality in the future.
I should like to point out that the Presidency of the EU, especially the minister Mrs De Belém Roseira, actively contributed to a successful final outcome, something we would thank her for. The final document embodies progress in certain respects. Forced marriages and murders committed for reasons of honour are mentioned for the first time in an agreed international document. On the issues of rape within marriage, right of possession and right of inheritance, together with the right to asylum on the grounds of gender-based persecution, the wordings have been strengthened. Women' s right to equal participation in macro-economic decision-making, together with the allocation of quotas with a view to increasing women' s participation in political parties and parliaments are other matters which are being taken up.
The resolution we are to vote on demands that the institutions of the EU, Member States and candidate States make active efforts to turn the final document from Beijing +5 into a reality. It is especially important that all candidate States, including Poland, undertake to abide by the EU' s policy on women' s rights. What are now required are economic resources for putting the decisions into effect and inspection tools for supervising their implementation.
Mr President, the Beijing +5 Conference has not actually made any significant progress in achieving the aims defined in the Beijing 1995 action programme.
The women' s march for equal opportunities and the affirmation of differences still has a long way to go and is effectively full of dangerous paths. This became clear in New York when Islamic fundamentalists attacked what, in recent years, has characterised women' s demands: an end to domestic rape and violence, an end to the right for men to commit crimes passionnelles and an end to female circumcision. However, it must, of course, be appreciated - as Commissioner Patten said, moreover - that the Conference as a whole confirmed and consolidated women' s rights as human rights.
However, similar positions on sexual rights, sexual health and the self-determination of women have caused an unholy alliance - evident at Beijing - to be formed between Christian and Islamic fundamentalists, including the Vatican, Poland, Nicaragua and a number of Islamic countries.
Furthermore, I feel that mainstreaming and empowerment were consolidated in this Conference, and also the fight against poverty and trafficking in human beings, but that there was an absence of tangible, verifiable objectives such as the need for a greater representation of women in the institutions and also for projects to fight poverty. I welcome the positive contribution made by Europe to forging closer relationships with other countries and the NGOs.
Mr President, the very positive assessment that we are making today of the meeting in New York, should not allow us to forget that there have been serious deficiencies and great hypocrisy, even within the European Union, which make me want to double my efforts from now on. An example of this, and this is an appeal to the Council, is the issue of wage discrimination. It has been demonstrated that, compared to men doing the same work, women receive 50 or up to 80 per cent less. This is not in our legislation. Nevertheless, it appears that the European Union approves of it. I wonder if the Portuguese Presidency, before the end of its mandate, could make a recommendation in this respect. It also seemed extremely important to me, Mr Patten, that in the meeting in New York, when the policy of microcredits was discussed - loans to certain women so that they may be given access to financial autonomy - the countries recognised that these programmes of microcredits had been a complete success.
Why does the Commission and the European Union, given such a positive assessment, not implement these programmes so that the European Union may also offer its women with no resources the possibility of these policies? Please answer me, Mr Patten.
Mr President, the European Parliament' s delegation played a magnificent role with regard to the candidate countries. Our work has been outstanding in this respect. I do have reservations with regard to Poland, but precisely because Parliament' s delegation played such a significant role. Mr Varaut, you are very badly informed. You have made a fool of yourself. You were not in New York, but I was. Your information is not accurate. It is not even true. Your intervention is very unfortunate because it is false. I have to refute what you have said because none of it is true.
Mr President, I, too, would like to thank the Portuguese Presidency, in particular Minister Maria de Belém, and the Commission, represented by Commissioner Diamantopoulou, for their guidance and coordination work both at the preparatory stage and during the Conference, for this allowed the European Union to make a substantial contribution to the production of the final document.
It has already been said many times: the work carried out by the UN and in New York has demonstrated clearly that some progress has been made since Beijing. Women are no longer regarded as merely vulnerable people who need to be protected but as the social protagonists of change and as an essential part of society' s resources. The need to continue the fight against all forms of discrimination on grounds of gender, race, ethnic origin, religion, age, disability and sexual orientation, which are still rife throughout the world, has become clear.
The need has become clear for governments to include a gender aspect in all government policies, from employment to development, from social policies to the fight against violence. There is an evident need to continue to step up dialogue and cooperation with autonomous women' s organisations in civil society, politics and the institutions.
A number of challenges remain at national and international levels and for the European Union, particularly in the context of its development cooperation policy. In this regard, I would like to draw Commissioner Patten' s attention to the Commission' s frequently negligent attitude towards the adoption of drafts which provide for the involvement of women on development cooperation with Mediterranean countries.
Poverty affects women more than anybody else. Therefore, we need to focus on clear policies which fight the social exclusion of women and consolidate their role as active protagonists of political change and economic development. If globalisation is to provide new opportunities, it must include globalisation of the human rights of all people, globalisation of fairness and globalisation of equal opportunities.
Development must be regarded as a project to expand the freedoms which all human beings have the right to enjoy. Therefore, the need for recognition of rights without any discrimination must be a priority both for us and for the international organisations.
Mr President, the World Conference on Women, which was held five years ago, meant a breakthrough at the time in the worldwide recognition of women' s rights as an area of human rights autonomy and empowerment. In contrast to this, I have mixed feelings about the UN Conference which was held in New York last week. On the one hand, it was confirmed that it is up to governments to guarantee equal rights for women and to pursue sound emancipation policy, and, despite many people' s fears, no retrograde steps were taken. On the other hand, it was once again impossible to reach agreement on sensitive issues which had not been resolved at Beijing, such as the recognition of the right to self-determination for women in their personal life, including their free choice in pregnancy and sexual behaviour or sexual preference. This is greatly disappointing. Actual equality and freedom for women is only possible if all options are open to them and if the traditional family image is not held up to them as the only true one. Resistance of the kind displayed by governments, diplomats and officials last week, is a form of rearguard action, however. It is impossible to stop a revolution with clever word games and little schemes behind the scenes. The fight goes on.
The true inspiration which I gained from last week' s conference in New York lay in the power of the international women' s movement which, contrary to popular belief, is as vigorous and alive as ever and is also bolstered by a new generation of young women who, strong and well-informed, stand up for all kinds of issues.
The European Union and Member State representatives showed great commitment during the Conference to the issue of sexual self-determination for women and the non-discrimination principle pursuant to Article 13. The fact that this did not end up in the final document should not be a reflection on them. What can, however, be expected of the Council and Commission, is that they put their money where their mouths are in their respective Chambers. In addition to what we obtained last week, namely reparative legislation on equality in work and professional life, they should produce new additional legislation to prevent sex discrimination across the entire range of social life. Article 13 offers the opportunity to do so and the Beijing +5 Conference issued an instruction to this effect.
Surely a European Union which, at international conferences, is full of rhetoric on banishing sex discrimination should set about developing effective policy instruments which can attain this goal at the level of the Union itself.
Mr President, on a point of order. Many friends and women who are colleagues in this Parliament have just pointed out that my name appears as one of those who signed against women's rights. I want to put on record that I am not against women's rights. I have always supported women's rights. It must be an error. Sometimes colleagues bring petitions from delegations and we sign them. I am sorry about that.
That was not a point of order, Mr Khanbhai. You mentioned a matter which has not been raised by anyone. There has been no reference during the debate either to your name or to a list of reprobates. I really do not know what you are talking about.
President-in-Office, Commissioner, ladies and gentlemen, I am sure you will understand the pride I feel as a Portuguese national at the general acclaim for the Portuguese Presidency' s excellent work in promoting equal rights for women during its term and particularly with regard to the special UN conference on Beijing+5.
The conferences on violence against women, trafficking of women and reconciling family and professional life, together with the UN conference on Beijing+5, are clear examples of the Portuguese Presidency' s involvement in this area. Anyone at the UN last week, like myself, would know that, in the end, we only managed to approve less than one-third of the final document. The difficulties were immense. I feel that it was both the work of the Presidency and the Commission and the involvement of all the female Members of this House who were there, and who joined with the national MPs of the Fifteen plus those from the applicant countries with the exception of Poland, which ensured that progress was made in the final document and that this was a lot closer to our intentions than when we started the work.
Finally, I must say that the European Union has a decisive role to play in this issue. We must lead the way in defending women' s rights and we must continue the work in this respect. The resolution approved by the European Parliament was greatly appreciated in the UN. I must thank the President-in-Office for having come directly from Canada to Strasbourg so as not to miss this meeting which is so important to us. I know that, since Monday of last week, she has been constantly dealing with women' s issues both in the USA and in Canada.
Mr President, I must thank the Members for all their compliments on the Presidency' s work. I must also say very sincerely and with immense gratitude that the conduct of this work in this way was only possible because we all - the Presidency, the Commission, the European Parliament and the non-governmental organisations - cooperated together. This was also possible because the bilateral contacts which we each maintain, by working hard at them and thereby multiplying their effectiveness, were vital in the end result. I am extremely grateful to everyone for this.
When I spoke, it was clearly on behalf of all the Member States of the European Union and of all the applicant countries except for Poland. In the contacts established with Poland, it has been made very clear that accession cannot be exchanged for non-recognition of women' s rights. The European Union could not take any other position on such an issue. Women will no longer accept their fundamental rights being regarded as a bargaining chip for political issues.
Europe must continue to be the driving force in developments in this area. These must be achieved through cooperation, particularly with all like-minded countries, some of which, like Canada, are totally committed to the Presidency' s statement presented at the end of the special conference. We must take advantage of all these opportunities. These developments must also be achieved through benchmarking processes and by using the conclusions of the Lisbon Special Summit, which considered that in Europe there could be no economic development without social cohesion. In this way the European Union itself can develop and export these instruments for assessing, measuring and exchanging good practices enabling gradual and effective progress to be made.
I referred to the Portuguese Presidency' s work on the issue of discrimination in the European Union. Portugal is also very pleased that, in the last Social Affairs and Employment Council, a resolution was approved on reconciling family and professional life. Women are constantly being penalised because the time that they devote to family life gives employers objective reasons to discriminate against them in wage terms. Therefore, in my opinion, we have already achieved what was asked of us.
Finally, I must thank the President and the whole House for your kindness and the comments which you have made, and I also thank the Commission for its support. The Portuguese Presidency is now coming to an end and sincerely hopes that the subsequent French and Swedish Presidencies will continue the work which we have together managed to achieve so that they represent the next stage in the consolidation of women' s rights.
Thank you, President of the Council. We all share this hope.
The debate is closed.
I have received four motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The vote will take place tomorrow at 12 noon.
Mr President, following the intervention by my colleague in seat No 662, here, in Parliament, I have asked for the floor on a point of order because this fellow Member has obviously fallen victim to misinformation or to a misunderstanding.
In fact, the Members of the European Parliament who were in New York as part of the European Union delegation, which comprised 15 people with observer status, were not allowed to speak because, in accordance with the UN' s procedure for extraordinary general assemblies, the Portuguese Presidency spoke on behalf of the European Union. The Commissioner was entitled to give a speech in the plenary session. Even in the working parties, we were not allowed to take the floor, which was always given to the Portuguese Presidency.
Do not, therefore, put words into the mouths of the Members of this Parliament who were in New York. In no instance did we speak in an official capacity, still less on behalf of this Parliament, although we did have some useful discussions with the Commission and the Council, with Members of the Parliaments of Member States and associated States, who allowed us to convey our views. What were banned from these meetings were the positions that Parliament adopted under the Smet/Gröner report, and nothing else.
Mr President, Poland' s name has been bandied about a great deal, so I must say that we simply stated that Poland is accepting the acquis communautaire. If Poland tells us that it is free...
(The President cut the speaker off) I do wish to point out that a fellow Member has accused us, Mr President, and I must be entitled to correct this, otherwise this is not a genuine Parliament.
You may hear my explanation of vote tomorrow, Mr President, if you are going to cut me off.
Mrs Lulling, we have already heard speeches on the matter from the President of the Council and from the Commissioner on the subject of Poland. You were speaking about a point of order.
Mr Izquierdo Rojo had already replied to Mr Varaut and therefore, Mrs Lulling, you could not use your speech on a point of order to discuss the issue. You have, of course, prompted Mr Varaut to ask to take the floor for personal reasons.
You are quite right, Mr President. In short, I agree completely with the need for a full debate in this Chamber, even if we do not all agree. Next, having heard what most of the speakers said on the issue of Poland, I am left in no doubt as to many of the things said in corridors and about the pressure of which I was informed, which was brought to bear on the representatives of Poland, a free State.
To conclude, I have heard many things said about the Vatican, but I can see that Jesuitical thinking, at least, has truly pervaded the European Parliament.
Mr Varaut, we cannot base our debates on corridor conversations. These are not reliable sources of information and are not available simultaneously to all Members in all languages. The corridors are there specifically for private, informal conversations, not official debates.
Tunisia - Human rights - EU-Tunisia Agreement
The next item is the joint debate on the following oral questions:
(B5-0477/00) by Mr Wurtz, on behalf of the GUE/NGL Group, to the Council, on the human rights situation in Tunisia;
(B5-0478/00) by Mr Schori and others, on behalf of the PSE Group, to the Council, and (B5-0479/00) to the Commission, on Tunisia;
(B5-0480/00) by Mr Van den Bos, on behalf of the ELDR Group, to the Council, and (B5-0481/00) to the Commission, on the EU-Tunisia Agreement;
(B5-0482/00) by Mrs Flautre and others, on behalf of the Verts/ALE Group, to the Council, and (B5-0483/00) to the Commission, on relations between the EU and Tunisia;
(B5-0484/00) by Mr Dupuis and Mr Turco, on behalf of the TDI Group, to the Council, and (B5-0485/00) to the Commission, on the situation in Tunisia;
(B5-486/00) by Mr Queiró, on behalf of the UEN Group, to the Council, on relations between the European Union and Tunisia;
(B5-0530/00) by Mr Salafranca Sánchez-Neyra and Mr Hernández Mollar, on behalf of the PPE-DE Group, to the Council, and (B5-0531/00) to the Commission, on Tunisia.
Mr President, I should like first of all to welcome Moncef Marzouhi, spokesman for the National Council for Liberties in Tunisia, and Khemmaïs Ksila, from the Tunisian League for Human Rights, who are present in this Chamber.
Commissioner, Mr President-in-Office of the Council, I, together with other Members of this Parliament, have spared no effort to ensure that this debate was held. Why should we discuss Tunisia? This is not a question of interference, as that country' s future is in the hands of its citizens. What we wish to do is open people' s eyes to the hidden reality of Tunisia and to shoulder the responsibilities that are incumbent on the European Union, which is linked to that country by an association agreement that was signed five years ago now.
The hunger strike by the journalist Taoufik Ben Brik lifted a corner of the veil that conceals the lack of press freedom and the persecution of the men and women with alternative views to those of the regime of President Ben Ali. No, Tunisia is not the smiling land trumpeted in the advertisements aimed at the 4 million European tourists who go there every year. Tunisia also comprises militants fighting for human rights, women fighting for democracy, students who are spied on, harassed, and deprived of their telephones, passports, sometimes even of the freedom to travel within Tunisian territory. An administrative action, which, on the face of it, is quite commonplace, becomes a genuine political fight. This is what happens, for example, to the militants of RAID, the Tunisian branch of the ATTAC movement - the Association for the Taxation of Financial Transactions for the Aid of Citizens - whose association is not allowed to exist, and three of whose members have been held in prison.
Tunisia has also become a judicial system that is controlled from above. Militants are imprisoned and tortured. I still remember the suffering endured by young Nourredine, whom I met when four of us visited Tunis a month ago. Nourredine was tortured and kept in prison for more than 20 months simply for having organised a strike at the university.
Fortunately, in the last few weeks, several prisoners have been released and passports have been returned. In short, I would like to see the Tunisian authorities express the will to take account of the calls for democracy. If measurable progress is to be made, however, more must be done, much more. Hundreds of prisoners of conscience, who are locked up in intolerable conditions, must be released. Organisations that are not recognised, such as the RAID and the TNLF, must be decriminalised, and the cases against the three leaders of the RAID, whose trial will be held on 27 June, must be dropped.
Let us therefore not weaken in our support for those who are taking action to condemn a police state. The desire for freedom has, moreover, become so unbearable to some parties that they, sometimes with violence, try to prevent public meetings about freedom in Tunisia, even in France. I witnessed this myself around a week ago in Paris. Such acts within the European Union itself are quite unacceptable.
We must therefore point out that the association agreement, which contains a clause on respecting human rights, the non-observance of which can lead to suspension, is not being respected today. I urge all honourable Members to vote in favour of the compromise resolution and I particularly urge the Council and the Commission to implement all the methods provided for in the agreement to ensure that democratic freedoms are respected, by involving civil society and preparing if needs be, for this agreement to be suspended.
To conclude, the economic policy set by the Tunisian government, which gives liberal experts the impression that it is a model student, is under threat from various social forces. The partnership proposed by the European Union, which is essentially based on free trade, is liable to exacerbate the harmful effects on the population to the extent that, as the parliamentary delegation for relations with the Maghreb noted, the association agreement is considered to be harmful by all Tunisian organisations, in both the public and the private sectors.
I therefore urge the Commission to review the European Union' s Mediterranean policy in the light of its economic and social consequences for the Tunisian economy and for employment there.
Mr President, Commissioner Patten, Mr Da Costa, we are approaching this debate, as we approached the questions we put to the Council and the Commission, aware of the responsibility entailed in our partnership relationship with Tunisia, which we consider will be decisive for the success of the entire Euro-Mediterranean Partnership. In fact, Tunisia is the first country with which the European Union signed an Association Agreement within the context of the 1995 Barcelona Process.
We attach great importance to preserving and consolidating this Agreement, and I would like to make it quite clear that, as far as we are concerned, there is no question about this. On the other hand, it is true that we are following the development of the situation in Tunisia closely and with a sense of involvement, and we appreciate the positive factors such as economic and social progress, which we do not deny, particularly in relation to the region' s situation and the role played by Tunisia in the Arab Maghreb. We do not, therefore, intend to interfere in the internal affairs of a sovereign country at all, and it will be more useful if today' s debate serves to bring about renewed commitment on both sides to the values and undertakings entailed in our partnership.
However, in all honesty, I must also say that we are extremely concerned about the human rights situation in this country, particularly because we are convinced that, given the socio-economic and cultural context involved, there is the possibility for substantial improvement in the degree of freedom of the press, of speech, of association and of movement, conditions in prisons and the autonomous exercising of justice, so that the country can move towards full expression of the rule of law. And this is the moment to do so.
This is why we call upon the Commission and the Council to support this process by joining us in making representations to the Tunisian authorities. We must not forget that the creation of a free trade area is not the sole objective of the partnership policy, nor, moreover, that the partnership does not just consist of an exclusive relationship between the governments but has to ensure support and due respect for civil society, for the autonomous associations which uphold human rights and freedoms and for the role of women, whose lives in this country are full of sacrifices and who are often at great risk and undergo indescribable suffering.
For our part, we must prove that the Euro-Mediterranean policy is a priority for the Union as a whole and that it is not based on the egotism of those of us who are motivated by the desire to conquer new markets for our goods or obtain cheap labour for our businesses. It is also based on shared values, on respect for cultural, religious and linguistic differences, and on policies capable of producing prosperity and security for the entire Mediterranean area.
Today, may this debate serve to remind us and our partners of all these things.
Why is Europe silent about human rights in Tunisia? Is it on account of the stability and economic progress which this holiday destination enjoys? Is it because of the political links with France or the European socialists? Or because it has adopted a constructive stance in the peace process in the Middle East? Or do we see Tunisia mainly as a bulwark against the rise of Islamic fundamentalism? At any rate, President Ali only has the religious fanatics in mind. He seems to be obsessed by them. But this concern is more of an alibi than a justification for the human rights situation in his country. Not only Muslim fundamentalists, but all political opponents are systematically silenced. Tunisia calls itself a democracy, a democracy without opposition that is, without freedom of the press, without fair judicial processes and with torture and the elimination of political prisoners and their families. Tunisia has concluded an association agreement with the European Union which contains a clear human rights clause. There can, of course, be no question of President Ben Ali' s claiming rights under the agreement but shirking his obligations under it. If the violations continue, the Treaty will unfortunately need to be suspended. Would Commissioner Patten agree with me there?
Tunisia is the first Mediterranean Sea partner with which this association agreement has been concluded. Given its economic development, it can act as a model for the entire region, but it should then, of course, meet the political criteria. The European Union cannot allow one agreement partner that which it denies another. The Association Council must, therefore, look into the human rights situation as a matter of great urgency and draft a democratisation programme. If the European Union keeps quiet any longer, it will be partly responsible for the human rights violations in Tunisia.
Mr President, I would like to reiterate the welcome to Mr Marzouki and Mr Ksila, and in doing so, I would like to show my respect for the tenacity that they have shown in overcoming the obstacles put in their way by the Tunisian authorities in order to visit us here. These obstacles will be familiar to all the democrats who, at some time or another, have sought to speak freely about their situation.
This is the fate of Sihen Ben Sedrine, who is being prevented from carrying out his professional duties since his publishers, Aloès, were closed down for having taken on the journalist, Taoufik Ben Brik. Furthermore, his passport is still being withheld.
Following the high-school students' uprising, Taoufik Ben Brik' s hunger strike finally brought into the open, into the public domain, what international human rights organisations and some Tunisian democrats had been saying and writing for several years: the repressive police regime uses harassment, random punishment, torture, imprisonment, attacks on personal dignity, and prohibits people who wish to live freely from speaking, writing, travelling and meeting. Who today can still deny the truth of this or claim that they were unaware of it?
We should be talking about the Tunisian 'mirage' rather than the Tunisian 'miracle' . What good is economic success if it is achieved by force and benefits only one particular clan? What good is the praise of international financial organisations in the face of UN accusations of torture?
The fact that democracy and the rule of law form an essential integral part of our association with Tunisia means, quite simply, that there can be no genuine association without democracy. All those, like myself, who are working for a closer partnership, for a fair association and for lasting cooperation are faced with a difficult challenge: to put democratic flesh on the bones of an agreement signed with a regime which proclaims it in theory but declaims against it in practice. In order to achieve these objectives, we must use the whole legal and institutional arsenal available to us - including, of course, the terms of the agreement itself - in order to bridge the gulf between form and content, words and deeds and between declarations and actual decisions. The fact that this debate, which we have awaited for several years, is now being held, is an achievement in itself. For democrats on both sides of the House, it marks the end of the strategy of polite pressure, which has been as secretive as it is inefficient.
Yes, we want a meeting of the Association Council, which was created as a result of the shortcomings observed in the way Article 2 of the agreement was being implemented! Yes, we must begin a process which is well organised, binding, and which signposts tangible and demonstrable progress: a halt to torture, the return of passports and the reconnection of telephone lines can and must be implemented immediately! There must be a precise timetable, which is respected, for the recognition of associations and independent political groups such as the CNLT (the National Council for Liberties in Tunisia), the RAD and the Democratic Forum, respect for union freedom, for the integrity of the judicial system and the reform of the press code. Yes, the European Union must be capable of supporting projects which strengthen civil society and democracy, without being at the mercy of the dictates of the Tunisian authorities! Yes, we must broaden the dialogue to include all the diverse and independent operators in Tunisian society!
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, how can we be anything but saddened? It has taken us four years to hold this debate, four years, because the Socialist Group and the European People' s Group have blocked this debate for four years. That is the reality of this Parliament' s position on the Tunisian question.
The Tunisian question is an incredibly depressing one, and it is depressing because of our attitude towards it. The Tunisian question, Madam Napoletano, is not a human rights issue, but an issue of democracy and rule of law, and yet, once again, when it comes to Tunisia, we prefer the guarantee of a strong man. We are prepared to have his son to replace him when he dies, as we are doing in Syria and say nothing about it. We close our eyes to the reality of the situation. We do not wish to see the fact that Tunisia, which is in an infinitely better state than any of its neighbouring countries, such as Morocco and Algeria, has not taken a single step towards developing the rule of law in the last twelve years, since Mr Ben Ali came to power. We do not wish to see the fact that strengthening and even, in some cases, improving the economic and social domain, although the point could be argued, is not the same as developing democracy; it is not the same as developing the rule of law. It guarantees nothing. It only provides guarantees for the despot in power.
So what can we do? We have an association agreement that has been presented to us as a model agreement, while other countries, again Morocco and Algeria, are making progress. We concluded this model agreement with the country which seemed to have all the right assets to take the great leap forwards into democracy and the rule of law. Our intransigence - and our right to intervene, Mrs Napoletano - must therefore be tough, even ferocious. We can no longer tolerate the fact that a regime such as Tunisia' s, with all the advantages that it has, locks its citizens up, imprisons and tortures them a stone' s throw from the coast of Sicily, a stone' s throw from the coasts of France and Spain. It is unacceptable. An extraordinary Association Council meeting must be held in order to put an end to this situation and finally to do something to help, to be Tunisians ourselves.
Mr President, in March, the Delegation for Relations with the Maghreb countries and the Arab Maghreb Union, of which I am vice-chairman, made a visit to Tunisia, where we observed that, while there has been undeniable economic progress, there exists a democratic deficit in the field of freedoms, particularly in the area of the press and the audiovisual media.
We were also able to observe - and I think this should be stressed - that the Tunisian authorities are aware of this deficit, which they justified time and time again through the need to temper their political openness in accordance with their particular idiosyncrasies and culture as well as the danger to Tunisian society of the growth of Islamic fundamentalism. They therefore asked for understanding and patience. I must say that the Tunisian Government has made gestures which indicate goodwill. They made these gestures during our visit and this is reflected in the report which the delegation has presented to Parliament.
In the view of the Group of the European People' s Party (Christian Democrats and European Democrats), we are therefore holding a debate which is necessary but which should not take the form of an exaggerated and alarmist condemnation, which is often what happens, but which should recognise certain facts which concern us because they affect the areas covered in the association agreement, such as the respect for human rights and democratic principles. This issue must be resolved by means of political and social dialogue, and an effort on the part of the Tunisian Government to implement legislation which will guarantee political pluralism in a real sense and not in a purely formal sense and, above all, provide the necessary freedom so that the citizens can express their opinions and the media can reflect them.
This is the message which this House must send to the Tunisian authorities, who must receive them in the positive light in which they are intended.
To this end, within the framework of Euro-Mediterranean cooperation, the Commission, the Council and Parliament must not go into reverse with regard to the aid programmes which must be implemented within the framework of MEDA II.
Education and training in democratic principles are a fundamental element of sustaining a plural and democratic society. Young people, judges, the police and journalists need to have full knowledge of the rights they must exercise and defend. This is the area in which the European Union can and must cooperate.
It also concerns me that Commissioner Patten, who is present, is not sufficiently sensitive to the serious problems currently faced on the southern side of the Mediterranean, where Tunisia plays a very important role.
Emigration, fundamentalism, poverty and political instability cannot be resolved by pronouncements and good intentions alone. We need true political will and the economic and human resources to put it into practice. In any event - and this could serve as a summary of the debate - we cannot restrict our cooperation with third countries to purely trade and economic issues. To this end, we also ask Tunisia, together with economic reforms, also to make progress with political reforms aimed at guaranteeing freedoms, but with the aid and cooperation which, of course, they receive and will continue to receive from us, at least from my Group.
We also believe that we need a common strategy in the Mediterranean, as the resolution states, and that, together with political, social and security aspects, special attention is paid to the cultural and human dimension. This is why we need to strengthen the interparliamentary dialogue and the dialogue with the representatives of civil society.
As we say in my country, By talking we come to understand people' . If one thing characterises the people of the Mediterranean, it is the wealth of their thought and their words, and that, ladies and gentlemen, costs very little.
Mr President, ladies and gentlemen, when we start to examine an issue like this we should remind ourselves of the European Union' s general attitude to its external relations. The EU has a set of values and principles which it naturally tries to promote in its relations and which it tries to use in all areas of its associations with third countries. Contrary to what may be inferred from one honourable Member' s intervention, the European Union does not act according to geographical position by being more demanding on countries which are closer and less demanding on countries which are further away. We do not work in this way. We usually use uniform criteria and, in particular, the idea that it is preferable to open areas for dialogue in order to encourage countries to make regular bilateral assessments of what is causing exclusion factors or misunderstandings. In this respect, the work of the Council and Commission is totally coherent. In particular, and I do not really need to say this, Commissioner Patten has more credentials than most of us on the issue of respect for human rights.
On the specific issue of Tunisia, I must say that the Council is fully aware of the human rights situation in this country. It has noted all the concerns expressed on various occasions by this House. Naturally, it has also noted the considerable concerns expressed here today.
The Council has on several occasions emphasised to the Tunisian authorities its concern about the occurrence of certain situations, particularly the lack of general freedom and press freedom in particular. Human rights issues are frequently discussed, as the speakers have noted, within the political dialogue which the Council is conducting with Tunisia within the Association Council and through the Heads of Mission of the Member States in Tunis who have regular meetings with the relevant Tunisian government officials in this area.
At the moment this dialogue is centred specifically on the current reforms of the new press law, the operation and functions of the penalty enforcement judge and the amendments of electoral law. The possibility of such a dialogue, which Tunisia did refuse for some time, represents significant progress. During the two meetings of the Association Council which took place as part of our relations with Tunisia and which I attended, the Council reiterated the fundamental importance to relations between the European Union and Tunisia of respect for human rights and fundamental freedoms and, naturally, it used the opportunity to highlight certain specific cases, some of which have been mentioned here.
On a more national note, during the State visit by President Ben Ali to Portugal at the beginning of May, the Foreign Minister, Jaime Gama, had the opportunity to raise with his Tunisian counterpart the human rights situation in Tunisia and in particular the case of the journalist, Taouffik Ben Brick. He underlined the constant need to respect fundamental freedoms.
We realise that any kind of action in terms of political pressure can have advantages where carried out through the media. We believe that there is room for several dimensions to be used in the international arena on this type of issue and we do not reject the efficacy of these actions. However, the Council prefers to use the opportunities for influencing the Tunisian authorities more discreetly, and perhaps more effectively, by maintaining constructive pressure on them through political dialogue and various meetings at different levels. We do not consider it appropriate to initiate the procedures needed to suspend the Association Agreement or to convene an extraordinary session of the Association Council which would probably be reported in the media but which would have no practical effect in specific terms. Maintaining regular dialogue and continuing all the steps which have been made so far, when and if appropriate, is the right way to proceed in this context. Despite these difficulties and the problems in moving this process forward which we all recognise, we must accept that there have been positive results. We cannot ignore, and it would be politically incorrect to so do, the gestures of openness already made by Tunisia, particularly in freeing 600 political prisoners, returning passports to certain members of the opposition and being clearly willing to reduce tensions in the case of the journalist, Taouffik Ben Brick, and accepting his specific claims. The Commission has also tried to finance actions in order to promote human rights and democracy in Tunisia through the MEDA programme for democracy and may provide further information in this respect.
Finally, in the Barcelona Declaration, Tunisia, like the other Mediterranean partner countries, signed up to certain principles involving respect for human rights and fundamental freedoms. Within the EU-Mediterranean framework and in reinforcing this framework as we are trying to do at the moment in close cooperation with the European Commission, we are also insisting on the importance of actively promoting the rule of law and the good management of public affairs which constitutes a key area in the dialogue between the two sides of the Mediterranean.
To conclude, I must assure you that the Council remains committed to promoting and reinforcing in Tunisia, as in other countries with which the EU maintains relations, respect for human rights, democratic principles and fundamental freedoms, and to establishing a true democracy with an open civil society based on a rule of law. A measured policy is, in our opinion, the best way to achieve these objectives. The Council will continue to pursue discreet but firm diplomacy and will continue its policy of encouraging all forms of progress towards democracy and the rule of law.
I am extremely grateful to the House for the opportunity to comment on these extremely important matters. As a number of honourable Members have noted, Mr Taoufik Ben Brik's hunger strike is over, but it has had a major impact both on the authorities in Tunisia and on civil society. It sparked a public debate in Tunisia on the human rights situation in that country.
I want to make it clear that the Commission shares the view of the UN Special Rapporteur who states in his report to the Commission on Human Rights that: "Tunisia still has a long way to go to take full advantage of its favourable economic context and adopt measures designed to strengthen the protection of human rights and, in particular, the right to freedom of opinion and expression".
But how can the Commission and the European Union in general influence Tunisia's rate of progress in this area? This is best done by looking at the three main instruments provided by the association agreement linking the European Union to Tunisia.
The first, to which my colleague referred, is political dialogue. This dialogue has already given us the opportunity to comment on Tunisia's human rights situation twice at ministerial level at the two Association Councils that have taken place to date. The Union has made a point of addressing the human rights issues in Tunisia in our many contacts with the Tunisian authorities.
The second instrument is the financing of positive measures in the form of grants from the Community budget for projects promoting the exercise of political and civil rights. The MEDA programme for democracy, on which Parliament has strong and positive views, has financed training, information and awareness-raising projects for NGOs and for public opinion in this field. A programme of support for the Tunisian media has already been included in the programming of future financial cooperation with Tunisia and should be the subject of necessary consultations with the Tunisian Government.
As Mr Dupuis reminded us, sustainable economic development and political stability depend, above all, from Russia to the Mediterranean, on strong institutions, not on strong men. It sometimes requires strong men to ensure that the institutions themselves are strong and operate within the rule of law.
The third instrument is the European Union's option of adopting restrictive measures, the most radical of which would obviously be the suspension of cooperation.
The Commission considers that, before having recourse to any restrictive measures, positive means offered by the partnership should be pursued to the limit. There is still significant scope both at the level of political dialogue and the financing of support programmes. I would like to explore this further with Tunisia. Specifically, the Commission wishes to see to what extent the Tunisian Government will implement its promises regarding reform of the press code and facilitating freedom of association. We also wish to see if our efforts to support the desired reforms by providing funding from the Community budget prove successful. I will keep Parliament informed of developments in all these areas.
The issues that we have been discussing this afternoon are extremely important. I know that Parliament is aware of the whole picture. Mrs Napoletano, in her interesting address, pointed out the economic and social progress that has been made in Tunisia. Others could have referred, for example, to the position of Tunisia on the sharia law. Nevertheless, there are issues which give considerable cause for concern. It is best at the moment to proceed by dialogue but, as the House will understand, I do not equate dialogue with being supine. Parliament has legitimate concerns and a strongly felt point of view. That can be expressed firmly but courteously, as Parliament is doing today.
I want to put the debate on Tunisia in context and to take up a point that was made by Mr Hernández Mollar and some other honourable Members as well. Of course there will be events and developments that crowd in on us. Today, inevitably, we have to give a good deal of attention to our efforts to rebuilding in the Balkans and, in particular, to prevent further social and political disintegration. It is a policy in south-east Europe which, I should add, is not irrelevant to stability and prosperity in the Mediterranean.
But if I have to judge where we are going to face the main challenge in the medium and longer term, it would be, to be candid, our policy in and around the Mediterranean. What is at the heart of the Union's common foreign and security policy? It is the projection of stability. That is the crucial element in our policy in the Mediterranean. What are we trying to do there? It is true that we are trying to create, if you like, the Mediterranean equivalent of NAFTA. But there is more than that, which I will come to in a moment. I just want to make it clear to the honourable Member that my commitment to making this policy a success is total.
One of the things that most offends me at the moment is that our record in supporting it through development assistance is not nearly as good as it should have been. For year after year we have only been able to spend 40% or less of what we have committed in the Mediterranean, partly because of absorption problems in the region, partly because of our own failures, which I am keen to address.
I will make this bargain with the honourable Member: if, by the time I leave my job as a commissioner in 2005, our record in closing the gap between commitments and payments is not a hell of a lot better than it has been in the last three years then he can have a contribution to his favourite charity. That is what I would like to be taken as a mark of whether or not we are committed to making a success of our policy in the Mediterranean. It is extremely important that we use our existing instruments much more competently, much more effectively. That is what I would like to be judged on.
I want to repeat: this is not just about creating a free trade area, important as that may be. Free trade is not the end; free trade is a means to an end. The end is the creation of an area of prosperity and political stability to the south of the sea that we have shared with North Africa and the Middle East for all these millennia; it is about the sharing of values, as well as the sharing of trade. It is not about creating hub economies which will make Europeans more prosperous: it is about working in partnership with Mediterranean countries in a partnership of values as well as trade, for the good of people to the south of the Mediterranean as well as those of us in Europe. It is an enormously important part of Europe's endeavours over the next few years; as important, in some ways in projecting stability, as the whole process of enlargement. I very much hope that in the next five years we will be able to carry that programme forward in Tunisia and the rest of the region.
Mr President, ladies and gentlemen, today' s debate enables us to stand back a little from the events in Tunisia of the last few weeks, and gain some perspective, particularly with regard to what has become known as the Ben Brik affair.
There has been particularly widespread coverage of these events in the media, and this has, let there be no doubt about it, enabled pressure to be put on the Tunisian authorities to remedy the situation as quickly and as humanely as possible. The huge media coverage of the affair, however, has also led to some people assuming that it reflects the situation in Tunisia as a whole, which runs quite counter to the facts and the reality with which we are familiar.
As my friend and colleague, Mr Hernández Mollar, pointed out, the EPP hopes that, today, we will be able to give a message of hope and support to all Tunisians who are committed to their country pursuing the path of political as well as economic reform. The European Parliament has a duty to act fairly and straightforwardly with all the Mediterranean countries that are part of the Barcelona Process.
We are sometimes criticised - particularly in Tunisia - for treating some countries more harshly than others, and on this issue, I should like to point out that the principles and the values contained in the Barcelona Declaration, and reiterated in every partnership agreement with a Mediterranean country, are the same for all countries, including Member States of the Union. Tunisia is not being treated differently in any way.
This message of hope is founded, in part, upon the economic and social achievements that we have seen Tunisia make. We must, however, also respect our commitments and our convictions, and I think that we would be doing Tunisians a favour by convincing them that our Parliament will always pay close attention to developments in the political situation and in civil society in their country, regardless of the good economic results that may have been achieved. We must also persuade all of our Mediterranean partners that the commitments which they have given through taking part in the Barcelona process, specifically in the field of democracy and human rights, are not negotiable.
Finally, then, I would urge all Members to staunchly support the motion for a resolution that we have tabled today, which, I think, provides a balanced picture of Parliament' s views on the situation in Tunisia. I have no doubt that this message will be received in the appropriate way by the Tunisian authorities, who will step up and continue the initial measures that they have already adopted.
Mr President, one of the best pieces of theatre criticism to be published in Europe in the 20th Century, in my humble opinion, went something like this: 'Yesterday was the opening of such and such a play, by such and such a writer' . I could not hope to emulate the crushing brevity of this, in my view, brilliant journalistic comment. However, my question is practically the same. Why are we arguing about the situation in Tunisia? Why is there a certain crisis in the relations between Europe and Tunisia at the moment which, in one way or another, no doubt affects the relations between the institutions of the European Union and the Tunisian authorities within the framework of cooperation and the association agreement?
I believe that this is a useful question to ask, because only by understanding as accurately as possible what is happening in Tunisia and the challenges faced by that country, will we be able to find the tone of moderation and effectiveness which we must develop within the framework of cooperation. There is a great paradox in Tunisia at the moment and my concern is that this paradox may be becoming increasingly dangerous. Tunisia is the most peaceful and prosperous country of the Maghreb, but also has the most closed press and media in the Maghreb. It is the country with the greatest growth and with the greatest advances in terms of social modernisation, particularly in terms of education and the status of women; however it is the country in which the emergence of a civil society, which is born of this economic and social growth, does not have adequate means to express itself in complete freedom. It is a country which is, and has been, in the forefront of the association agreements and the agro-Mediterranean policy, and which has signed all the international conventions on human rights but where, nevertheless, time and time again problems arise relating to human rights which are exaggerated by sections of the European media.
Believe me, I am sensitive to the question of human rights. I have spent fifteen years of my life without a passport or driving licence. I have had experiences, which I will not describe, in the police stations and prisons of the Franco dictatorship, but I believe that the fundamental problem in Tunisia at the moment is a different one: the future of Tunisia. We will only be fulfilling our obligations if we in the European Union find the tone and the effectiveness to help the sectors in Tunisia who are in favour of the development needed to accompany and safeguard the future of economic growth and social modernisation.
I will end by saying that I share to a large extent the points which Commissioner Patten has expressed, but I would also like to hear from the Commissioner that he also feels a deep concern for Euro-Mediterranean policy, for the policy relating to the Maghreb. Only by ensuring that we are not in a situation where the Council is giving less priority to the Mediterranean, the Commission is hindering the implementation of programmes and the European Parliament is simply giving lectures, will we be able to find the tone and effectiveness of a policy which will help the future of Tunisia, in friendship and solidarity, towards a situation which brings both socio-economic growth and full democratisation. A lot is at stake, not only in Tunisia, but also in the whole of the region, when it comes to achieving the objectives of this task.
Mr President, the Liberal group obviously endorses the text as tabled in full. Having said that, I must wonder, apart from the normal, accepted role-playing that goes on between the institutions, what good it will actually do and above all, apart from the ideas put forward by Commissioner Patten just now, what the Commission will really do. How dynamic will it be? How determined will it be? What involvement can it guarantee? I should also like to know if Commissioner Patten' s irritation at the Commission' s foreign policy might not bring about a certain change of attitude towards the issue that we are considering here.
With regard to this matter, Commissioner, I harbour doubts as to the formal, practical will of the Commission as an institution, as the driving force for European construction . What you ought to do, perhaps, is to tell us quite precisely what your specific approach will be, so that in one or two months' time, we will not have to say that the text on which we are voting has once again become dead letter at European level.
I have two very specific questions. Paragraph 11 of the motion for a resolution suggests that we will be entrusting our parliamentary delegation with the task of studying the situation. Will you be producing a specific Commission document, in order to assist the work of our delegates? My second question, which concerns the very short term, is this: a special meeting of the General Affairs Council has been announced for 18 June, in order to prepare the dossier on the Mediterranean region. What exactly is the dossier that will be tabled next Sunday, concerning that region?
This is the specific political follow-up that I expect, and which will perhaps enable you, Commissioner, and perhaps your fellow Commissioners too, to dispel what I called the climate of irritation where the efficiency of the Commission' s foreign policy is concerned.
Mr President, we have had to wait until the end of this parliamentary term for the truth to finally break out in the European Parliament.
Having returned from a mission to Tunisia with three of my colleagues, I shall talk about the problems of union freedom. The great wave of repression that has swept over the opposition of all political hues since the 1990s has allowed the government to seize control of the General Union of Tunisian Workers, the GUTW. Arrests, sackings of union leaders, threats and pressure of all kinds have combined with the authoritarianism of the union hierarchy in order to subdue one of the most combative labour organisations in the region.
The extremely severe legal restrictions on the right to strike have been made even harsher by the current leadership. For a strike to be legal in Tunisia, the executive of the GUTW now has to give its approval. Meetings, which cannot normally be held in the workplace, are also regularly banned on union premises. Union leaders have been stripped of their powers and taken to court for having criticised the management of the trade union group in a simple internal petition. 12 of them were arrested by the police in April 1999 and spent more than 48 hours at the Ministry for Internal Affairs for having questioned the irregular conditions in which the GUTW congress took place. Amongst these, we wish to mention Abdeljalil Bedoui, Ali Romdhane, Abdelmajid Sahraoui, Abdennour Maddahi, Hamed Bennjima, Noureddine Ounissa, Chaker Ben Hassine, and many others.
Ben Ali' s regime is exercising tight control over the whole world of labour. The repression is not only aimed at political opponents. It affects the whole of the population, particularly in working class neighbourhoods, and the small towns and villages in the underprivileged regions. The report by the National Council for Liberties in Tunisia estimates the number of policemen at 130 000 for a population of 9.5 million inhabitants. To this figure we should add the unofficial policemen controlled by the network of neighbourhood committees, reporting directly to the Ministry of the Interior, which monitors and subdues a defenceless population. These facts give us a better understanding of this pseudo-democracy, in which the President wins the elections with 99.44% of the vote.
Mr President, let the Tunisian people, who are represented here by two of their number, know that we support them in their fight for freedom and that we will not desert them.
Mr President, the paradoxes of this Parliament never cease to amaze us. We do not hesitate to set about installing a political regime in Kosovo which is antidemocratic and made up of only one ethnic group, from which the non-native populations, if I may call them that, will be excluded. We do not hesitate to sign trade agreements with China, a totalitarian country if ever there was one, which ordered 1800 executions last year alone - that is the official total - and at the same time, we allow ourselves to pass judgement on the Tunisian government with what is, to my mind, uncalled for severity.
It is true that not all of the Union' s Member States have, like France, had the privilege to have developed very long-standing links with Tunisia, which enable France to understand that the reality of the situation does not match up to the caricature that some fools in the media have managed to spread throughout Europe. It is true that Tunisia does not match up to our idea of democracy, but how many countries in the world and even in Europe, live up to the idea of what democracy is according to a person who is already a democrat?
Tunisia is actually the first country in the Maghreb to have signed an agreement with the European Union, and everyone recognises the progress that Tunisia has made in adapting its economy and its social fabric to the modernisation required by its links with the European Union and, unfortunately, by acceleration due to liberalisation through globalisation.
I would say that the results that Tunisia has achieved make a good case for the country and that is why the trial it is being subjected to seems somewhat disproportionate given the reality of the situation. We must, in any event, remember that Tunisia was in the front line of combat when, a few years ago, Muslim fundamentalism threatened the whole of the Maghreb. In my opinion, Parliament would be doing something it could be proud of if it took into account the whole geopolitical context of the region instead of behaving like some kind of activist cell. Such behaviour is not even worthy of a non-governmental organisation.
Mr President, the news reached me here in Strasbourg of a hunger strike involving more than one thousand political prisoners in Tunisia. I would like to make two comments. Based on Christian beliefs, we denounce this ultimate means of self-defence. However, we are quick to add our condemnation of authorities which force their citizens into such extreme despair.
The present Tunisian regime does not tolerate any independent minds. Hence the repression which has lasted for years and is even becoming increasingly harsh. This is why I wholeheartedly concur with those who submitted oral questions today, particularly Mr Van den Bos. He is quite right in asking the Council for real action because the EU' s own credibility as a partner of the association agreement with Tunisia is in the balance.
"It is not a case of the population being denied its rights" , according to a Tunisian defender of civil liberties. He goes on to say, "they might as well forget that these rights even exist." If Tunisians lead this fight, then the European Union should not and cannot trail behind.
Mr President, I too should also like to express my great concern at the deteriorating human rights situation in Tunisia, a concern that is actively shared by all friends of that country.
For several years now, those who have promoted human rights have suffered, together with their families, continual harassment by the Tunisian authorities and some of them have been given prison terms. They are regularly followed by members of the state security services; their passports, and those of their families, are confiscated; their telephone lines are cut off or tapped; they are subjected to defamation campaigns or to verbal and physical threats; and finally, their relatives are regularly interrogated.
Given this kind of abuse, the European Parliament today reiterates its conviction that there should be no exception to the respect for human rights and for fundamental freedoms. This rule cannot be flouted without damage being done, because Tunisia is the first European partner to have concluded, in 1995, as a matter of fact, an association agreement with the European Union. This agreement contains a clause which calls for human rights to be respected, with suspensive effect and provides for political dialogue.
I certainly prefer political dialogue to unilateral sanctions, but, for this very reason, it is our duty to tell our partners that we are extremely concerned about the situation in Tunisia. It is our duty to ask the Tunisian authorities to undertake all possible initiatives to establish a genuine multiparty political scene, and to guarantee the freedom of the press and freedom of association.
But what form will this dialogue take, Mr Patten? What practical and specific steps can we take? How can we make the positions that we adopt here effective? We can start by asking how things are going to develop in Tunisia. The Ben Brik affair alone has come to symbolise the exasperation of many Tunisians in the face of the depletion of their freedoms, with the press being only one of the many areas lying in ruins. There has been a Ben Brik effect, which goes beyond his individual case and in three months, we have seen a whole civil society, which has demonstrated its determination to end the police state, suddenly gain a new dignity. Over these three months, President Ben Ali has continued to wield the carrot and the stick at those who question his methods or who criticise the state of freedoms in his country.
Given this attitude, we are entitled to wonder if, tomorrow, Tunisia might not become a new hotbed of tension on Europe' s southern border. Tunisia' s rulers have two solutions today. The first is to continue to refuse to accept the reality of the situation in line with the principle - quite common in this type of regime - of insisting that everything is fine until the final moment, with civil society having to suffer a new wave of repression and to face up to it with courage and determination. It would then be the international Community' s task to isolate a power that would be an outlaw and to support the fight of the Tunisian people to regain their sovereignty.
The Tunisian government can also, however, choose the path of dialogue with civil society, in order to decrease tensions and to negotiate a way of pulling Tunisia out of this impasse and to lead it towards democracy. I think that it is important, as Mr Abitbol said, that we choose our words carefully. In any event, we must implement every measure that we can to ensure that that is the path they choose to follow.
Mr President, ladies and gentlemen, the situation in Tunisia must be seen in the wider context of the Mediterranean and the countries of North Africa with which the European Union is interested in maintaining dialogue regarding its peace and stability programmes. Out of all those countries, Tunisia has certainly made the greatest progress in terms of its economy, stability and social services, and Tunisia is the country which is most aware of the importance of a Euro-Mediterranean dialogue on economic, political and cultural issues.
Nevertheless, we clearly cannot disregard the suppression of civil liberties taking place in that country, but I feel that it would not be sufficient or effective for us to adopt a purely condemnatory position, although we must show our disapproval. We need an action programme which is capable of genuinely improving the situation step by step, through dialogue and by supporting Tunisian society by means of joint agreements and specific programmes on respect for human rights, as we planned to do with the Cards programme for the Western Balkans
In effect, we have to take into account the fact that countries with different traditions from those of Western democratic countries have to mature culturally in their growth towards the full implementation of civil liberties, and that this happens one step at a time, with the result that the whole process takes longer. Isolation would not pay off and would be likely to undermine the endeavours of those who are working in Tunisia to improve the quality of its democracy.
It is therefore to be hoped that the EU-Tunisia Association Council will assume the responsibility of continuously monitoring the human rights situation in Tunisia by means of a joint action carried out together with the equivalent Tunisian representatives, and that it will create a joint system to monitor the issue which can only bring social improvements to the human rights situation in Tunisia.
Mr President, human rights are being infringed. There is no respect for press freedom and the rights to freedom of expression and of organisation, all of which are being ignored. This is something we know about. It is also known about in Tunisia, both by the authorities and the people.
Naturally, we shall be taking up these violations and criticising them whenever we have the opportunity to do so. This is an extremely serious matter. It is a question of universal rights, not only inside but also outside the European Union, and there must be criticism when such rights are infringed. I think that the best way of levelling criticism is by means of dialogue. This means people' s real respect of one another, and if Tunisia and its leaders are prepared to respect our views on these matters, then I believe that we, in turn, should note that, in Tunisia, they take quite a negative view of the agreements we have in place.
I cannot find it stated anywhere other than in point 7 of the motion for a resolution of the Confederal Group of the European United Left/Nordic Green Left that all Tunisian organisations, within both the private and the public sectors, are in fact critical of the association agreement, a state of affairs which we in the EU should, of course, also take on board and respect.
Mr President, ladies and gentlemen, I have just come back from Tunisia where, for a time, I was the guest of a Member of the Tunisian Government, and on no occasion did I see evidence of any of the points which have been mentioned during this debate. I did, however, see a country which is firmly committed to modernisation and I witnessed the great enthusiasm with which the sectors of environmental development, land reclamation, agriculture, tourism and the construction of large infrastructures are being identified.
I saw that they are attempting to boost their economy in order to avoid further migration which could certainly affect relations between the Mediterranean countries and the countries which are now part of the same European Union as well. I personally witnessed cultural exchanges taking place between universities and saw that the country is regaining a strong cultural identity and is committed to restoring historic town centres, rural tourism and craft trades.
I noted the high level of involvement of schools in educational programmes with a series of interdisciplinary activities. And I saw absolutely no evidence pointing to an absence of associationism. On the contrary: very strong, living associationism exists between young people and women, in particular, and there is also a remarkable spirit of partnership between institutions.
I learned from a question that we are lamenting the fact that the local press refuses to report cases of human rights abuse. If this is so and censorship is taking place, it means that the freedom of the press does exist there, to the extent that the local press can even refuse to report any of Tunisia' s positions which do deny human rights.
Well then, I do not feel that the situation is so bad. Rather, I suspect that the European Union is taking political action against not just Tunisia but also the Balkan countries, for example, in deciding to provide greater or lesser financial incentives for the countries depending on the internal policy adjustments which the countries can guarantee.
This would indeed be an operation totally removed from the real meaning of applied and shared democracy; it would have very little to do with human rights and still less to do with relations between potential enlargement countries and the European Union itself.
Mr President, Mr President-in-Office, Commissioner, most members here in this House - with the exception of the member who has just spoken - are concerned about developments in friendly, neighbouring Tunisia. Tunisia is our neighbour, because the Mediterranean does not divide, it unites us.
These concerns, as expressed here today, are not born of a colonial or neo-colonial attitude. We are not talking about unacceptable interference in the internal affairs of a third country. No, we are talking, as Commissioner Patten has stressed again and again, about critical dialogue based on the agreements which we have signed with Tunisia. It would therefore make no sense to cancel these agreements. On the contrary, we must use them to shape this critical dialogue.
We are talking about creating a common area of security, stability and peace, and that includes democracy, that includes respect for human rights, that includes freedom of the press. When Tunisia keeps insisting that we are also talking about fighting extremism and terrorism and preventing extremist views, attitudes and organisations, then I agree with it wholeheartedly. But how else is this fight best fought, if not through democracy? This is also being demonstrated by Tunisia' s neighbours.
Which is why we cannot do without it. Tunisia keeps saying that it is a question of economic and social development. But this totally positive economic and social development in Tunisia is precisely the best basis for developing democracy still further and fighting the fight against extremism on democratic soil.
One last comment: we want to help Tunisia, about that there can be no doubt. We must help Tunisia, just as we must help the whole area, the whole region. The Balkans are not our only priority. The enlargement of the European Union is not our only priority. The Mediterranean is not in the third division, it has equal status and importance. When Commissioner Patten states, for example, that we are talking about reforms, about closing the gap between commitments and payments, then that deserves our full support. But we must do that all together and sensitively. We must do it in a way which does not repulse our Mediterranean partners but which invites them back into the fold.
Mr President, I have two brief comments to make. Firstly, the Council has taken due note of the legitimate concerns expressed by the Members and we will definitely bear these in mind in our dialogue with Tunisia within the existing institutional frameworks. Secondly, to enlighten Mr Ducarme, the General Affairs Council planned for 18 June will basically aim to secure approval, within the Council framework, for the common strategy for the Mediterranean which will then in principle be submitted to the Feira European Council. This common strategy has formed part of the Portuguese Presidency' s programme and may constitute an added value in the Barcelona process. It contains some extremely important elements for reorganising and siting the whole external policy of the EU in this area in a more integrated manner.
At the last General Affairs Council we made an effort to deal with this issue which has some delicate aspects given that these questions are complex and multi-dimensional. The extraordinary General Affairs Council, which will be held immediately before the European Council in Santa Maria da Feira, will allow this common strategy to be approved. This strategy will surely form an element which will greatly assist the EU' s overall action, particularly within the Common Foreign and Security Policy, in respect of the whole Mediterranean region.
Mr President, I shall be even briefer than I was going to be, because the presidency has just answered one of the points put by Mr Ducarme.
I just want to touch on two other points he raised. First, to say that, speaking for the Commission, we very much hope to bring forward proposals in the next few months - or weeks, if we can manage it - for revitalising the Barcelona process, a contribution to the debate about how that can be done five years after the original agreement. If the honourable Member needs more information on Tunisia or on the Barcelona process as a whole, I hope he will let me know and I shall try to oblige as rapidly as possible.
Thank you, Commissioner Patten.
I have received six motions for resolutions in accordance with Rule 40(5).
The debate is closed.
The vote will take place tomorrow at 12 p.m.
China's accession to WTO
The next item is the joint debate on the following oral questions:
B5-0489/00 by Mr Westendorp y Cabeza, on behalf of the Committee on Industry, External Trade, Research and Energy, to the Council, on China' s accession to the WTO;
B5-0490/00 by Mr Westendorp y Cabeza, on behalf of the Committee on Industry, External Trade, Research and Energy, to the Commission, on China' s accession to the WTO.
Mr President, Mr President-in-Office of the Council, Commissioner, on 17 May I asked an oral question to the Council and the Commission on behalf of the Committee which I chair, the Committee on Industry, External Trade, Research and Energy before the - I would say welcome - signing of an agreement between the European Union and China on the membership of the latter of the World Trade Organisation. In this regard, I would like to make a comment and two requests.
Firstly, on behalf of the Committee which I chair, I would like to warmly congratulate Commissioner Lamy for his patience, perseverance and the skilful contacts he has been holding constantly not only with the Chinese authorities, but also with other important members of the Council of the WTO, in particular the United States, which have allowed both the Congress of the United States and the European Union to reach a preliminary agreement on the membership of China, the importance of which is obvious because it will incorporate into the World Trade Organisation more than a billion people, with all the challenges and possibly positive responses that this will involve.
Secondly, this agreement is positive because it brings with it economic, social, environmental and also geopolitical advantages for China and the world in general, especially the European Union.
What seems particularly positive to us is the opening up achieved in the field of financial services, telecommunications and insurance, which will offer opportunities, with no doubt whatsoever, to our economic operators, and also the gradual opening up of the energy markets in China which, apart from certain economic benefits, will lead to greater compliance with environmental standards in that country.
Another additional advantage is that China, through its entry into the World Trade Organisation, will be subject to its rules. This is positive in itself and will bring China into a new and different dynamic in terms of closer relations with the rest of the world, although this must not cause us to stop being vigilant with regard to the respect for human rights, social rights and environmental rights.
In this respect I would like to say that there will be difficulties, since the position of the Commission and the Council, which Parliament supports, requires fundamental respect for basic social and environmental rights, China' s acceptance of which, paradoxically, will be more difficult to ensure once China is a member of the World Trade Organisation with full rights.
Therefore, we also fully support the Commission and Council initiative to relaunch the round, which was frustrated at the outset in Seattle, as soon as possible, turning it into a global round.
Those have been my comments. My two questions are as follows:
Firstly, we are very interested to know whether the Commission is willing to work closely with the United States on this package of financial assistance, which is so important and necessary, so that China may be provided with the administrative and legal apparatus for it to fulfil its obligations within the World Trade Organisation.
The other question is as follows: we have worked very well with the Commission and the Council throughout this process and we intend to continue to do so. I believe that this cooperation gives legitimacy to a process which is being criticised. The question is clear. More than a question, it is a request: at the end of the process, will the agreement with China be subject to the approval of Parliament?
I believe that this hypothesis does not put the Council or the Commission at any risk, since its success is guaranteed. As I have said, Parliament supports this agreement. Furthermore, we will all gain in terms of democratic legitimacy with this important agreement, since, I do not need to stress, it is laid down that in important agreements Parliament has a decisive role to play.
Mr President, the conclusion on 19 May of the bilateral agreement on access to the market in goods and services between the European Union and the People' s Republic of China constituted, as we must all recognise, an important step in the process of China' s accession to the World Trade Organisation which, incidentally, has now been operating for 14 years. The integration of a partner with the economic and political size of China into the multilateral trade system will undoubtedly form one of the most important factors in the world economy at the beginning of this new century. Mr Westendorp y Cabeza mentioned the size of the Chinese population and market and the importance which this will have in terms of the internal balance of the WTO. The universal vocation of the WTO will therefore be reinforced and the discussions on the ways of making its operation more effective will from now on be an absolutely essential exercise.
At the level of the WTO, the bilateral negotiations now occurring are just one step towards the multilateralisation of the agreed mechanisms and towards the finalisation of the process in Geneva. This requires the group' s work towards accession to be continued in terms of the final wording of the respective protocol. Only at the end of this process will China' s accession be placed on the agenda of a General Council meeting for approval by the WTO members, assuming that these have, in the meantime, carried out the internal procedures required for this purpose.
At Community level, this issue must still be discussed by the Member States as the process usually followed and known as the ad hoc Ecuador process is proving to be too tacit and, as such, is incompatible with the political and economic weight of China and with the specific importance of this particular case. The European Union will have to give its clear and explicit assent to China' s accession to the WTO and the Council must decide on the overall accession package which must also be submitted to Parliament for an opinion.
I will not answer the second question posed by Mr Westendorp y Cabeza as this has been overtaken by events. It concerned the mandate conferred on the Commission and whether this was broad enough. The evidence shows that the mandate was broad enough, even too broad for some countries, including mine, which had certain concerns about establishing this mandate.
As for cooperation and technical assistance actions, we have seen that, despite the problems noted throughout this negotiating process, China has proven its commitment to the multilateral process and has even prioritised this in certain regional choices. It must now, during this stage, make an additional effort to apply the commitments it has made and to demonstrate the necessary willingness to comply with its multilateral obligations and to respect the rules and instructions of the World Trade Organisation. It is therefore of the greatest importance that the Chinese authorities carry out the necessary adaptations internally. For this reason the European Union is already prepared to provide nearly EUR 22 million for actions aimed at certain areas which may initially be more difficult to address due to the particular nature of Chinese legislation. These actions include the issues of government acquisitions and intellectual property. The developed countries must cooperate closely so that, through technical assistance measures, China can satisfactorily meet the terms agreed for its accession to the WTO. This is a fact which these countries have recognised, as was proven at the summit between the United States of America and the European Union on 31 May when this issue was addressed. China' s accession will constitute a stability factor in the world economy and will give increased importance to the next round of WTO negotiations which we hope can start as soon as possible. For this reason we must all make an effort to ensure that this objective is achieved.
It is hoped that the accession process can be completed quickly through firm commitments which are compatible with the level of development already achieved by certain sectors of the Chinese economy. This will ensure that the stability of the markets will not be threatened. However, in addition to this aspect, China' s accession to the WTO will also have effects at political level, given that the requirements for internal reforms and greater transparency, and consequently greater exposure to external public opinion, will have an impact on the actions of the Chinese authorities in areas other than the strictly commercial area. However, the next speaker will probably know more about this than I do.
Mr President, I wish to begin by warmly endorsing a couple of the remarks made by the honourable Member, Mr Westendorp - which, I am sure, is always a sensible way of beginning a speech in a debate in Parliament.
First, I should like to endorse in the most glowing terms possible the encomium that he delivered to my colleague, Commissioner Lamy, for the way he conducted these negotiations. I have had some experience of negotiating with China myself and I have to say that I am lost in admiration for Commissioner Lamy's achievement. I should like, as he did with characteristic generosity, to say that all of us should also pay tribute to his predecessor, Sir Leon Brittan, who helped to get these negotiations up and running, even though they had to travel several more laps than he thought likely at the time.
Second, I entirely agree with what the honourable Member said about the importance of the outcome of these negotiations. This agreement is very good for China and Europe; it is good for the Asian region and for the world and, as we saw, it almost certainly had a beneficial effect on the vote in the US Congress. It is good news all round. It will be a challenge for China and, in due course, for the WTO. However, it has always seemed to me that it is something of a misnomer to talk about a World Trade Organisation which has not contained the representatives of between a fifth and a quarter of humanity. This is a good news story.
I want to deal with the two questions which the chairman of the Committee on Industry, External Trade, Research and Energy has raised. First, the question about Parliament's assent. Commissioner Lamy has already had an opportunity to set out in the plenary of this House in March the view of the Commission that China's WTO accession is a trade agreement of major importance and, therefore, that it is exactly the type of agreement that would be submitted for Parliament's assent, were the Commission proposals for the IGC to be accepted. However, at this stage these are just proposals. We obviously cannot anticipate the results of the IGC, so we have to stick to current Treaty rules. As Parliament knows, the China agreement does not fit any of the categories of Article 300(3) that would justify submission for assent. The agreement will, however, in principle, be submitted for consultation, so the European Parliament will have ample opportunity to express its views on the agreement. Of course, it is the Council that decides on consultation with the European Parliament. This is as far as the legal and the institutional answer goes.
On a more political and pragmatic level, I can assure the House that the Commission will work with the European Parliament to ensure that it can make its voice heard. The House will know that, in exemplary fashion, Commissioner Lamy has held several rounds of discussions with Members of this Parliament during the final phases of the negotiations with China. I know that he debriefed Members right after the agreement was initialled: he phoned the honourable Member to inform him that he had finalised the agreement. I can assure the House that he intends to continue this dialogue throughout the internal approval procedures of the European Union. It is an indication of that old truth that being more transparent invariably means being more successful.
At this stage I should like to add, however, that on 19 May we only concluded - a point made by the presidency - our bilateral agreement with China on her terms of accession to the WTO. The multilateral phase of China's accession that takes place in Geneva has still to be finalised. This is not expected to happen before the end of September at the earliest. In other words, whatever procedures will apply within the European Union regarding China's WTO accession, the issue is really only relevant after the multilateral phase has been concluded, because the approval procedures will start only after this date.
Second, I want to come to the extremely important point which the honourable Member raised about technical assistance to help China to implement its WTO obligations. We have in the Commission five cooperation programmes in China, which total EUR 25 million. They are either in place or will be implemented soon. They include a framework programme which aims to strengthen the relevant Chinese administrative structures and capacities through a series of specialised modules targeting segments in the Chinese administration which will be dealing with WTO implementation. Other programmes are geared towards helping China to implement specific WTO obligations. We are currently considering how best to build on these, and new initiatives will be taken. China's WTO accession and the related considerable needs for technical assistance are likely to generate significant interest from other donors, including the United States and Japan, but also from our own Member States and from the WTO secretariat. Clearly, close coordination is going to be essential in order to avoid overlaps and to develop synergies between different programmes which each donor will implement in accordance with its own procedures.
The need for coordination will be especially strong where assistance is targeted at the implementation of specific WTO agreements, and we will support close involvement of the WTO in these areas.
As regards the question of coordination with the United States, we will certainly look very carefully at our options. We have to bear in mind that this will have some effects on the visibility of our European efforts.
The first exploratory talks on China's technical assistance needs and the respective roles and intentions of various donors will take place shortly through direct contacts in Peking and on the fringe of the WTO working party on the accession of China next week.
I just want to repeat that this is an extremely important issue; it is an issue on which Commissioner Lamy and I have already begun discussions. We want to keep Parliament fully informed about our plans, but I am absolutely certain that, having made this extremely important breakthrough, it is now very important to give as much technical help as possible to ensure that it has the results in China and, therefore, for the rest of the region and the world that all of us hope for and would like to see.
Mr President, Commissioner, ladies and gentlemen, China was yet another of our trading partners to realise during negotiations in Beijing that the European Union has specific, independent weight as a major global trading area. The Commission represented coherent positions on the part of the European Union with the support of the European Parliament and the Council of Ministers and implemented many of them. Competition and the reciprocal opening of markets, freedom of establishment and in the provision of services, intellectual property rights, environmental protection and partnership for sustainable development are just a few examples.
For the rest, our position is based on the principles of free and fair global trade and is shaped by the European model of a social, ecological market economy, many fundamental points of which are already included in European framework legislation. We expressly thank Commissioner Lamy and his team - and I expressly include his predecessor Sir Leon Brittan here - for the excellent result; the Commission negotiated successfully and competently; China has moved a long way towards opening its markets and basically accepts the rules specified by the World Trade Organisation in 1994 and further developed since. There is no need to outline the specific successes in detail. They range from reductions in customs tariffs, from starting rates of often over 40% to an average of 10%, to the opening of import and export monopolies via joint ventures in the service sector, trade chains and medium-term freedom of establishment for independent European undertakings.
So the results are clear. But integrating China into world trade also means ensuring that it is in a position to respect and apply the rules of the World Trade Organisation, act as a responsible partner and take on new responsibilities.
We therefore thank Commissioner Patten for his assurance that technical assistance, training for China' s specialists and for those responsible for the new chapter in cooperation will be coordinated with the United States.
But we feel that something else is needed; greater understanding on China' s part of the European Union' s commercial position on the reciprocal opening of the markets. We are counting on China' s supporting the European Union' s proposals for a comprehensive new round of WTO talks in the short term. In the long term, we would stress the implications of a more intensive trading partnership with China for peace in Asia, Europe and the world as a whole. We feel that China will, in the long term, see the obvious need for the rapid economic and social development of China to be fostered within a framework of open markets and democratic reform. On behalf of the PPE Group, therefore, I welcome the successful outcome of negotiations with China and call on the Council to put this result in political order so that the European Parliament is able to adopt this important decision.
Mr President, Mr President-in-Office, Commissioner Patten, ladies and gentlemen, my fellow members have already picked up on the main points. Permit me, therefore, to address just a few aspects.
The European Union has achieved a number of successes, mainly thanks to Commissioner Lamy, who really has achieved some resounding successes. But this also applies of course to the United States, and the same will apply to the other countries due to enter into negotiations.
In my view, one important point will be not just be to help China integrate into the world economy - it has already more or less done that - but also to help this country take a further step towards the general democratisation of its society. We have been able to follow what is at stake in all the discussions, in the leading world press and in the lively debate between economists on the matter, but the crucial question is: what will actually happen once China becomes a member of the WTO? Will it mark the beginning of a further opening of society? Will it mark the beginning of a new round in politics? Will it result in institutional reforms in China? And, of course, will there also be a further opening of the market? These are the really crucial and exciting questions which we face. I am sure that it is in the minds of all the honourable members who have spoken and I believe that it is my group' s opinion, that we should use this opening and the integration of China into the World Trade Organisation to help it make a quantum leap.
However, we must not fool ourselves, we must not harbour any illusions, and we must insist that the WTO rules are in fact upheld, because this is, of course, the crux of the matter. This is where we really will have to get down to brass tacks during further discussions with the Commission. Because the package negotiated is extremely comprehensive and includes highly critical and sensitive sectors. Critical voices are already being heard on the part of industry to the effect that success is all well and good, but ex-post control of implementation is equally important. I think that we will be able to count on good collaboration here, so that this form of implementation can be monitored by Parliament and Parliament can be kept abreast of current developments.
One further point which I should like to address, and which I think is highly important, is our hope that with the opening of the market and with the further opening of society in China, greater respect will be given to human rights. Human rights are a fundamental element of a modern society. I think that this a point which we cannot allow to be sidelined, even in talks, even if they do not form a substantial part of purely economic negotiations. I think that you have always set particular store by this. Nonetheless, it is important that this point be reiterated constantly.
Mr President, I have two short minutes in which to make four points. Firstly I would like to join in the warm congratulations to Commissioner Lamy and indeed his distinguished predecessor Sir Leon, now Lord, Brittan. I hope the brevity of my congratulations does not diminish the warmth of them.
Secondly, a point addressed to the Council. The Council's attitude towards parliamentary assent to a deal like this is linked to the Council's parallel attitude towards the Commission's proposal for its extension of its own powers over areas such as intellectual property and services in Article 133 more generally. I have to confess I get the impression that there is a certain degree of institutional territoriality here, particularly in the large Member States, where the trade and industry ministries are very reluctant to see the Commission continue to extend its scope in those new areas in WTO trade negotiations and, consistent with that, also reluctant to see the European Parliament increase its influence. This simply cannot carry on. It is such a weird anachronism that a policy that was communautarised back in the 1950s is as unaccountable and non-transparent as it is. I would plead for the internal territorial interests of Member States to be overcome on this particular point.
Thirdly, technical assistance. It is great that we are going to coordinate with the Americans, but look at the numbers: EUR 25 million is absolutely nothing in comparison to the challenge we face! We have a total budget for China of EUR 80 million. Even if we allocate all of that to China-WTO accession it would still not be enough. We - the Commission, Council and Parliament - have to be a lot more ambitious in actually allocating much more money towards this enormous task.
Finally, human rights. I hope the fact that we have signed up to this bilateral deal with the Chinese does not leave them thinking that we are going to be any more forgiving on human rights. It is all the more important that all three institutions should now be particularly robust about the way the Chinese behave in the so-called dialogue on human rights. Let us not give them the impression that a deal on the WTO means that we are going to be weak on human rights - it should be the reverse. We should be all the more robust.
Mr President, if the preceding speakers are to be believed, we now have paradise in view. The Chinese, in particular, are heading there and nowhere else.
I was reading an interview in China Labour Bulletin the other day about one of the tens of millions of Chinese who have become unemployed because of the famous 'opening up' of their country. This person was complaining about the unemployment, insecurity and enormous widening of the gulf between the classes. In fact, this Chinese person was so desperate that she said she wished Mao Tse Tung was back.
From all the analyses I have read, which is quite a lot (both Chinese and Western, liberal and socialist), it is apparent that unemployment is coming to China. It has already increased a great deal and, through accession to the WTO, it is going to increase a very great deal more.
I am wondering now if the Commission has carried out any other analyses. I wonder if the Commission has any serious scientific analyses indicating that unemployment in China, contrary to what is apparent from all these other analyses, is going to decline rapidly and that social stability is going to be strengthened instead of the gulf between social classes widening further. It would be extremely interesting to know.
Another matter is that of human rights. A number of people here believe that human rights should benefit from China' s accession to the WTO. Yes, that is possible - I am no fortune-teller. Parliament did, however, give the Sakharov Prize to Wei Jingsheng, who has a quite different view of this issue. His assessment is that the WTO Agreement will not benefit human rights at all. He has actively fought against it because he thinks that it does not make reasonable demands where human rights are concerned. It would be extremely interesting to know what are the Commission' s and the Council' s analyses of this question. In what way is Wei Jingsheng mistaken? We should like to know that we are not doing anything which, contrary to our intentions, is unfavourable to human rights.
Mr President, Commissioner, Minister, it is not pleasant to play the role of someone who repeatedly asks the same questions. It is not, however, my fault, Commissioner, if there is a wishy-washy consensus in this Parliament. Nor must you count on my weariness to stop me hammering out evidence which, although on the face of it appears dogmatic, should be blatantly obvious to everyone: The WTO is a machine that should by switched off before it goes any further, instead of carrying on as if there were no problem apart from the stunning failure that was Seattle.
Now, what has happened since that abortive summit? New negotiations have started in Geneva, in a fug that is not dispelled straightaway by Mr Lamy' s praiseworthy speeches to this Parliament, and the European Union, hot on the heels of the United States, is negotiating the future conditions for China' s accession. Therefore, we have the right to ask a few questions.
What purpose do the WTO meetings serve if there is no difference between failure and success in the way internal business is conducted? What credibility can institutional reforms have, given that they are supposed to respond to major investigations, if, even before they are implemented, the path to imminent membership is open to a country which alone comprises one fifth of the world' s population? Furthermore, are you able to tell us how the European Union and its partners categorise China? Do you class it as a developing country or as something else? How do you see the astonishing upheaval in the balance within the organisation that uses this kind of approach to the situation? Finally, can you tell us what - if anything - the European Union is getting from the United States, as, according to statements by Mr Lamy, the negotiations undertaken with the Chinese have been based on what the Americans had already obtained, with increased benefit for the Europeans.
Commissioner, the quality of Mr Lamy' s work is not, of course, the issue here but, in spite of my repeated requests to see a proper assessment of the WTO carried out, these negotiations are going ahead without such an assessment having been made. I must say that it looks like we would not be able to undertake any action that might give the impression that doubts exist as to the benefits of liberalising world trade. I regret the fact that there was such little consultation with the Union' s Member States and the European Parliament which are, in the main, supporters not of the fine cause that is the World Trade Organisation, of which we too are part, but of that of the frantic development of global free-trade, to the detriment of our people' s essential interests.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I listened carefully to Mr Westendorp y Cabeza tell us of the economic, social, environmental and political benefits of China' s joining the WTO. I do not feel, however, that he was very clear on the political benefits. Whatever the case, I personally can very clearly see who will reap the political benefit, and that is the Chinese regime. When I say the Chinese regime, I do not mean the institutions, but a despotic regime.
Some might, of course, agree with Mr Westendorp y Cabeza. In signing this agreement, we have certainly not dropped our guard where human rights are concerned, because we cannot do so. Mr Westendorp y Cabeza, we have obtained nothing from the People' s Republic of China. In terms of improving the rule of law, in terms of strengthening democracy or in terms of respect for human rights, we have made no progress in ten years, none at all! Every day, we see and read the same news: further arrests of dissidents, further arrests of members of the Democratic Party and the continued colonisation of Tibet.
On this matter, by the way, the World Bank is preparing to double the resources for a huge project that we support, since our States are the main members of that venerable institution. Over the next few weeks, then, the World Bank will double the ability of Chinese emigrants to colonise Tibet a little more. That is what is on the agenda.
I think that the Members who have spoken about human rights are well aware, as we all are, particularly having heard Commissioner Brittan over the last few years, that there has never been any question of linking human rights and democracy to the WTO agreements. We are therefore aware that we are strengthening a despotic regime, a regime that is stockpiling weapons, and which is gaining strength in that part of the world. We have resigned ourselves to this fact, not thinking that in twenty years' time this regime may bring to bear on us too the pressures that it may shortly bring to bear on the whole of Asia. We have resigned ourselves to the fact that we are abandoning the Chinese people and the idea of democracy for the Chinese people and, ultimately, for all of us.
Mr President, I, too, would like to congratulate Commissioner Lamy on securing such improved terms and a deal with China. After such a long history of negotiations clearly all that was needed was the question from our committee to push the matter to a conclusion.
Recently I was visiting Taiwan where people clearly hope that the accession of China to the WTO will lead to improved cross-strait relations, and we must welcome that. I would have referred to Commissioner Patten knowing well the difficulties of dealing and negotiating with China, but he has already mentioned that.
The prospect of a change in the duty on spirits from 65% to 10% will be a most welcome one in certain parts of the whisky-producing areas of the UK. I look forward to sharing that news with them in liberal and liquid fashion.
On a larger scale the position achieved in access to, and faster opening up of, the telecoms market is also good news. China has such huge potential in this market for growth, and European operators have a great opportunity as world leaders looking for new markets.
I welcome this step in the further integration of China into the world economy but we must recall the emphasis that we, in the European Union, place upon other values in addition to trade. In that context I would like to call, on behalf of my British Conservative colleagues, for European Parliament participation in the half-yearly dialogue on human rights. If this Parliament were part of that dialogue we might exert additional pressure for improvement in that field. I hope the Commissioner will listen carefully to that suggestion.
Mr President, while international big business is busy popping champagne corks in celebration of the agreement on China's proposed accession to the WTO, China's small-scale farmers are already quaking in their shoes. They know that accession to the WTO will be a very mixed blessing for China and that for them, as small farmers, it could spell ruin. So I beg to differ with Commissioner Patten. There are many people in China for whom this agreement does not spell good news.
Powerful international agri-business knows that too. That is why US grain companies like Cargill cannot believe their luck. They have just been handed the biggest market in the world and can expect US farm exports to increase by USD 2 billion over the next five years as Chinese tariff cuts begin to take effect. No wonder they are already gloating over bigger, better and more consistent markets.
But while Cargill is so delighted that its profits will rise while Chinese self-sufficiency in agricultural goods falls, the picture is a good deal less optimistic for the people of China themselves. It has been estimated that increased competition from cheap agricultural imports could mean that about 400 million rural Chinese will no longer be needed on farms by 2005. It is almost impossible to conceive of such a huge figure or to think about the social dislocation and misery that will cause.
The Commission is offering technical support to the Chinese in order to help them with the enormous economic restructuring which accession to the WTO will bring. What I would like to see is an equal concern to help with the almost inconceivable social restructuring which will inevitably follow in its wake with - I repeat - 400 million rural farmers out of a job.
Mr Lamy has been quoted as saying that the bilateral negotiations between the EU and China yielded 96% of what the EU was demanding. Would he like to estimate what percentage of success the Chinese people will get from these same negotiations?
Mr President, representatives of the Commission and the Council, the volume of world trade has soared in recent decades. Despite the giant leaps forward, many problems remain unresolved and questions left open with regard to world trade. One of the biggest and politically most difficult of these has been China' s accession to the WTO, and this same problem will again be associated with the implementation of the agreement in practice. As this is a matter of the world' s second largest economy and eleventh largest exporting country joining the most important institutional system for world trade, the importance of the issue cannot be emphasised too heavily. I agree with Mr Clegg as regards the impression one gets that the Commission and the Council have perhaps been rather too keen in this matter to refer to the Treaty of Amsterdam and hide behind formal requirements. I am, however, very satisfied that the Commission is in agreement with us that talks with China concerning its membership of the WTO are a matter that Parliament cannot pass over and that we will have this issue heard in this Chamber. The fact that the talks on accession will not lead to changing the legal framework does not lessen the importance of the issue. For that reason, an informal dialogue free from the exact wording of the basic agreement, which the Commissioner mentioned in his speech, is more crucial than ever before.
It is in the interests of the European Union as a whole to support China in the reform of its economy, administration and legal system. It is sensible to implement the technical assistance package from the EU and the United States in a context of collaboration; this is necessary to guarantee the speedy and single-minded implementation of the reforms. Of the reforms in the public sector, that concerning state-owned companies is vital for continued economic growth in China. In this connection I will make my sole comment regarding content: the percentage of ownership by foreign companies was not fixed at the level the EU was aiming at. That was a very bad mistake. Another important political question is how the economic life of the country is to be reformed, as that is closely linked with the fate of China' s socialist system as a whole.
The debate is closed.
Mr President, on a point of order, when I inquired this morning about the time of this debate I was told it would start shortly after 3 o'clock. When I came for this debate at 3 o'clock I was told it would be taking place later, towards 5 o'clock. Clearly there is pressure on our agenda today.
I wish to put forward a proposal that might relieve pressure on the end of today's agenda, namely, the debate previewed for the late payments directive - the report of the conciliation procedure with the Council. This is an issue which is now entirely without contention. Everybody supports this matter. The rapporteur, the shadow rapporteur and the chairman of the committee would all support a suggestion that this be turned into a vote without debate. That would end pressure on the agenda right at the end of this evening. Possibly we could have a vote on it now.
Mr Chichester, I do not feel in a position to make a decision, not even with recourse to the Rules of Procedure or the advice of officials. I am only going to chair an hour and a half of Questions to the Council and then, when the sitting begins, the person holding the Presidency - who will be informed of your intelligent proposal - will make the relevant decision. But we take very good note of this proposal.
Question Time (Council)
The next item is Question Time (B5-0487/2000). We will examine questions to the Council.
Question No 1 by (H-0434/00):
Subject: Increase in Community budgetary resources Much time has been devoted so far at the Intergovernmental Conference to issues such as the need to revise the decision-taking procedure in the Council of Ministers and the number of Commissioners. Little attention has been paid, on the other hand, to the need for a substantive increase in Community budgetary resources so as to facilitate the process of enlargement and to enable the Union to address the increasingly difficult tasks facing it both domestically and in external policy.
How does the Council view the prospect of a substantive increase in Community budgetary resources, what could be the 'ceiling' of such an increase and how realistic is such an objective under present conditions?
Mr President, the size of the Community budget is a general issue which has been addressed periodically, particularly within the wider debate on the future financing of the European Union prior to the negotiations on the EU financial frameworks.
However, the current context is not favourable to increasing the budget, as was demonstrated in the Agenda 2000 negotiations, and this is not the right moment to reopen this debate. Within the Interinstitutional Agreement reached on 6 May 1999 on budgetary discipline and improving the budgetary procedure, of which the financial perspectives are an integral part, you will remember that amounts were established which represent an annual maximum limit on expenditure for the European Parliament, Council and Commission. These three institutions undertook to respect these limits.
The Council currently considers that there is no need to revise the financial perspectives. With regard to expenditure arising from enlargement, the aforementioned Agreement specifies that, in the event of enlargement of the EU to include new Member States during the period covered by the financial perspectives, the European Parliament and the Council, deliberating on a Commission proposal, will jointly adopt financial perspectives taking into account the need for expenditure arising from this enlargement.
However, this alteration of the financial perspectives must respect the maximum limits contained in the guidelines on the financial perspectives for an enlarged Union with 21 Member States, as indicated in Annex II to the Interinstitutional Agreement. This clearly depends on the results of the accession negotiations.
I should like to thank the Minister for answering the question which I tabled, but I think that he has not answered the specific issue which I raised, which is this: in the year in which I have been an MEP, I have noticed that, although the number of EU programmes and initiatives is multiplying continuously, implying new, additional spending, no additional resources are being budgeted for them. On the contrary, resources budgeted for other commitments are usually cut back; this happened, for example, in order to find money for Kosovo and for developing the Balkans, for the earthquakes and for other issues which have arisen. I just wonder why we are not making an effort to take payment appropriations up to the legal ceiling of 1.27% of the GDP of the European Union, so that other programmes do not have to be sacrificed, and why the European Union is taking on more and more and, at the same time, limiting payments of approved appropriations, which account for a mere 1.10% of GDP. Also, can the Council reassure the people in the poor countries of the European Union that enlargement will not result in budgetary cutbacks...
(The President cut the speaker off)
Mr President, I understand the Member' s concern and realise that this is shared by several sectors in the EU. The truth is that the changes which have been made to the funding allocation plan, particularly in the last year, have not affected the Union' s compliance with its undertakings in these areas. These changes have also been made based on appropriations that remain unspent in certain areas. However, if the situation worsens to the extent that some of the commitments made by the European Union cannot be kept in accordance with the financial perspectives, then this mid-term revision may clearly occur, as specified in the financial perspectives and for the first time by qualified majority voting. In this way, some of the expenditure arising from enlargement, if this takes place in the meantime, may be covered. However, given that we are currently in the first year of implementing the financial perspectives, there is no reason at the moment to justify any reassessment of the commitment made in Berlin.
The Committee on Budgets and the European Parliament agreed in the end in Agenda 2000 to reduce the 1.27% proportion of GDP by 2006. The citizens of Europe want a thrifty administration and the purpose of the concept of real stabilisation is to achieve a further net improvement in the quality of the work of the Council and the Commission. It should enable us to work even more efficiently in the future in the European Union. Do you believe that the concept of real stabilisation can be continued after 2006?
I am very happy to answer the honourable Member' s question. I was involved in the Agenda 2000 negotiations and I clearly recall the concept of real stabilisation which was proposed. In practice this meant reducing the amounts established. In our opinion the European Union will sooner or later have to make a choice. It must opt either for a structure with a solid set of policies and a corresponding budget at the same level or simply for a kind of savings fund. If we were to regard the Community budget as a kind of savings fund and were to act increasingly through subsidiarity in terms of financing, the future of the EU' s policies would very probably be in doubt, particularly from 2006. This is my personal view.
As the author is not present, Question No 2 lapses.
Question No 3 by (H-0446/00):
Subject: Plans for a common position of the EU at the Ospar Convention What plans are being negotiated in the Troika for the presentation of a common position by the EU at the meeting being held this month in Copenhagen of the OSPAR Convention on the control of radioactive and toxic pollutants in the marine environment?
Mr President, negotiations within the OSPAR commission on issues coming under the Community competence are conducted, as you know, by the Commission in consultation with a committee of representatives of the Member States. If, at the end of these negotiations, the parties to the OSPAR Convention were to adopt a decision which, in the Commission' s opinion, should be incorporated within Community law, the Commission would be responsible for preparing a proposal for a decision by the Council on the adoption by the Community of this OSPAR decision. The Council would analyse this proposal with due care. The position mentioned by the Member has not been presented to date to the Council and we cannot, therefore, comment on this matter.
I know that the Portuguese presidency is very familiar with this issue. As you know, the OSPAR commission met in Sintra two years ago and some progress was made on pollution of the marine environment.
My question pertains particularly to radioactive emissions. I know France is part of the troika and will be taking up the presidency in July. France pushed quite hard and was part of the agreement on lowering radioactive emissions, but a recent Greenpeace study shows that there are quite strong emissions of radioactivity from Cap La Hague. Is the Council aware of this study? Would it like more information about this study? Will it bring it to the attention of the French presidency?
On the one hand they claim to be controlling radioactive pollution to the marine environment, but on the other hand we have proof that there is radioactive pollution, so there is some contradiction there. The Council needs to get its act together. I take the point about the Commission's proposals and I look forward to discussing this further with the Commission when we have a result from Copenhagen.
Neither Ireland nor Denmark have so far sent the Council any proposals on radioactive waste. Given that the Council as such is not a member of the OSPAR commission, only the European Commission can adopt a legislative measure in this respect. Therefore, any information which may be received in this respect by the Council will be welcome.
Question No 4 by (H-0449/00):
Subject: Indication of religion on identity cards The independent data protection authority in Greece has raised the issue of the religion of Greek citizens being recorded on their identity cards, saying it affects people' s private lives and can lead to discrimination against certain individuals.
In view of Article 13 of the Treaty, can the Council say whether both the compulsory indication of religion currently applicable and the possible removal of this obligation, to be replaced by a voluntary indication, are compatible with the legal and political 'acquis' of the European Union? In which Member States is religion one of the items recorded on citizens' identity cards?
Mr President, the Council has never been asked to discuss the issue raised by the honourable Member. In principle this does not come under the Community competence but is the exclusive competence of the national authorities and in particular, as stated by the Member in his own question, of the Greek High Authority for Data Protection. As I said, no proposal has been presented to the Council on this issue. If the conduct of the Greek authorities led to any infringement of Community legislation, the Commission, as the Guardian of the Treaties, would clearly not hesitate to take the necessary steps to bring any action before the Court of Justice in respect of this infringement.
However, this does not come under the Council' s competence but is rather the responsibility of the Commission. It is up to the latter to determine whether or not the reference to religion on Greek identity cards complies with the principle of non-discrimination on religious grounds. However, from a preliminary analysis of this issue, we feel that the mere reference to religion does not in essence constitute any violation of the legal and political acquis of the European Union, if this reference is only for information or even statistical purposes and if it is not accompanied by any specific measures discriminating against those practising a particular religion. In any case we are talking about actions by free and democratic countries. In order to challenge a measure of this type, a specific legal framework for complaints exists at national level. Clearly, the Community bodies can be appealed to following action before these national bodies.
I should like to thank the President-in-Office for his reply. Yesterday I tabled the same question to the European Commission. I received its reply today. However, there is some confusion in the matter which, as far as Greece is concerned, is an extremely important matter. I thank the President-in-Office, although I noticed that he contradicted himself in his reply. On the one hand he says that it is not a Community matter, it is a matter for the Member State. On the other hand, however, he raises the question of compliance with the law. The President-in-Office obviously has in mind the reply which the Commission gave on precisely this issue, which says that a reference to religion infringes Directive 46/95 on personal data. Does the President-in-Office agree with this reply, if that is what he has in mind? Or does he not have it in mind, which would demonstrate a huge lack of coordination between the Council and the Commission on a very important issue?
Mr Alavanos, there is no contradiction in this respect and the problem is very simple. As this issue is not covered by a Community provision, it is solely a question of Greek national policy and is subject to Greek law. Clearly, this situation will only change if a Community provision is transposed into Greek law and therefore itself becomes a Greek law.
The problem lies in determining whether or not, at this stage of the process, this reference constitutes an infringement of Community law. Only the Commission would have the authority to act in this respect. As it has not acted so far, this means that this is not currently a Community issue. Therefore, at this stage, this issue does not have a Community dimension. If this situation changes, the Commission will then be able to take the appropriate decisions, particularly in conjunction with the Court of Justice.
Mr President, I must intervene, although I had no intention of doing so, because Greece is labouring under the misapprehension that, if they are to become Europeans, Greeks must stop stating their religion on their identity cards, as they have done for the past seventy years. The President-in-Office' s reply is correct. There are no plans to intervene, it is a matter for national law and that is what Greece has been practising up to now. The principle introduced for personal data resulted in a decision whereby the reference to a person' s religion was an infringement of personal data. However, I know for a fact that the Community directive on this issue states that, if the person in question agrees to a reference to their religion, then it is not prohibited to include such personal data. And that is precisely what our party and the Greek church want: a voluntary reference. Whoever wants to, can state their religion, and whoever does not want to, need not do so.
I would like to remind you that this Question Time is for questions to the Council. It can in no way be used to explain the positions of governments or the sensibilities of certain countries.
Question No 5 by (H-0450/00):
Subject: Turkey disputes the sovereign rights of Greek islands in the Aegean Prompted by the NATO exercise 'Dynamic Mix' , Turkey has put the spotlight back on its long-standing dispute concerning the established regime of Greek sovereignty over islets and island rocks in the Aegean. In addition, it has made accusations concerning development and environmental activities by Greece in the areas in question, many of which are funded by relevant European Union programmes.
To be specific, in its representations to the Greek Government on Wednesday, 10 May 2000 Turkey referred to 'military and other activities by Greece on geographical formations of disputed sovereignty in the Aegean' .
Could the Council say whether it agrees with this challenge by Turkey to Greece' s sovereign rights and whether this position accords with the spirit of the agreement which was achieved, following Greek concessions, at Helsinki, and also with Turkey' s current status as an applicant country?
Mr President, the Council does not have any information, rumours aside, on any representations made by Turkey to the Greek Government on 10 May 2000. As the honourable Member mentioned, the Helsinki European Council recognised Turkey as an applicant country. At this same European Council, the applicant countries were also urged to make every effort to resolve all existing border disputes and other similar issues. Unresolved disputes must be brought before the International Court of Justice within a reasonable period of time or at the latest by 2004. The Council will then re-examine the situation. With regard to relations between Greece and Turkey, which form the basis of this whole issue, the Council can only welcome an improvement in these relations. It is hoped that this positive process will continue so that the issues relating to the Aegean are successfully resolved in accordance with international law. It should be recalled in this respect, as this is also extremely positive, that Turkish troops participated in the NATO exercise which took place in part on Greek territory. Turkish troops have never before participated in exercises on Greek territory. The Council notes that the Greek Defence Minister described the cooperation between Greece and the Turkish armed forces as excellent and added that the exercises were carried out with full respect for all the sovereign rights of Greece.
This is an important point. I must also note that, in terms of bilateral relations, the Foreign Ministers of Greece and Turkey, while at the NATO Summit in Florence, presented a proposal to include a range of good-neighbourly measures on the agenda for negotiations between Greece and Turkey. The aim of these measures will be to consolidate the climate of security and harmonisation between these two countries. These are in addition to the confidence-building measures in the Aegean.
We must all cooperate, in all bodies and in all areas in which these issues are raised, to ensure that tensions are not heightened in any way and to eliminate the ghosts of the past in this respect.
Minister, I too am personally in favour of closer relations between Greece and Turkey, but subject to certain specific conditions. And I must say in this respect that I am truly surprised by what you said at the beginning, to the effect that the Greek government has not even informed the Council of Turkey' s challenge of Greece' s sovereign rights. Obviously it sees it as an unnecessary luxury. It feels that Turkey can proceed unimpeded on its path towards the European Union, violating Greek sovereignty all the while. But that is a matter for the Greek government. I should like to ask you, the diplomatic language of your reply notwithstanding, whether or not you consider that Turkey should make moves in order to meet the requirements of the Helsinki resolutions and what you think these moves might be.
Mr Hatzidakis, in my opinion Helsinki represented a moment of great balance in terms of the concerns of those involved, namely Greece, Turkey and also Cyprus as a third party. The decision taken to recognise Turkey as an applicant country was made in view of this overall balance. However, certain conditions were indicated in the conclusions of the Helsinki European Council, particularly with reference to the resolution under international law of the conflicts involving the Aegean. A timetable was also set for this which is indissociably linked to Turkey' s ambitions for its accession to the European Union.
We must all bear in mind that we should be trying, in this specific area, not to aggravate the bilateral tensions which may arise here or there, where these clearly do not involve fundamental principles of identity and the basic interests of the country. We must realise instead that it is essential to reduce these tensions. It is particularly important that we use the time factor. At the moment signs are apparent on both the Greek and Turkish sides, with effects evident also on the Cypriot side. We should allow these countries some time before we start systematically highlighting the small incidents which may ultimately stop us from seeing the bigger picture which, after all, is much more important than these small incidents. It would be politically more responsible at this time to try and reduce the tensions. We must therefore particularly support the efforts which the authorities of the two countries have been making, especially through their respective Foreign Ministers, in order to prevent certain incidents from being exploited, for the sake of the overall situation which is itself of considerable significance and whose resolution may be vital to ensure the balance of the geographical area concerned.
Mr President-in-Office, I should like to be a little more specific. For Greece, as far as Turkey is concerned, there is only one issue which needs to be settled and that is the boundaries of the continental shelf in the Aegean. Turkey has disputed a number of issues in the Aegean at one time or another. And one of these issues is the status of the grey zones or island rocks in the Aegean. My question is quite specific. Do you consider, given the spirit of the Helsinki resolutions, which call on Turkey to settle its border and similar disputes with its neighbours by 2004, that the status of the island rocks or grey zones in the Aegean counts as a border dispute? What is the Council' s opinion; is this what it is calling on Turkey to do? To settle as a border dispute the status of the Aegean, where Greece does not acknowledge that there is an issue?
Mr Theonas, these issues are part of the dispute between Greece and Turkey. So far these two countries have adopted a totally antagonistic attitude towards these issues, as there are points which Turkey wants to discuss under international law but which Greece considers do not fall within this context. Conversations and negotiations are now occurring in this respect and bilateral contacts are being made, accompanied by confidence-building measures. We should allow some time for this process to develop before becoming involved in any potential conflicts. We know that these differences of opinion exist and that up to now these have formed the essence of what seems to be a conflict about the Aegean which could basically, under international law, be viewed in linear terms. We know that this is not the case and that we all have different ideas about the same subject. This is also true of Greece and Turkey but there is now a negotiating framework for this. We must bide our time and ensure that this negotiating framework can operate, particularly bearing in mind the currently positive Greek-Turkish relations.
Question No 6 by (H-0451/00):
Subject: Political intervention in Georgia's problems Georgia, the newly independent state, is encountering serious difficulties in consolidating democracy and raising its citizens' standards of living.
Its attempts are being hindered by the problem of the breakaway of South Ossetia and Abkhazia and the wave of refugees mainly taken in by Abkhazia.
In its resolutions, Parliament has condemned this situation and has asked the Commission and the Council to support the Council of Europe' s initiative to set up confidence-building measures in the area.
Does the Council have any strategy for this sensitive region? Does it intend to operate a policy designed to safeguard peace and security in the region?
Mr President, the Council is clearly concerned about the internal conflicts in Georgia which still need to be resolved. It is also concerned about the difficulties which are being experienced in terms of consolidating democracy and improving the standard of living of the people of that country. We are therefore giving political and economic support within the Partnership and Cooperation Agreement which entered into force on 1 July 1999.
During the EU Summit with the three Heads of State and Government of the Caucasus in June of last year, an important declaration was approved which sets out the bases for relations between the European Union and the Southern Caucasus. This same resolution indicated the importance of developing regional cooperation, establishing friendly relations between the countries and sustainably developing their economies. Moreover, the European Union indicated that it was ready to use its support instruments in order to create a suitable environment for resolving conflicts in the Caucasus. In this respect, the Cooperation Council between the European Union and Georgia, which was held on 12 October, decided that the cooperation in 2000 should particularly revolve around intensified efforts to find a solution to the conflicts in Abkhazia and South Ossetia.
I must remind you that the European Union is the largest donor of aid to rehabilitation projects in South Ossetia and is ready to support measures aimed at creating a climate of confidence, particularly by rebuilding the north-south infrastructures which connect Russia to Georgia. Moreover, the EU has also been giving assistance to almost 300 000 displaced persons within Georgia who were forced to abandon their homes due to the conflict. The EU is encouraging the resolution of this conflict so that these people can return to their homes as quickly as possible and is ready to offer additional assistance in this event.
The Council supports all the efforts made by the competent international bodies, particularly the OSCE in South Ossetia and the UN in Abkhazia, with the aim of contributing to acceptable solutions which can return the political and economic relations to normal and ensure the return of the refugees under safe conditions. The war in neighbouring Chechnya represents an additional threat to Georgia. The Council fears that this conflict may spread to Georgia and welcomes the extension of the OSCE' s monitoring mission along the respective borders. At the request of President Shevardnadze, the European Union is now studying possible ways of helping to reinforce and ensure the efficacy of this monitoring mission.
Thank you, Mr President-in-Office, for the information which you have given me. It became clear during my recent visit to Georgia and from what was said by representatives of the Georgian Church during the recent meeting between the Patriarchate and the European People' s Party that, in the eyes of the people of Georgia, European policy is ineffectual because, apart from humanitarian aid, it has not helped to solve any of the problems. The problem of refugees, which include many Georgian citizens of Greek descent, has not been solved. And I should like to ask you what additional measures you feel need to be taken and extended, as you have just said?
And one more question: do you believe that the conflict to which you referred is part of Russian policy in this region? Also, has the Council taken account of this possibility in its policy in the region?
Mrs Kratsa-Tsagaropoulou, with regard to the measures which the European Union can adopt in this area, I can only point to the plan mentioned and the set of initiatives which the EU has introduced on the ground. You should remember that we have a limited capacity for intervention in certain areas and that, as was said today in other respects, the difficulties in the EU' s external action framework and the financing of this framework limit the EU' s capacity to be present in all conflict situations.
However, given the strategic importance of the area, the European Union has been doing whatever it considers possible in this respect. I agree that other measures may be possible but there is not currently a framework of financing which would allow us to go further, particularly in terms of acting to reinforce the infrastructures. As for the situation in Russia, regardless of political opinion and what may be underlying the Russian position, there are currently no practical signs which point to an objective intention by Russia to destabilise these countries. Effects are being felt, as I said, from the war in Chechnya and are likely to be felt in the future by neighbouring countries but I cannot infer from this that there is necessarily an intention on the part of the Russian authorities to spread any kind of instability in neighbouring areas.
Question No 7 by (H-0454/00):
Subject: Human rights: Egypt Further to the European Parliament resolution of 20 January 2000 on the violence in Upper Egypt, what steps has the Council taken to ensure that the Coptic Christian community in Egypt is fairly and justly treated and, specifically following recent events, that those arrested at El-Kosheh were offered a fair trial and, indeed, that the arrests were made with no element of religious discrimination?
The Council has on several occasions discussed the fundamentalist violence and assassinations carried out against the Coptic community in Upper Egypt. We are continuing to closely monitor this situation. In the meantime a series of positive events has occurred, in particular the release of the secretary-general of the Egyptian Organisation for Human Rights and the implementation of the law on non-governmental organisations which it is hoped may bring about greater freedom of expression. At every opportunity and at various levels, the European Union has reminded Egypt of its concern about the human rights situation and about the need for Egypt to respect fundamental freedoms, particularly given its status as a member of the EU-Mediterranean partnership. The negotiations on the Association Agreement with Egypt were concluded last year and it is envisaged that this will shortly be signed. Once in force, this Agreement will turn the political dialogue between the European Union and Egypt into an institutional matter, especially in the area of human rights, which will naturally enable greater intervention and more scope for political pressure in respect of anything which may be regarded as non-compliance by Egypt with its obligations under this Agreement.
Article 2 of the draft Agreement specifies that the relations between the parties, like the provisions of the Agreement, are based on respect for democratic principles and the fundamental human rights set out in the Universal Declaration of Human Rights. This will naturally form the backdrop to the bilateral relations and political dialogue which are integral to this Agreement. In this context, we will of course continue to remind Egypt, as we have done prior to the establishment of this legally binding framework, of its responsibilities and, in particular, of the need to respect human rights and to preserve fundamental freedoms.
I wish to thank the President-in-Office for his reply. I would say this question was prompted by the very large number of letters I receive from constituents about this particular issue. It is perhaps the issue I have received more letters about in the last year than any other.
It strikes me from what he said that it is very strange that after several of the Coptic Christians had been attacked and disturbed by the others, that it was only Coptic Christians who were arrested. The President-in-Office said in his reply that the Council will remind the Egyptians of their responsibilities and wait until they have signed the association agreement and can bring an institutionalised political dialogue to bear. But why does he not use the signing of this agreement as a basis on which to force the Egyptians to come to a more equable, reasonable and non-discriminatory approach to their Coptic Christian citizens?
Mr Purvis, as I have already said, we have not waited for the signing of the Agreement to indicate to the Egyptian authorities, when appropriate, our disapproval of any kind of conduct which does not respect fundamental rights. This issue has been addressed in the bilateral political dialogue and has naturally been raised within the normal framework of relations between the European Union and third countries. In this particular case we believe that the Agreement has its own negotiating context and it would not be right, after the Agreement has been approved by the European Union and agreed by the Council, to make its final signing dependent on the resolution of an issue, however important this may be, which is only one part of the whole picture. On this particular issue and regardless of whether we strictly agree with your reading of the situation that the Coptic community is being subjected to specific measures, our information indicates that, even if the Coptic Christians are being affected the most by these repressive measures, this does not point to an attitude of particular retaliation against the Coptic community. There is an ongoing conflict between traders and certain local communities which has affected the Coptic community but which does not necessarily indicate a specific intention by the Egyptian authorities on this issue.
However, the European Union will continue to carefully monitor this problem and will certainly raise this issue with the Egyptian authorities regardless of whether the Agreement has been signed.
Mr President, I was in Egypt at exactly the time when these events took place. I saw that the situation was serious, but that, as you said, the Egyptian authorities were making a huge effort. Nonetheless, I should like to ask whether we perhaps need systematic monitoring of the situation of minorities throughout the Mediterranean, i.e. for the Barcelona process, especially the situation of the Christian minorities living in the Mediterranean, some of whom are in a far worse situation in other countries than in Egypt.
I can only agree with the honourable Member when he says that there are situations in other countries in the southern Mediterranean which seem more serious than this issue. It is practically impossible for the European Union to constantly monitor all situations in all the countries with which we have a relationship within the Euro-Mediterranean partnership. Within the Common Foreign and Security Policy and particularly bearing in mind the assessment being made, especially in the framework of our political dialogue within the association agreements, we continue trying to highlight our concern about the gravity of various situations. We cannot expect the European Union to operate as a kind of international human rights monitor. There are other specific institutions to do this work. However, we will ensure that the due consequences are felt in our bilateral political relations with regard to any negative development in these respects. I also agree that there are much worse situations in other countries within the Barcelona process, some of which perhaps do not occur to us when we are speaking, which must also be duly assessed. However, the European Union cannot be expected to do the work of the international institutions in this area.
Question No 8 by (H-0457/00):
Subject: Significance of Euro-11 Will the Council say on what issues Euro-11 has, since coming into existence, taken decisions that have been of political significance to the European Union and its Member States?
Mr President, Euro 11 must be one of the biggest mysteries within the Community institutions because this question comes up on a regular basis. The third phase of economic and monetary union saw the beginning of informal meetings of the Euro Council or Euro 11 as it also known. This brings together the finance ministers of the countries in the euro zone. These meetings are held monthly and before the formal meetings of Ecofin which involve all fifteen Member States. Euro 11 meetings essentially address issues relating to the specific responsibilities which the eleven countries share in matters involving the single currency.
Whenever the issues go beyond this scope, the meetings are extended to all the Member States as is laid down. In all cases where decisions must be taken, Ecofin takes these in accordance with the procedures established in the Treaty. This was the guidance given by the Luxembourg European Council of 12 and 13 December 1997. Any other mystery for which the operation of Euro 11 may be criticised can only stem from a failure to understand this reality and the information which is actually in the public domain. The issues discussed by Euro 11 and transferred subsequently to Ecofin, which is attended by all the other countries which have not adopted the euro, are widely known, even in the press.
Mr President, I should like to thank the Presidency for its answer to my question. The fact is that, in those countries which are to decide whether or not to join the common currency, such as Sweden and Denmark, there are discussions taking place about the significance of Euro-11. I think it is important that the Presidency should again state that Euro-11 has no formal right of decision-making whatsoever.
The question, however, is that of whether any individual questions in the informal Euro-11 discussions can be pointed to which have subsequently led to formal decisions in ECOFIN. I wonder if the Council of Ministers can provide examples of any such concrete questions from the discussion in Euro-11 which have led to a new policy' s having been created.
The honourable Member' s question raises an interesting point. As Euro 11 and the institutionalisation of the third phase of economic and monetary union require a form of closer cooperation which is pre-established in the Treaty, the question is whether an acquis will be created in Euro 11 which must be transposed to the full Union. There are currently no elements of policy coordination between the countries in Euro 11 which naturally affect or should affect their behaviour in Ecofin. However, it makes perfect sense that countries which are part of an effective policy model and which are involved in implementing policies involving, for example, the single currency framework can separately define and coordinate a position. However, this can only be ratified in Ecofin. This point is important for understanding that perhaps in the future, when different policy integration models exist, we will see more elements and more ways of working of this kind. This may be the future and we will see whether the Feira European Council integrates closer cooperation into the Intergovernmental Conference. If so, we will very probably see several models emerge.
How can we avoid this? For a country such as the honourable Member' s perhaps the problem will be solved by being part of the Euro Council. However, until this decision is taken by the authorities in his country, the Euro Council will consist exclusively of the eleven countries which have actually adopted the euro.
I understand the answer of the President-in-Office of the Council in the following terms: that there are no instances of negotiations in the Euro 11 having, as it were, pre-empted the formal negotiations and decisions in the competent council, which is ECOFIN; that no acquis has been created; and that what takes place, rather, is an exchange of opinions on the problems encountered by the 11 countries which participate in the euro. I think I heard the President-in-Office of the Council say something along the lines that there were agendas for these informal meetings and that these agendas were to be publicly available. I have never seen any such agenda, and I should like to ask the President-in-Office of the Council to state clearly to what extent agendas are available in advance of the meetings. The reason why both Swedish and Danish MEPs are raising these questions is that we have obtained the impression that the Euro 11 is an influential body. However, I understand from the answer of the President-in-Office of the Council that formal authority and the power to make decisions of a legal and political nature still lie with ECOFIN.
We must be clear on this, Mr Krarup. Issues relating to the single currency are addressed jointly but solely by the eleven members of Euro 11. If Euro 11 wants to address any other type of issue which does not concern the single currency, this decision is shared with the other Member States which are not part of Euro 11. It is as simple as that. What cannot be avoided is that the coordination of the policies of the Euro 11 countries, particularly on the single currency, and the effect that these policies have on the overall context of the EU' s economic and financial policy do not appear to be linked to the EU' s own coordination. It is natural that there is prior coordination between these countries and it is natural that this coordination ends up having some influence on the final decision taken in Ecofin. This happens at contact group level and in the relations between various countries in various contexts. I know of several cases in which government sectors of EU countries meeting at Council level have talked separately and coordinated their positions so that these appear linked in the institutional contexts of the Union. You will say that this is not part of the normal procedure. That is true in that case but in the case of Euro 11 this is institutionalised in the Treaty and it is this which is specified. There should be no doubt on this.
Mr President-in-Office, from what you have just said, is there therefore an understanding or an expectation in E-11 that after they have had an informal discussion about the euro in Euro-11, they will all vote the same way when they go to Ecofin, even if they disagreed originally? Is there a procedural expectation that all eleven will vote the same way in the formal decision-making in Ecofin?
Mr Newton Dunn, all I can say is that the ministers are responsible for their own positions. Therefore, if at the Euro 11 meeting they have different opinions but the discussion leads them to a joint conclusion I do not see why this same position should not be taken in Ecofin. I do not see any disadvantage in the existence of various levels of coordination, particularly when these are institutionalised in the Treaty itself.
Question No 9 by (H-0458/00):
Subject: Trying to discover, through clouds of secrecy, what the Council has decided In previous answers to me, the Portuguese Presidency has insisted that everything decided by the Council is open to the public. I have expressed continuing deep scepticism about the Council's claims.
As a test case, will the Council inform me precisely where in the Council's published documents I could have discovered that Belgian fishermen had been persuaded to stop fishing in the Irish Sea by Britain's Fisheries Minister secretly giving them 190 tonnes of the British North Sea plaice quota and ten tonnes of the British sole quota in the English Channel?
I discovered this from a newspaper, but where could I have found it legitimately through the Council's officially allegedly open documentation?
The Member' s question begins by noting that the Portuguese Presidency has insisted that everything decided by the Council is open to the public. Yet this assertion by the Council causes the honourable Member some confusion. On the specific case mentioned, what is happening is as follows. The fact that Belgian fishermen will not be fishing in the Irish Sea does not stem from any Council decision as the regulation approved by Council provides for fishing quotas to be granted to Belgium in these waters. It actually stems from each Member State' s right to exchange with other Member States the fishing quotas allocated to them. In accordance with the basic regulation of the common fisheries policy, the Member States, having notified the Commission, may exchange all or part of their fishing quotas. The same article establishes that Member States shall annually inform the Commission of the criteria which they adopt internally for distributing their fishing quotas. Therefore, the quotas available to Member States are established and allocated by a Council decision, with each Member State being responsible for distributing these among the national fleet or, if appropriate, for exchanging part of these quotas with another Member State. In this case the latter only needs to inform the Commission to ensure the effective control and management of fish stocks. We therefore cannot find any Council document which refers to the exchange of notes between Belgium and the United Kingdom given that, under Community legislation, it is Member States which are responsible for deciding this by mutual agreement and given that this does not require approval by the Council. However, with regard to the overall distribution of quotas, the honourable Member must be aware that this is published in the Official Journal, in the minutes of the Council of Ministers' meetings and also in the annexed declarations. We do not feel that there has been any breakdown in the transparency for which the Council is responsible.
Up in the gallery, listening to you and me, are visitors. Everything is open here in Parliament. They can hear what we are discussing and agree or disagree. But the Council of Ministers meets in secret. Maybe you can slide out of this example and say it is a Member State talking to the Commission and they send them a letter. Nevertheless these matters are done in secret. If we - you and I - want the public to understand and agree with the decisions we take, surely you agree with me that it must be done in public?
I do not agree, Mr Newton Dunn. No government in the world takes its management decisions in public. We can discuss the issue of whether or not legislative decisions should be taken in public. This is something which we have been discussing in the Intergovernmental Conference. However, we have not yet reached a definitive conclusion and until then the Council rules are what they are. I do not feel that this is a negative practice on the part of the Council as we are actually working in line with the provisions of the Treaty.
Question No 10 by (H-0460/00):
Subject: Tibet and the World Bank Is the Council aware of the World Bank's 'China Western Poverty Project' proposal to move tens of thousands of non-Tibetan farmers into Amdo, thereby breaching international law concerning population transfers to occupied territories? Is it also aware that this project has been condemned by the German and United States Governments but supported by the British Government? Will the Council press the World Bank to abandon the scheme and the British Government to withdraw its support?
Mr President, I will be very brief. The Council has not examined the issue raised in the Member' s question. The Member States are responsible for assessing the specific projects to be financed by the World Bank. With regard to projects for Tibet financed by the European Union through its cooperation programme, the EU' s position is that these projects must benefit native Tibetans.
Can I say firstly that I was astonished by the Minister's response to my honourable friend on the subject of human rights in Egypt. If Europe does not stand for human rights then I do not know what it does stand for. I would like to test him, if I may, on Tibet because Tibet has now been illegally occupied by China for many years. Does the Minister agree that no matter how many years before Tibet regains its freedom, no European state should recognise the illegal actions by the Chinese Government in Tibet and that the transfer of tens of thousands of non-Tibetan people into Amdo is illegal under international law?
The World Bank has now recognised this and I understand is abandoning its so-called Western Poverty Project proposal. The British Government has not yet withdrawn its support and all I ask the President-in-Office to do is to remind all Member State governments on the Council - including Britain - that they must not endorse or be seen to endorse illegal acts and abuses of human rights and national rights against the people and the nation of Tibet.
Mr Bowis, I note your concerns and we will certainly convey these to the Member States. However, I must say that the European Union has not ignored the issue of Tibet. For example, troikas of heads of mission have been sent on fact-finding missions to Tibet. This issue is also regularly raised in the dialogue on human rights between the European Union and China.
The last round which took place in Lisbon on 25 February was preceded by a démarche with the Chinese authorities which included the problem of human rights in Tibet. The European Union is not hiding from the issue of human rights in Tibet. However, as the Member must be aware, the European Union has not in recent years taken a clear position on the basic issue. No definitive decision has been made within the European Union on tackling the basic issue and this is a point which must be raised openly.
The European Union has a lot more than just the ability to send investigative parties, have discussions, make recommendations and so forth. In the case of Egypt, as has already been said, we have the European-Mediterranean programmes and association agreements. In the case of China we have very many major trading arrangements and, potentially, their accession to the WTO. Could we not use our power, our muscle, in order to achieve our human rights objectives and not just go on talking and talking without seeing any results?
I can only repeat what I said about the fact that, within the European Union, no official joint position has been adopted on the Tibet issue, regardless of the human rights issue. On this issue of human rights in particular, the reactions and attitudes of the EU must be proportional to the importance of the issue. Although this is certainly an important issue in terms of discussing China' s accession to the World Trade Organisation, for example, it cannot be used to block negotiations of this significance. We must find a measure which is appropriate for the reactions and the various situations.
Question No 11 by (H-0462/00):
Subject: Effective action against death boats in the Straits of Gibraltar The policy on containing immigration and strengthening barriers along the Straits of Gibraltar is based on a seriously flawed approach and has attracted public criticism from the Andalusian government and the Ombudsman.
Does the Council not believe that, if this project is to bear fruit, an agreement needs to be concluded with Morocco to combat the mafias operating in this area and introduce effective surveillance measures such as observation vessels, in order to prevent people from dying in the attempt to cross the Straits and ensure that the planned investments in the north of Morocco are in fact carried out?
The Member' s question refers to the Council' s actions, firstly with regard to the checks carried out by Member States at external sea borders and secondly the measures which may be taken in the country of origin in order to prevent illegal migration and combat the activities of traffickers. Measures to reinforce the effectiveness of the checks carried out by Member States at their external air and sea borders have been implemented, particularly within the Schengen area, and are now being integrated into the Community acquis following the entry into force of the Treaty of Amsterdam. Although these measures are carried out by Member States, the Council controls their actual application through its competent bodies. By way of example, based on a decision of the Schengen Executive Committee of 18 December 1998 on the coordinated use of consultants in respect of documents, measures are being introduced which are intended to combat illegal migration by air and sea in cooperation with various African countries. Moreover, a 1999 decision of the Schengen Executive Committee approved a mutual aid project for the exchange of officials to give assistance and advice in carrying out security and control tasks at external borders.
In addition to the Schengen acquis, practical measures of the same type are also being taken on behalf of the European Union. These are generally based on the Community acquis and particularly on the common position of 25 October 1996 which established the assistance and information missions carried out away from the border. Such measures are coordinated within the competent bodies of the Council but do not for the time being cover any African countries.
In terms of addressing the deep-rooted reasons for people wanting to escape and emigrate from certain African countries, we can refer to the action plan for Morocco approved in the Council in October 1999. This action plan is one of a set of five, each containing an exhaustive and coherent approach focused on the existing situation in a country of origin or transit of asylum-seekers which is regarded as being important. For each country selected, the action plan presents a balanced combination of options which the European Union offers in terms of foreign affairs, development and humanitarian and economic assistance.
In the action plan for Morocco, which specifically covers the situation referred to by the honourable Member, this country is regarded as a country of origin and transit for economic migration to the European countries. The measures recommended in this action plan include using existing channels and improving information-gathering, distributing correct information on immigration, creating strategies for combating illegal trafficking and promoting measures intended to apply the readmission agreements. Also recommended is the promotion of direct foreign investment and vocational training, in which small companies are also involved, and assistance for the voluntary return and reintegration of Moroccans who live in EU countries.
In signing the action plans established by the High Level Group, the Tampere European Council of 15 October 1999 recognised that the European Union still lacks an overall approach to the immigration phenomenon which covers the political, human rights and development issues in countries and regions of origin and transit. This is an important point. To achieve this objective, poverty must be combated and living conditions and employment opportunities must be improved, conflicts must be prevented and democratic states consolidated. This requires greater coherence in the internal and external policies of the Union which are the responsibility of both the EU and the Member States.
Partnership with third countries also constitutes a key element in the success of this policy. The EU is aware that, in order to implement the action plan for Morocco, partnership and cooperation with the Moroccan authorities will be needed. In this context, in June of last year, a mission to Morocco took place before the action plan was finalised in order to establish a dialogue with the Moroccan authorities. Another mission of this type is now planned for the end of this month, specifically intended for holding discussions with the Moroccan intermediaries.
As I have said, the EU' s policy covers development and humanitarian and economic assistance for Morocco. The consolidation of the action plan for Morocco is clearly a long-term strategy but it is through the dialogue now under way in this context and on the Association Council that progress will be made.
I would like to believe from this long answer, which I did not fully understand, that the Council has a well-intentioned attitude to this very serious problem.
Given such an inconsistent state of affairs as the European Union giving more resources and being more effective, for example, in the control of meshed drift nets, in the control of fishing, than in the field of the rafts used for illegal immigration, I would like to ask the President-in-Office of the Council if it would not in his judgement be appropriate for us to have a periodic assessment of the situation in the Straits of Gibraltar and a report on the tiny advances made in this area.
I believe that you have been very explicit, that you have answered in many words, but these words disguise a low level of effectiveness. The European Union, together with Morocco, and employing control measures for ships in the Straits, would thereby prevent these losses of human lives which now number more than a thousand, and which are our responsibility.
The Monitoring Centre for immigration is nothing more than a story in the press.
Mr President-in-Office of the Council, are you not in favour of a periodic assessment?
Mrs Izquierdo Rojo, firstly I must say that I agree with you. This is indeed a very serious situation involving regular and even daily human tragedy which must be addressed. The Spanish authorities have been in contact on this issue with the Moroccan authorities and the Spanish Prime Minister, Mr Aznar, had a meeting just recently with his Moroccan counterpart about this problem. Development measures are being introduced in the northern area of Morocco, which are starting to improve this situation and the economic conditions that have led to these migratory flows.
As for the possibility of us periodically carrying out a quantitative assessment of these incidents, I believe that the Spanish authorities may be able to provide the necessary information in this respect. This information is in fact widely available within Spain as it is distributed by the Spanish authorities.
What I want to try and explain to you - and this is why my original explanation was so long - is that the measures taken by the European Union in this respect or which are intended to have an effect in this respect are long-term measures which obviously cannot provide an immediate response to a given situation. They are measures which are intended to work at the root of this situation by creating the conditions to keep the Moroccan people in their own country. They are development measures which are within the spirit of the Euro-Mediterranean partnership.
I realise that your immediate reaction may be that the practical effect of this type of long-term measure is limited. I did say that these measures would involve many small steps. We must all realise that the European Union has a set of policies which it aims to implement and that these policies involve strategic choices. These choices cannot be systematically prejudiced by overly general actions leading to worse humanitarian effects than may have occurred anyway. We must realise that, in their bilateral relations with Morocco, the Spanish authorities are currently responsible for solving part of the problem. The European Union is generally involved in a series of projects, in the context of its relations with the southern Mediterranean countries, which include projects for development, population settlement and guarantees of improved economic conditions. We cannot turn the European Union into a kind of technical instrument for the practical resolution of specific situations.
Question No 12 by (H-0466/00):
Subject: Decision concerning deployment of EU military personnel The decision to strengthen EU emergency forces for crisis management has raised the question of the legal basis for the deployment of EU military personnel. According to the Swedish government's interpretation of the decision taken at Cologne in 1999, a relevant UN Security Council resolution has to have been adopted. Will the Council therefore state where and when a formal Council decision was taken to the effect that military personnel from the European Union may be deployed only after a UN Security Council resolution has been adopted?
Mr President, the decision by the Member States to develop their military capability by 2003 was taken in Helsinki. The headline goal specifies a capacity of 50 000 to 60 000 personnel. This decision reaffirmed that the European Union' s crisis management actions will be conducted in accordance with the principles of the United Nations Charter and the objectives of the OSCE' s Charter for European Security. The Helsinki declaration, which was approved by the Heads of State and Government of the Fifteen, expressly states that the European Union recognises the primary responsibility of the United Nations Security Council for the maintenance of international peace and security.
The need to respect the principles of the UN Charter and the Charter for European Security is clearly recognised, so much so that the report to be presented by the Portuguese Presidency to the Feira European Council next Monday stresses the fact that, in the area of crisis management and conflict prevention, the European Union must establish close cooperation with the United Nations, the OSCE and the Council of Europe. Yet a UN Security Council resolution is not needed to generally legitimise the EU' s action. However, the EU undertakes politically and at the highest level to respect the primary responsibility of the Security Council. Therefore, for a given operation, the Union undertakes to respect this responsibility and the resolutions adopted by the UN Security Council on a case-by-case basis.
However, you should note that some of the Petersberg tasks may be carried out without the authorisation or approval of the UN Security Council. In fact the Petersberg tasks include, and I quote, 'humanitarian and rescue tasks, peacekeeping tasks and tasks of combat forces in crisis management, including peace making' . Therefore, only in the latter, for which the use of military force is required, is the existence of a UN Security Council resolution considered necessary. It is clear that the implementation of actions, particularly humanitarian ones, does not require legitimisation by the UN Security Council. This does not mean, however, that the principles of the UN Charter do not have to be respected when carrying out this type of task.
Thank you for your answer, but I am afraid that it still does not provide proper clarification. On the one hand, it is said that deployment is to take place in accordance with the UN or OSCE Charters; on the other hand, the Council' s representative says that no decision needs to be taken in the Security Council.
The Swedish Foreign Minister has stated that the expression 'in accordance with the principles of the UN Charter' is to be interpreted as 'following a decision in the UN' s Security Council' . She also said, in the course of last year' s conference in Cologne, that, if other countries wanted to align themselves with the UN, Sweden would have the option of using its veto.
I should first of all like to know whether the Swedish Government has informed its colleagues in the Council as to whether it is planned to use the veto in the event of an EU action, that is to say an EU military action, being taken in the absence of a decision in the UN' s Security Council. Moreover, I should like to hear a still clearer statement. Can or cannot EU military personnel be deployed without a clear decision in the UN' s Security Council or in the OSCE? It ought to be easy to answer yes or no to that question.
Mr Gahrton, the Petersberg tasks have several dimensions. Some are purely humanitarian, for example rescue tasks. Do you really think that we need to have a UN Security Council resolution in order to carry out a rescue task in a serious humanitarian situation?
I also clearly said that any situation which may involve the use of military force, namely peace-making, naturally requires recourse and subordination to the Security Council. As for the other tasks, we only have to comply with the obligations accepted by the European Union in the context of the UN, particularly bearing in mind that some EU countries are members of the UN Security Council. Therefore, the spirit of the UN Charter will naturally be followed in the type of activity which the European Union may carry out within those Petersberg tasks which do not involve the use of military force.
I am still not quite clear about your answer and would just like to ask whether you think that governments in neutral countries are being somewhat economical with the truth? Mr Gahrton said that his government stated that it is only after a UN Security Council resolution has been adopted. But from what you have said, that is not the case. It appears that governments in neutral countries have a tendency to mislead citizens. Is that the case?
Mrs McKenna, the agreement reached in Helsinki allowing these new military structures to be established was a carefully considered agreement which was prepared under the Finnish Presidency. As you know, Finland is a country which has very legitimate national concerns in this respect and which clearly will have taken these aspects into account. What we are currently trying to create within the European Union, and will eventually create, is a capacity for specific intervention which, in those areas not requiring the use of military force, will not need a mandate from the UN Security Council. In other areas a resolution will of course be necessary. We expressly accept the need for this Security Council resolution where military forces are to be used in a given context.
The traditionally neutral countries, particularly the EU Member States which are not members of NATO, have managed to safeguard all their concerns in achieving this balance because this issue is clearly very delicate for these countries. They are not deceiving their people nor are they being economical with the truth. They are saying exactly what their commitment is. Clearly, their right of final veto over any decision is always guaranteed by the decision-making mechanism itself. Therefore, they can decide on a case-by-case basis as they see fit. This is the fundamental rule of the European Union for any situation requiring the participation of military forces.
Mr President, there were approximately one hundred military conflicts in the Nineties, the majority of which were civil wars. I want to ask whether, in connection with the scenarios that have been gone through, a consensus has emerged that it will not be possible to deal authoritatively with certain types of conflict under the existing Treaty. In other words, is it agreed that certain military conflicts come within Nato' s or some other organisation' s sphere of authority but definitely not under the EU' s?
I will only say that this military capability, this intervention capacity of the European Union and this extension of its area of activity are all specified in the Treaty of Amsterdam which entered into force in May last year. It is only since then that these issues have been raised.
Question No 13 by (H-0471/00):
Subject: Arms supplies to Mexico The forthcoming export of P-90 revolvers to Mexico is further proof that Belgium is not very particular about human rights. Following the insurrection in Chiapas there is evidence of increasingly serious violations of human rights in Mexico, with torture, arbitrary arrests and 'disappearances' etc. The European code of conduct on arms exports, adopted on 8 June 1998, prohibits exports of arms to countries where there is a risk of the arms being used in an internal conflict.
Does the Council feel that these supplies of arms to Mexico are in conformity with the European code of conduct?
If so, is there not a case for tightening up the code of conduct?
If not, what will be the Council's response to the Member State involved, Belgium?
As you know, the European Union' s position on arms exports is set out in the code of conduct approved in June 1998. Respect for human rights is one of the code' s main conditions which must be met in order for authorisation to be granted. Although decisions are taken individually by each Member State, the latter must take full account of the provisions of the code of conduct. This is therefore a matter of political good faith. The Council does not receive any information on the reasons why Member States grant or refuse export licences and therefore cannot assess the grounds on which these decisions are based. However, particularly since the establishment of the code of conduct, the exchange of information on arms exports has begun to occur within the European Union. This exchange is the subject of an annual report and will clearly help to identify common ways of tackling the problems. We must realise, however, that this issue is still subject to subsidiarity in that the decisions are taken by each Member State, even though the code of conduct forms the backdrop and reference for these decisions.
Mr President-in-Office of the Council, allow me to hide my amazement at your reply. It is, of course, the case that with this conduct of conduct, we only have a very weak tool at our disposal to combat inadmissible arms exports. I would like to ask you if there has ever been consultation within the Council to tighten up this code of conduct or to make it more easily enforceable? I fear that the same fate that has befallen our foreign and security policy as a whole, and which has been discussed so many times, will also befall this code of conduct. At the end of the day, we rely on goodwill and, if that is not there, we might as well forget it.
Mrs Maes, I almost totally agree with what you have just said. However, the current code of conduct was the only one possible. I can say this as I attended and participated in the negotiations on this code. The reality is that the code clearly gives no guarantees with regard to monitoring how the Member States interpret their responsibilities. Quite frankly, there has not been until this moment, within the European Union, a consensus on or even a majority inclination towards reconsidering this issue. The code of conduct was regarded at the time as a very important qualitative step forward in terms of the disparate practices of the Member States which existed at that time. The aim was to tie the various Member States to a basic set of principles and to the observance of certain standards, while still leaving them completely free in this matter. This is what is happening today. I realise that the code of conduct is very weak, it particularly does not have a binding nature and cannot go any further than a political sanction. Therefore, publicising this type of situation - and I am not just referring to the situation raised in the question - particularly where this is taken up by the media, will put healthy pressure on the Council. In this way the European Union will one day be able to guarantee that the practices of its countries and those involving certain types of lucrative activity will be in harmony with the principles which the EU claims to defend. This is the big test that the European Union and its Member States will have to face in the future.
Question No 14 by (H-0474/00):
Subject: Restoring normal relations with Austria In view of the response given earlier in the year by the Council to the recent political developments in Austria and of the need to promote the best overall interests of the European Community, will the Council now state if it is prepared to restore normal relations with Austria at every level?
I would have been surprised if there had not been a question on this issue which is why I am glad that it has finally come up. The Council of Ministers of the European Union does not have to express an opinion on a decision taken by 14 Member States in the context of their bilateral relations with Austria. This is not a matter for the Council. It would be different if, by not complying with any aspect of the Treaty on European Union, Austria were found to have infringed the principles of Article 6, for example, and therefore had to be punished or the application of the provisions of Article 7 had to be justified. As this is not the case, what is happening now in the relations between the 14 Member States and Austria is a bilateral issue which is not the responsibility of the Council.
Thank you for agreeing to take the question. I am certainly taken aback by the President-in-Office's response. The fact is that the sanctions were imposed by the Council. I cannot see how the Council can now wash its hands of at least discussing the possibility of lifting those sanctions.
I should like to ask the President-in-Office if he is aware that recent public opinion polls in Austria indicate that over 80% of Austrian citizens want to see the sanctions lifted. How then can the Council continue to ignore the democratic decision of the Austrian people?
Does the President-in-Office not agree that failure to lift the sanctions now is undermining the democratic foundations on which this Union was established? I would ask him to give this House this evening an assurance that he will use his undoubted influence to have the matter discussed at the summit in your country next week. Certainly, what is happening does not reflect the European aspiration to unity. I am extremely disappointed that the Council, in this way, would want to wash its hands of what is a very serious matter.
Mr Hyland, the Council is composed of fifteen countries. I am not aware that Austria has participated in any debate or vote in Council in which any type of measure has been adopted against it. No EU body has adopted any measure against Austria. During the term of the Portuguese Presidency, there has been no working body of the European Union in which Austria has not had, like this Parliament, the option of full and active participation with regard to the whole of the EU' s operation. The bilateral decisions, not sanctions, which were taken by the 14 Member States in respect of Austria are political acts which one country is entitled to adopt in respect of another. Every country has every right, with regard to the development of the political situation in another country, to adopt an attitude and to draw the due consequences from this. The consequences in this matter are that Austrian candidates are not being supported in international organisations, Austrian ambassadors are not being received at a level above director-general and there is a freeze on political visits. These are the famous 'sanctions' . If any country has interpreted this attitude more extensively then this is a matter for each country. These 'sanctions' are therefore bilateral as each country is doing what it wishes in this respect and the responsibility is collective. The responsibility for the position taken by the 14 Member States was freely assumed by these countries. Any of these countries is free to disengage itself from these measures and we have to ask ourselves why up to now none of the 14 countries has done this. This issue is therefore not a matter for the Council. The Austrian authorities have had the opportunity to raise this issue within the European Union. It was in fact raised by the Austrian Foreign Minister during the informal meeting of foreign ministers. It was raised the day before yesterday by the Austrian Foreign Minister in Luxembourg and Doctor Wolfgang Schüssel will very probably take the opportunity afforded by his presence in Santa Maria da Feira to raise this issue. However, this decision is not a Community decision but a bilateral one, whether you like it or not.
I wanted to ask the President-in-Office to clarify something. You are saying that the Council is not getting involved in these bilateral measures because, strictly speaking, it is not a Council decision. So has there not been any consultation within the Council at any time? It is nonetheless being mooted that the sanctions will be brought up again in Feira. You are saying that Austria might raise the issue again, but that is not possible in a Council meeting. It will thus need to be raised again in separate meetings of a bilateral nature. Do you yourself not think that this is a little peculiar?
It does not seem peculiar to me for the following reason. As I said at the start, in terms of strict compliance with its Community obligations as specified by the Treaty on European Union, Austria has not behaved in any way which may lead to action in the specific context of Article 7. This is clear and no one can dispute this just as no one can dispute that the Austrian elections were free and that the Austrian people are free to choose the government they want. What can also not be disputed is that the other governments are free to be unhappy about the Austrian Government if they consider that this government contains a party which does not respect a set of basic principles which these governments have collectively undertaken to respect and which Austria has also undertaken to respect. What I must say to Mrs Maes is that we are all Austrians in that we all have citizenship rights which must be respected in Austria. We are therefore not indifferent to a political development which may lead to the presence, in the executive bodies of a Member State government and therefore a friendly government which shares with us and which has decided to share with us a basic set of principles, of a party which clearly conducted an electoral campaign based on other principles. With regard to the issue of using the Community bodies to raise this issue, we are a free Union in that each Member State has the right to raise this issue formally or informally in the specific context of the Union. As this is not an EU matter, this issue was never placed on the agenda and this will not occur under the Portuguese Presidency in any formal Council body. The representatives of the Austrian Government are clearly totally free to raise this issue and will have every opportunity to debate this if the Member States want to do so. At the Lisbon European Council, the 14 Member States decided to entrust the Portuguese Prime Minister with giving a collective response. At the informal meeting in the Azores there was a debate and several Member States expressed their opinions on the situation. I am not sure what will happen in Feira but clearly Doctor Wolfgang Schüssel is totally free to express his opinions and to see the reaction of the other Member States to his words and arguments.
I would like to ask the President-in-Office, finally, if he and his Council recognise the outcome of democratic elections within this Union? Secondly, does he believe that the Portuguese presidency acted in haste as a result of a series of telephone calls throughout Europe when that decision was taken? Would it not have been wiser to summon a meeting of the heads of state for an important decision like this which - remember - will have consequences long after our time here in the European Parliament?
I would like to hear the views of the Portuguese presidency, and maybe other presidencies, when others coming from the extreme right or indeed the extreme left enter government within the Union. This should be a Europe of unity and solidarity. To use a slang word it is a 'cop-out' to say that it is not a matter for the Council. Someone must take an initiative to resolve this serious problem. It has given stature to an individual who does not deserve that stature. In fact it has strengthened his position, not weakened it.
I will start with the last part of the honourable Member' s question by saying that we were not the ones who gave stature to someone who does not deserve this. It was Doctor Wolfgang Schüssel who did this by agreeing to an alliance with the party of Mr Haider. With regard to the result of the Austrian elections, I clearly said that we fully respect the result of these elections. Austria is a free country and one where the elections are held in a totally legal manner and with full transparency. The problem is that the result of this free election, as has happened in the past in other countries, brought a certain party to power. You should realise that there is actually something strange in the Austrian internal situation. The party which received the most votes was the Social Democratic Party which did not want to form a government. The party with the second highest number of votes was the FPO which was not invited to form a government. It is rather strange, in terms of usual constitutional arrangements, that in a European country the second-placed party was not invited to form a government but the third-placed party was instead. Therefore, this is not a case of business as usual. It actually involves a kind of reassessment given the potential capacity of Mr Haider to become the leader of an Austrian government.
We do not dispute the Austrian elections and we do not dispute the right of the Austrian people to choose the government they want. However, no one can force us to enter into relations with a government containing a party which has so far not renounced what it said in its electoral campaign nor the gravity of what it said. It is a shame that this is not being clearly emphasised. The gravity of what was said by Mr Haider and by the FPO in the elections is something which should make us all think, bearing in mind the future of Europe. We should think about the racist and xenophobic statements which have been systematically made by this party. Curiously, it did not distance itself from these during its last conference, and instead reaffirmed all its pride in its past statements when it had a specific opportunity to rectify the current situation. Nothing leads us to believe that there has been any positive change which may justify a new attitude of the European Union and, in particular, which may create the opportunity for any type of discussion on this matter within the European Union. We do not feel that this issue is a matter for the European Union but is rather for the other 14 governments to decide. So far - and we will have to wait and see what happens next - these governments have maintained a position of recognising that this situation is serious and that it requires a change, but not necessarily by the 14 governments. There is in fact an almost media-wide presumption that the change in attitude at this time should come from the 14 countries. Why? What has changed in the Austrian situation which could lead us to change our attitude? Only time? We consider that it is the Austrians and the Austrian Government which must change if they want us to adopt a different attitude. That is the essence of the matter. Why systematically place the onus on the 14 countries? Why must the 14 Member States change? What has happened in Austria to justify this change? Clearly this does not necessarily mean that we will not consider other ways in the future of assessing the development of this situation and in fact this is what will happen in the coming days.
Thank you very much, Mr Seixas da Costa. I would like to thank you for your continual presence, your unselfishness, the intelligence with which you have replied to us, as well as your patience, and we would like to wish you much success in your personal role as Minister and also to the Portuguese Presidency. May this success match that of the Portuguese football team at the beginning of Euro 2000. May you achieve much for Europe!
Since the time allotted to Questions to the Council has elapsed, Questions Nos 15 to 28 will be replied to in writing.
That concludes Questions to the Council.
(The sitting was suspended at 7.35 p.m. and resumed at 9.00 p.m.).
Change to the agenda
On the recommendation of the Presidency and in accordance with Rule 111 of our Rules of Procedure I propose an amendment of the agenda for this current part-session. By letter of 8 June 2000, the Council requested from Parliament its opinion of the proposed Council regulation amending Regulation (EC) No 974/98 on the introduction of the euro 2000/137(CNS) and a proposed Council regulation amending Regulation (EC) No 1103/97 which lays down various provisions on the introduction of the euro 2000/134(CNS) before the European Council in Feira on 19 June 2000.
The Committee on Economic Affairs has decided to apply the simplified procedure in accordance with Rule 158 of the Rules of Procedure to both texts. I therefore propose that they be included in accordance with the procedure without debate.
Is there any objection to the proposal? If not, the agenda is thereby amended and the deadline for the presentation of amendments is 10.00 a.m. on Thursday 15 June 2000 and the vote will take place on Friday 16 June 2000.
(Parliament gave its assent)
Reconstruction of Central America
The next item is the debate on the report (A5-0133/2000) by Mr Marset Campos, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the communication from the Commission to the Council and the European Parliament on a Community Action Plan for the reconstruction of Central America [COM(1999) 201 - C5-0111/1999 - 1999/2114(COS)]
. (ES) Mr President, in 1998, Hurricane Mitch devastated Central America (Honduras, Nicaragua, El Salvador and Guatemala) resulting in 20,000 victims and losses of more than EUR 5 billion (10% of the GDP of those countries which are already burdened by eternal foreign debt). It destroyed crops, homes and infrastructures of every type, thereby jeopardising the future of its peoples.
Europe' s response was immediate and significant, through the Stockholm Conference, and it was consolidated, following the European Parliament' s proposal, in the Commission' s initiative which we are currently debating.
I would like to highlight four issues. The first relates to our assumption of responsibility in the event of these catastrophes. The connection between our economic activity and the increase in pollution, with the greenhouse effect and the onset of climate changes makes it advisable for us to immediately ratify the Kyoto protocols on the reduction of the gases which cause this effect. Furthermore, our model of unequal development leads to poverty and indebtedness in these countries.
It is a contradiction to preach the reconstruction of Central America taking account of respect for the environment, according to a model of sustainable development, while we continue to maintain the same economic relations with those countries.
The second issue involves the global objective of our assistance. The Commission' s proposal is sensible insofar as it centres its attention on two fields: health and education. However, it should be more ambitious, so that it may coordinate and integrate all the different initiatives in those countries. This requires a substantial increase in our staff, a measure which this House supports. This action will allow for synergy between the different forms of aid and will guarantee that the effort made will not be limited merely to reconstruction - since, in that event, things would continue in the same way - but will offer an opportunity for regional integration, harmonious and sustainable development, creating wealth and general well-being, and for the consolidation of democracy in these countries which have just thankfully left behind years of violence and confrontation.
In this respect, two facts worry us. The threat of hostility between Nicaragua and Honduras as a result of border disputes would cast doubt upon the good sense of our aid, and we therefore think that both of those countries should be subject to the decisions of the International Court of Justice. The other is the recent re-emergence in Guatemala of political kidnappings, such as that of the university professor Mayra Angelina Gutiérrez, political killings, such as that of the Community leader, José Amancio Mendoza, or threats against journalists (the case of Gerardi or the Nobel Prize winner, Rigoberta Menchú) which are of concern. Aid for reconstruction must be accompanied by firm and accountable commitments to safeguarding human rights on the part of the Guatemalan Government.
The third question concerns the way in which we are going to carry out aid and regional coordination and integration. It is essential that we incorporate the most dynamic and responsible sections of society, the indigenous peoples, as well as the full and broad participation of women, the social organisations which display efficiency and solidarity and, lastly, that there is no partisan use of aid nor fraud in its management. That is why we need to carry out internal and external audits of the application of our aid.
Increasing our effectiveness as the European Union also means that we must participate officially in the Stockholm monitoring group.
The fourth and last point is currently the most important: the amount of aid. Although it is considerable, we believe that the amount indicated by the Commission, EUR 250 million, is insufficient given the magnitude of the disaster and the slow rate of the area' s recovery. The European Parliament therefore requests a significant increase.
We are concerned by the items appearing today in the press indicating that the Commission intends to reduce all European Union aid, including that destined for Latin America, because of its commitments in Kosovo. We believe that we cannot behave in such an absurd way, since for Latin America this aid offers hope of escaping underdevelopment and freeing itself from the heavy yoke which originates from the North.
The European Parliament has already stated that it would not commit itself to any action which would mean cuts in the aid to other parts of the world. We therefore insist that this is a crucial and key point. If we behave in this way, we will ensure that other actions, both with the European Investment Bank and with other financial bodies, are significant and would aid the immediate execution of the programmes approved. All of this should be accompanied by the presentation of periodic reports to the European Parliament on the evolution and assessment of the results obtained.
Finally, I would like to acknowledge the warm and excellent cooperation of all the members of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and its staff, as well as the Committee on Budgets, the Committee on Industry, External Trade, Research and Energy and the Committee on Development and Cooperation.
Mr President, ladies and gentlemen, some regions in the world are struck by the hand of fate several times in quick succession. In the 1980s, the European Union made a major commitment to Central America in the San José process, in order to help establish peace and democracy in this region. This process was a success. And then, just a few years ago, these countries were again hard hit, this time by a terrible hurricane, and they are still suffering the consequences.
Thank goodness that Europe is again taking action, offering assistance and helping to reconstruct Central America. We need to publicise the fact that the European Union is funding at least 62% of public development aid in Central America. This entitles the European Union to play a political role in Central America, which is not just the preserve of its large neighbours; Europe too can make a contribution here to peace, democracy and reconstruction.
We therefore welcome the Commission' s proposal. The Committee on Budgets supports the idea of earmarking EUR 250 million for this region for the period from 1999 to 2004. It is also a good idea to make this aid conditional upon a commitment by the countries to work together. That was the model used in Europe after the Second World War, when the duty to work together, cooperate and overcome borders were the sine qua non for Marshall Plan funds. Our contribution to reconstruction aid will likewise be conditional upon a commitment to peaceful coexistence and cooperation.
I also expressly agree with the rapporteur: we should not allow the reconstruction of Kosovo to be funded, as it were, from the budget for Central America. If the reconstruction of Kosovo is a European task decided by the Council, then it must also provide the necessary funds, which is why we are voting today on a sum of money as a direction marker, a direction marker which was decided before the conflict in Kosovo. The Commission report predates the Kosovo conflict and we have made no changes to it. We stand by the sum proposed for Central America. I think that is the most important signal we can send out today.
Mr President, our committee undoubtedly agrees with Mr Marset Campos' s report. However, I should like to draw the House' s attention to a number of points which, as far as we are concerned, are right at the top of the international aid priority list. International aid must, without fail, be well coordinated. The Commission, for its part, must set up suitable structures on the ground. However, it must also cooperate as efficiently as possible with the international organisations which have been working there for several years already.
The same applies when it comes to involving the people affected, especially the indigenous population. We must work with these people on the ground during both planning and implementation, that is essential as far as we are concerned. Not only does it save costs, it increases efficiency and, more importantly, prevents fraud. We know that in El Salvador, for example, the erstwhile Calderón government diverted aid of EUR 1 million in order to win votes in the right-wing camp.
If we really want to help the countries devastated by the hurricane, then of course we need to do more than just implement a few aid projects on the ground. We all know that full well. It is therefore essential that we remit foreign debts and build up regional and, above all, sustainable structures in both the ecological and the economic sense of the word. The Union must also guarantee these countries access to the markets for their products, which must be assessed from both an ecological and a social point of view, because there is little point in giving out aid, on the one hand, and excluding these countries from our markets, on the other.
I take the same view as the previous speakers, that it is unacceptable for the Council to argue that money now needs to be diverted from Latin America to Kosovo. Robbing Peter to pay Paul can hardly be called a policy; on the contrary. The Council keeps heaping more and more tasks on to the Commission and the European Parliament; it also needs to ensure that they can be funded by entering the relevant amounts in the budget.
Mr President, as the rapporteur, Mr Marset, has said - and we support his words and his report - Hurricane Mitch has been the worst natural disaster in the history of Central America.
The human losses number more than 10 000 deaths; almost another 10 000 have disappeared and more than 2 million people have been affected; the material damage amounts to more than EUR 5 billion which is equivalent to 10% of the GDP of Central America. A significant part of the economic and social infrastructure has been destroyed and there has been a great reduction in the region' s capacity for production and export in the short and medium term.
The countries most affected, Honduras and Nicaragua, are the poorest in the region. The destructive effect of Mitch was exacerbated by deforestation and the lack of an adequate system of flood control, which demonstrated once again that environmental degradation affects the poorest most and highlights the intrinsic link between poverty and environmental deterioration.
As the Commission has said, the consequences of Mitch will considerably reduce the results of the efforts towards economic recovery and investment made there during the last decade by the European Union.
In April 1999, the Commission approved a special action plan, provided with EUR 250 million, which this Parliament fully supports in the terms in which it was approved. With regard to the model for implementing this programme, the Committee on Development and Cooperation supports option 1 proposed by the Commission. Only in the event that it is not possible to carry out option 1 as a result of a lack of sufficient human resources, could option 2 be considered valid, by means of the contracting of highly qualified European experts.
As draftsman of the Committee on Development and Cooperation I must not end without asking, once again, for the cancellation of the foreign debt of the Central American countries, an initiative which must be dealt with by the European Union as a whole and in a coordinated fashion and not only by certain Member States acting on individual and particular initiatives.
Lastly, I believe it is also necessary to ask, within the strategic reconstruction plan, for the proposal of measures aimed at increasing credits from the European Investment Bank in that region.
Mr President, I would first of all like to congratulate the rapporteur, Mr Marset Campos, on the excellent report which he has presented to us.
This report has inevitably been influenced by the tragic consequences of Hurricane Mitch. The European Parliament - and I believe we should remember this - reacted immediately by calling an extraordinary meeting on 4 November 1998 which was attended by the Commissioners then responsible.
In its resolution of 19 November, the European Parliament expressed the terms in which the European Union would respond to the situation created by Hurricane Mitch. This response had to be formulated with the greatest diligence and speed through the approval of a strategic plan for the region within the shortest possible time limit. I remember the date: November 18-19 1998.
We must say that this request by the European Parliament, at least with regard to diligence and speed, has not been attended to, and this is a cause for regret. The lack of human resources, while it may be an excuse from an administrative point of view, cannot and must not be a pretext for the establishment of political priorities, especially in the case of basic needs of countries which have suffered disasters on a massive scale.
To transfer this responsibility to the budgetary authority is not correct. The Commission must at all times ensure the appropriate allocation of resources in accordance with the priorities agreed.
Commissioner, this morning, in the debate on the common security and defence policy, I had the opportunity to tell your colleague, Mr Patten, that I have never had, do not have and will never have any hesitation in decisively supporting the Commission with a view to clarifying and broadening the scope of its competencies. On the contrary.
However, as other Members have said during this debate and as I had the opportunity to say also to Mr Patten during the budgetary debate, it is difficult for me to understand why the Commission has no difficulty in managing the EUR 800 million which it proposes in the preliminary draft 2001 budget for the Balkans but that, nevertheless, it has difficulties managing EUR 250 million which have been set aside in the plan for reconstruction in Central America, which are not envisaged for one year, but for four years.
In any event, Commissioner, the countries of Central America have not carried out a policy of genocide and ethnic cleansing. They have included, unlike other geographical areas in their agreements with the European Union, a democratic clause which provides an essential element on which the whole relationship is based. The countries of Central America have taken on very painful processes of structural adjustment which have meant great sacrifices for their societies. They have done their duties with regard to the multilateral institutions and have fully complied with what the European Union expected of them.
Mr President, European civil society has already shown how sensitive it is to the tragedy suffered by the peoples of Central America. It is now time for our institutions, in the face of a disaster of this type, to be a match for our civil society and for the circumstances.
Mr President, on behalf of the Group of the Party of European Socialists, I would like to thank the rapporteur, Mr Marset Campos, for his excellent motion for a resolution and also for the great clarity of vision with which he has interpreted the spirit of this resolution, which must not be limited to solidarity but shift the focus onto much more tangible political initiatives.
I do not wish to trawl through the figures recording the consequences of the hurricane again. I would simply stress the fact that the social and environmental damage concerns us far more than the economic damage caused, and it is that which is affecting this region. And since misfortune is never fair, particularly when meting out its after-effects, it is the poorer bands of society which, as always, have been worst affected.
I would like to start by describing a paradox: the region hit by the hurricane, which is often hit by hurricanes as violent as this one, also includes Florida. Yet although Florida suffers the same weather conditions as Central America, it reports infinitely less serious damage. This is my point: we must start from here and consider the environmental and social vulnerability of Central America if we are to realise that the emergency relief culture and policy will not suffice, and this must be the focus of European Union aid.
This resolution has the advantage of going beyond emergencies. The Community action plan is a chance to combine the reconstruction process with an element of change - change which these countries genuinely need - and to invest in a new economic and social development process based on the priorities of health, education and high quality services, which, in these countries, are directly responsible for the quality of life, and, above all, the quality of their democracy.
The resolution explains in great detail that all this is possible provided that two conditions are upheld and satisfied. First of all, we must activate the monitoring and inspection measures, in order to avoid wastage, unlawful activity and fraud. To this end, the resolution calls for the European Union to have sole responsibility for planning, execution and monitoring of the aid. We are calling upon the Commission to take up its responsibility, and we consider it vital that it does so if we are to provide effective aid.
However, the second condition is much more important: we need to increase the Commission' s financial and human resources. The funds appropriated are not sufficient and the staffing is certainly inadequate. In an area which has been greatly affected by political violence, the provision of aid - which is intended not only to provide emergency relief but to facilitate the restoration of democratic order as well - specifies and assumes a quality of preparation and a level of human resources which is quite different from that which has hitherto been envisaged. We consider that greater and more effective use should be made of the cooperation of non-governmental organisations, which represent not only extremely experienced and extremely reliable resources in the countries concerned, but, above all, tangible resources which enable us to make our intervention more dynamic and more effective.
In other words, Mr President, Members of the Commission and the Council, I feel that it is time for the European Union to stop just declaring its solidarity and secure genuine, substantial fairness. This plan must do more than just provide immediate alleviation of the effects of the hurricane: it must also bring about redistribution of the country' s resources and restore the country' s opportunities. The resolution adopted by the European Parliament in November 1998 was also a step in this direction in that it referred to the cancellation of the foreign debt of the countries in the region, which amounted to USD 17 billion.
I would like to conclude by reiterating the invitation to the Commission and the Council contained in the resolution to support the total and immediate cancellation of the foreign debt.
Mr President, there is little to add at this point in the debate, especially after the excellent report by Mr Marset, which I agree with completely. However, I would like to stress certain things that he has said.
It is very important to speak of behaving cooperatively - we have spoken about behaving sensibly - by focussing especially on education and health programmes, as the report itself says, and he has also spoken about coordination and the need for staff.
For those of us who were in Kosovo just a few days ago, we must specifically highlight something which has been said by many of the visitors in the delegation. That is, that, unlike other interventions, the main feature of the one carried out in Kosovo is that it was directed in an integrated and perfectly coordinated fashion, which increases the efficiency of our action.
On the other hand, as Mr Salafranca has pointed out very clearly, I also absolutely share his disagreement not only with the budgetary restrictions, but also with the difficult fact that obstacles are placed in the way of countries such as those in Central America in whose agreements certain clauses have been included, while we do not act in this way in other regions.
For those of us whose leitmotif for political action is solidarity, we also require efficiency, the sustainability of programmes and the creation of policies in the places where we take action, which will help these treasured societies of Latin America to reach higher levels of development and social justice.
I will end, Mr President, with the following quote: "We must be rebels, but we must also be competent" . To interpret this in another context: let us show solidarity, but, in doing so, be efficient.
Mr President, Commissioner, ladies and gentlemen, I think that the awful disaster caused by Hurricane Mitch sets three main challenges for European policy. First: we must help with reconstruction in these countries. The Commission document provides a good basis for this, although some of what is written in it has yet to be implemented in practice. I think it is particularly important to use the know-how of European organisations and organisations in Member States for reconstruction and to involve non-governmental organisations and local experts. I do not think that calling for more new posts in the European Commission every time a new challenge arises is always the right response. Perhaps Commission staff could be reassigned.
Secondly: we must give these ill-fated countries greater access to European markets than we have done in the past. It is paradoxical that Nicaragua and Honduras, which were two of the least developed countries even before Hurricane Mitch, fail to qualify for the same treatment as many, many others, such as the ACP countries, which we treat well, and rightly so. I cannot see why Nicaragua and Honduras still fail to qualify for the same treatment. I do not want to quote the perennial example of bananas - the report does that. I support this passage and also what Mr Kreissl-Dörfler has said. I would like to quote the example of sugar. In the case of sugar, which is an important product for Nicaragua, Nicaragua has no access of any importance to European markets. It might help if we were to facilitate its access to the European markets.
The third challenge is that we need to fight the causes of these disasters. I am well aware that we cannot simply say that the increase in greenhouse gases caused Hurricane Mitch. However, there are many scientists who assume that it probably did. We just cannot say for certain. But all the scientific committees agree that the number of disasters such as this will increase significantly if we industrialised counties continue to pump out the greenhouse gases at the same rate. They will of course affect all of us, but they will always affect poor people most, which is why we must at last take more decisive action here.
Mr President, I should like to follow on from Mr Liese' s closing comment on climate change, to which Mr Marset Campos also referred. It is perhaps not by chance that we have suffered tremendous devastation in Central America, Venezuela and Mozambique, not to mention in Europe, and it is likely to increase. It seems reasonable to suppose that it is not increasing by chance and that it really is the result of man-made climatic changes. I would therefore like to see a link established between how we view these disasters and energy policy. There really is a link and I should like to draw your attention to it. I only wish there were not.
The second point I would like to make is that aid should be used to integrate Central America. This has been a perennial cause for concern to the European Parliament and we have called for it on many occasions. In the final analysis, of course, this is up to the people of Central America. But perhaps the shock triggered by Hurricane Mitch gives us an excuse to overcome the hostilities and difficulties between the individual countries. In any case, the people would be grateful and, for the rest, our aid would be worthless without any progress with integration.
The third point I should like to make concerns the implementation of this aid. I do not envy the Commission this task because I know full well that, in a few years' time, a report on the alleged or rightly criticised misuse of funds will land in our lap and I should like to point out that the cost of controlling these funds often exceeds the gain. I hope that we shall be giving the Commission a certain amount of room for manoeuvre in the use of these funds because the speed at which programmes are implemented is often much more important than accounts in black and white down to the last penny. I know that this is a comment which a parliamentarian should not make nowadays, but I make it nonetheless because I am right.
Finally, I should like to point out that the hurricane in October 1998 went beyond Central America. It is now June 2000. In other words, we too are an unwieldy apparatus and perhaps we too need to consider how we can speed up the process. Even if we pass a resolution today, we are still a long way from building up the country; on the contrary, it will take many years, perhaps a generation. I consider that to be far too long.
. Mr President, I wish to begin by thanking, on behalf of the Commission, the European Parliament for the quality of this report and congratulating the rapporteur, Mr Marset Campos, on his report on the Commission communication on the Action Plan for the Reconstruction of Central America. I am also grateful for the support and confidence that Parliament has given the Commission on the implementation of this important Community Action Plan.
The EUR 250m regional programme for the reconstruction of Central America, spread over four years, will contribute to the reconstruction and the transformation of the four countries most devastated by Hurricane Mitch - Honduras, Nicaragua, El Salvador and Guatemala.
The programme is based on the principle of sustainable development, as has been underlined by several speakers. It provides for assistance in education, vocational training, public health and social housing. The primary beneficiaries will be those who live in extremely disadvantaged rural areas where the consequences of the disaster are most acute. Attention will be paid in particular to the indigenous peoples and to reducing vulnerability to this kind of catastrophe in the future.
The Commission is aware that the success of such an ambitious and complex programme also depends on the degree of coordination among the various actors present. A coordination group is being set up between the Commission and the Member States.
Another important element will be the Stockholm Follow-up Group. Until now the Commission has always been involved in an informal way in the activities carried out by this group.
In order to ensure maximum transparency, the Commission will submit an annual report on the progress of the RPRCA to the Member States and Parliament. A first report of the activities carried out by the Commission has been distributed among the parliamentary Committee on Industry, External Trade, Research and Energy.
Following the initial emergency and other post-Mitch aid, we are now actively preparing the implementation of this reconstruction programme. The mobilisation of the statutory personnel necessary for decentralised management and implementation of the programme certainly delayed the rapid launch of the programme, as has been emphasised by several speakers. These problems have now been overcome. The first official will arrive in Managua on 17 July and the remaining officials in the following weeks. No further delays are expected at this point. The Commission is taking all necessary steps so that the programme can be in place and operational within the following three months.
I quite understand the arguments Mr Salafranca raised about human resources. As you know, it is not a question specific to this debate. However, you should bear in mind that for the Kosovo programme we set up a specific agency. In the case of this programme we had to deal with the staff who were available, due to the constraints of human resources.
Let me stress - and I share the view of Mr Salafranca and others - that the amount of time it has taken to get this aid to the region is wholly unacceptable. We cited it as an example in our recent proposals for the overall reform of our external assistance programmes. It is just another reason why the Commission, and Commissioner Patten in particular, is so determined that we should drive forward those reforms so that we stop letting others and ourselves down in this way.
Since the issue has been raised by several speakers, I should like to take this opportunity to guarantee that the financing of Kosovo will not be to the detriment of money allocated to Latin America, and definitely not to this specific programme.
Additional measures have been adopted by the Commission in the framework of the Community Action Plan. These include the European Community contribution to the HIPC debt initiative, and approval of an improved General System of Preferences Scheme for Central America and Council Regulation of 21 December 1998 applying a multiannual scheme of generalised tariff preferences has been extended to 31 December 2001. In addition, the Commission is taking part in the HIPC debt initiative, contributing some EUR 50m to both Honduras and Nicaragua.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
Asylum procedures
The next item is the debate on the report (A5-0123/2000) by Mr Schmitt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission Working Document: Towards common standards on asylum procedures [(SEC(1999) 271 - C5-0157/1999 - 1999/2148(COS)]
Mr President, ladies and gentlemen, the Treaty of Amsterdam has at last paved the way for joint action in the area of asylum law and refugee and immigration policy. In my view, this was long overdue, because the decision to move from a purely economic community to political union was taken a long time ago. That the Treaty of Amsterdam moved in this direction was therefore all the more important. Unfortunately, when it happened, Parliament was only granted the right to be consulted on moves in the relevant legal areas, which is why I expressly state here that I trust that the Commission will continue to ensure that Parliament remains fully involved, despite the fact that it only has a right of consultation.
Having said which, one thing must be made clear: given that, officially, we only have the right to be consulted, we shall only have any effective influence on the Commission and on how the relevant legal provisions develop if we, as a Parliament, agree on common principles and waive the need for full implementation of individual political goals.
I think that we have chosen a good approach to this issue over recent months during our discussions of the Commission' s working paper. I know from my own group, I must add, that, because of how the report is drafted, the view of hardly anyone here in the House is wholly represented. That is precisely what happens when you make compromises and try to find a consensus. You are satisfied on many points, but not always 100%.
Allow me to highlight the main points which I think are important for future asylum procedures.
First: we must summon up the courage to separate the three main groups, i.e. asylum, on the one hand, and the temporary admission of refugees from crisis regions and immigration policy, on the other.
Secondly: we must ensure that qualification procedures are shortened and simplified, without sacrificing sufficiently high standards of careful examination.
Thirdly: our aim must be to allow asylum seekers to apply for asylum just once within the European Union. However, this means ensuring the same procedural law applies everywhere and is applied uniformly. This means training officials in charge of processing applications to a high standard. These officials must have access to cross-border information. And we must also ensure that asylum seekers are treated in exactly the same way, wherever they make their application. This includes welfare, accommodation etc. We need to guarantee that, in theory, you will face the same procedure everywhere, irrespective of whether you make your application in Spain, Germany or England. If we can guarantee that, then inversely, it is only logical to rule that just one application is allowed.
Fourthly: I think that the Member States of the EU should be required to draw up a uniform, binding list of countries subject to a visa requirement and safe third countries and countries of origin. I know that some people are critical of this. But, in my view, it is the only way to ensure that officials take decisions on the basis of the same criteria and to create legal certainty for applicants in the Member States.
One important point which I should like to address, and which we have made clear several times in the report, is that the burden must be divided between the Member States. How exactly this burden will be divided obviously still needs to be discussed. But one thing is clear: the door on which the majority of asylum seekers or refugees knocks cannot be left to chance. One country alone should not have to bear the burden.
I know that asylum law is a difficult and politically sensitive issue but I think that we have made a start in the discussions in committee over recent months. We have discussed extremely constructively and fairly with each other. This discussion has encouraged me and I am convinced that Parliament is now in a position to give its joint support to the continuing legislative process and, possibly, to discuss other difficult issues, such as an immigration law, constructively.
Mr President, allow me to start by thanking Mr Schmitt, not just for his report, but also for the excellent cooperation and for what he has just said to us. He speaks from the heart. Common principles were indeed seen as more important than individual political objectives. I should also like briefly to thank my committee, the Committee on Legal Affairs, for the confidence which it placed in a neo-parliamentarian, someone who has just climbed on board, in entrusting me with this sensitive issue.
The right to asylum is enshrined in various treaties but, because of different definitions and interpretations by national courts, the law is applied to differing degrees. This obviously contradicts the principles and objectives of the EC Treaty, Title 4 of which refers to asylum policy as an important means of establishing an area of peace, security and justice. Establishing a uniform asylum law and harmonised implementing provisions is therefore a Community objective.
The document presented by the Commission starts by explaining that legally binding instruments need to be adopted for the asylum procedure. Eight specific points are dealt with: Communitisation of the Dublin system, EURODAC, minimum standards for admission, minimum standards for recognising refugees, minimum standards for granting or withdrawing refugee status, complementary, subsidiary protection, temporary protection for displaced persons and, last but not least, a division of the burden.
The Committee on Legal Affairs has also achieved a consensus which pleases me greatly; here too individual political objectives had to be put aside and we drafted a good opinion which was useful for Mr Schmitt' s report. I think that we shall have a highly constructive vote in favour of our common ideal tomorrow. I wish us all the courage and strength to push forward on the final point which you addressed.
Mr President, Commissioner, ladies and gentlemen, I should like to highlight two positive things. The first is the working document presented by the Commission, which was the starting point for the report. It is a sound basis for instituting a debate which should culminate at some point in a legal act setting out common standards for an asylum procedure.
The second is the report, which I particularly wish to highlight, because the rapporteur really has succeeded in finding a broad consensus right across the political divide on a very delicate matter. That is no easy task and we have all experienced quite the opposite here, which is why this is an excellent piece of work. I should like to pick up on three points which I think are particularly important and which I would ask the Commission to take into consideration.
The first is the question of how to divide the burden and has already been addressed. We must not concentrate on just one aspect; we need to remain receptive to a distribution in terms of people. If you look at refugee movements, you will see that they always affect the same countries. Austria, for example, where I come from, is always near the top of the list when it comes to admitting temporary refugees or asylum seekers. It is on a par with Luxembourg, Belgium and the Netherlands. Others have a much lighter burden to bear and greater solidarity between the Member States is needed here.
I should like to highlight the question of shortening and simplifying the qualification procedures without - and that is the crux of the matter - compromising careful examination. It is an important point, because asylum seekers are entitled to a fast decision and a fast answer on their future status.
The third point is that which gives legal certainty and which, when implemented, helps to ensure that identical decisions are taken in all Member States. It is the point which requires us to keep up-to-date lists of safe third countries and countries of origin. It will help enormously if we manage to draw up these lists. It attracted a broad consensus but I fear that this consensus will not perhaps hold up if all the amendments proposed by the Greens are included. They want much that is positive, but they want a lot that is total, as Mrs Merkel once remarked. If, for example, they want to implement the total extension of the definition of refugee or total access for asylum seekers to the job market or work to reverse the burden of proof, then the consensus achieved with their vote in committee will be jeopardised. I call on them to consider withdrawing these proposed amendments so that the broad consensus can be maintained.
Mr President, ladies and gentlemen, Mr Pirker has addressed an important aspect of the debate now behind us, namely the fact that this was the first time we have held a debate over several months in a political field in which, for as long as I have been here in Parliament, we have only ever become entrenched, which was marked by a willingness all round to compromise and, more importantly, by the ability all round to compromise.
So let me say straight away that you, Mr Schmitt, have carried out what I see as an exemplary piece of work. We always extend our ritual thanks to the rapporteur but, in this case, I should like to do so in a special way, by saying that you have astounded all of us sitting on the left side of this House. The Secretary-General of the Berlin CDU, an important regional branch of the Christian-Democrat Union in Germany, has quite clearly stated in the report submitted here, and which bears his name, that he is in favour of maintaining the individual' s right to asylum as a fundamental right. As a German Social Democrat, all I can say is well done! Your party leadership in Berlin - I mean the federal, not the local leadership - maintains exactly the opposite, namely that an immigration law is needed and that the individual right to claim protection is therefore no longer needed. Assert yourself in your party. I guarantee that you will have the support of the German Social Democrats, if no-one else.
It is clear from what Mr Pirker has said that you have obviously been engaged in real missionary work in your group; but good works deserve to be praised. What we have achieved - and Mr Pirker has indicated that he is ready to vote in favour - is a report which addresses the standards which need to be applied to the asylum procedure so that comparable conditions and requirements for applying for and claiming asylum can be created uniformly throughout the European Union.
When we speak of standards, we mean formal processes, procedural processes and we must do our best, in doing so, to guard against loading them with ideological connotations or questions of principle of a long-term, political nature. That is one of the reasons why we are telling our fellow members in the Group of the Greens/European Free Alliance that we reject all their proposed amendments except one. This one amendment deals with remand pending deportation, which we too feel is an instrument worth examining. I am not judging that. We shall reject your proposed amendments because we need to learn in this Parliament, as legislators, that we should and must deal in the legislative process with the subject matter which needs to inform the law. But here we are talking about the procedural, not the substantive right to asylum. That is something else entirely. The Greens' proposed amendments contain a discussion of the content, not the form of asylum law.
As you will certainly have noticed, we in the Socialist group have not filed any more proposed amendments to plenary; nor do we need to because the Schmitt report as voted by the committee corresponds in a very large measure to what we, as Socialists, have in mind: the fundamental vested right guaranteeing everyone who wishes to use it access to the procedure.
It is important to us to have a guarantee of legal support in the procedure in a form which ensures above all - and we consider this to be tremendous progress - that those involved in the procedure are dealt with in a language which they can understand, i.e. that they are given the support they need to understand the procedure, that they can claim legal counsel in every case, that they can appeal to the court against the initial administrative decision and, as the most decisive point for us - I would remind my German fellow members of the debate within Germany - that this appeal has a suspensive effect. That is a huge step forward for us. It also means - and we went into this in considerable detail in our contribution to the debate in committee - that, where the applicant has temporary leave to stay during the appeal procedure, this procedure cannot take years; on the contrary, there must be a fast-track procedure, because the public and the applicant both have a right to swift completion of the procedure.
All in all, Mr Schmitt has submitted a report which we in the group of the Party of European Socialists can support and I am fairly certain that this report will get what it deserves, i.e. a large majority.
Mr President, fellow members. A word on a personal note: Today is the last sitting in which I shall act as coordinator of the group of the Party of European Socialists. I shall soon be devoting myself to different tasks in my group. I should therefore like to take this opportunity to thank all my fellow members, Mr Wiebenga, Mr Pirker, Mr Ceyhun and Mrs Palacio Vallelersundi, with whom I have worked so closely in this capacity over recent years, for always cooperating with me so fairly and trustingly.
Mr President, we from the Liberal group will deeply miss Mr Schulz' s pure and crystal-clear democratic input in this area of policy. It is unfortunate, but we wish you all the best in your new job. This was the fun part of what I wanted to say.
What shape is the European asylum policy in? That is hard to say, as there is not really a European asylum policy to speak of. We in this Parliament, the delegates as well as their predecessors, have for years been pushing in the right direction. So far, the European Commission, that is to say the present Commissioner' s predecessor, failed to come up with the goods but, prior to the Treaty of Amsterdam, had little say in the matter anyway. The previous European Commission may have had the will, but did not have any power. The bottleneck, as we quite often noticed, was located within the Council of Ministers. Most governments showed willing too, but they were subject to the rule of unanimity. Then there was the Tampere Summit. Dozens of proposals were submitted there, also in this area of policy. Things were looking up, according to many journalists. They had, however, overlooked the fact that the crippling policy of decision-making on the basis of unanimity still applied. It is unlikely that a scoreboard will be able to unlock this paralysis within policy. All it will do is make it clear to the outside world which body and country are responsible for the paralysis within policy.
What needs to happen now? All sorts of things need to happen. As far as we, the Liberal group, are concerned, both the European Commission' s working document and Mr Schmitt' s report, which we are discussing today, are a useful leg-up to the next phase and, in our opinion, and I would echo the opinions of previous speakers, Mr Schmitt has adopted a level-headed approach in his report. We will be voting in favour of the tenor of the report and we are backing it.
Mr President, the Treaty of Amsterdam made one thing clear: there is no way of getting past a common asylum and immigration policy. The initiatives of the European Union on reuniting families, the anti-discrimination package, temporary protection for war refugees and, at long last, the attempt to harmonise asylum law make this very clear.
Now, with the Schmitt report - for which, by the way, I thank you in my capacity as coordinator of the Greens - we have the first clear stand by the European Parliament, even if a number of sensible proposed amendments - our proposals, which are also recommended by the UNHCR - have been rejected. Mr Pirker, I do not see a problem with this - you can reject them again tomorrow. One way or another, we shall be voting in favour of Mr Schmitt' s report. These are the usual parliamentary rules of play and with them we can all live happily under one roof - that is my assumption.
Tempus fugit! We must implement the Treaty of Amsterdam by the end of 2004. There are difficulties at hand though. The national states are often not prepared as yet to support European rules. But this should not divert us from our purpose. Mr Schmitt' s report goes in the right direction and calls on the Commission to take specific steps by proposing legislation. I hope that we will be able to persuade the Member States of the merits of our approach.
Mr President, the Schmitt report draws Parliament' s attention to the extremely topical issue of defining clear, common standards governing the right to asylum. This is necessary not only for legal and administrative reasons but also and especially in order to uphold the dignity of asylum seekers.
Clear, well-defined rules governing the matter are also necessary in order to avoid the right to asylum being confused with the problem of immigration. I used the word 'problem' intentionally, for the very reason that the absence of an adequate immigration policy has meant that our citizens often perceive all forms of immigration as a problem, a burden and even a hazard, instead of as a social and economic resource and a source of cultural enrichment.
In Italy, for example, unregulated or, even worse, illegal immigration is related to organised crime. In this confusion where illegal activity is ever increasing there are no rules and no certainties. In particular, the human rights of neither European citizens nor immigrants are genuinely being upheld.
It is therefore urgent for us to define an immigration policy, and therefore also a reception policy and a migration flow control policy, a policy which takes into practical account the genuine existence of social phenomena and which refuses to be conditioned by ideologies. This is the framework within which the right to asylum must take its place: it is a sacrosanct right which every self-respecting civil society must uphold.
This paper from the Commission paves the way for a drastic extension to the opportunities for implementing binding EU legislation. It is a leap forward in the development of the Union, and that is what is behind my wishing to remind you of a simple fact, namely that the root cause of the asylum problem is social breakdown in countries in the vicinity of the EU. East, and especially south, of the EU' s borders, an increasing majority of people live in a sea of social destitution and political oppression, and it is that which triggers the asylum problem. The EU is the region' s superpower - economically, politically and militarily. Political breakdown in neighbouring countries in the Balkans and in North Africa is the EU' s responsibility. It is not just a question of passivity and sins of omission. It is a question of the EU and the Member States having, by virtue of economic hegemony, political dominance and military power, contributed actively to the forms of social breakdown that turn our fellow human beings into refugees. Do the EU' s institutions and Member States now want to change these basic conditions? No, for these are the EU' s very rationale. Is the main message of the Commission' s working document and of the report we have before us that there is a willingness to do something about the core problem? No. Nor are Christian love of neighbour and human solicitude, or even just general decency, the pivotal factors. This document is another building block - and an important one - in that Fortress Europe we are constructing with all the means at our disposal to keep our wretched neighbours out in the cold. It is not a question of our being obliged to guarantee legal rights to our fellow human beings. Rather, we ought to be exercising justice in the sense of sharing the burden fairly, with the rich countries giving in accordance with their abilities. We should not regard refugees as interested parties. Moreover, the flow of refugees is limited.
Mr President, Commissioner, rapporteur, I would firstly like to acknowledge Mr Schulz. I would like to say to you, Mr Schulz, from the bottom of my heart, something which I would like somebody one day to say about me: you have been a good adversary, that is to say, a hard adversary, always frank, forceful, often discomforting and there is no doubt that we will miss you.
Mr President, allow me now to come to the point and say that this seems to me to be an important Commission document because it genuinely launches a debate which many previous documents pointed to, in particular the Tampere conclusions, but the content of which needed to be clarified. There is, without doubt, a great need to clarify the existing differences between the asylum procedure, reception conditions, the interpretation of the definition of a refugee, the links between that asylum procedure and the 'Dublin mechanism' procedures and other forms of protection and, in this respect, this document perfectly focuses the debate. I am not going to mention all of the points highlighted by the other speakers, but I would like to insist on two points in particular.
Firstly, I believe that the Commission correctly relates the issues concerning asylum procedures, the object of a future directive, to the Dublin Convention procedure and the notion of a safe third country. I must say in this regard that I have put forward an amendment which is against the system of lists. It is problem of method. Fiji was a secure country until a few days ago, and overnight it ceased to be one. If we employ a system of closed lists, difficulties will arise in terms of keeping the lists up to date, which would cause enormous harm.
The other amendment which I have signed concerns the distribution of burdens. We are all aware that the principle of solidarity requires a distribution of the consequences stemming from the current asymmetry in requests for asylum. Firstly, we must say that if we achieve harmonised asylum procedures, the level of requests will also tend to become more homogenised. Secondly, I would like to say that this report has one virtue which I would like to highlight amongst others - although I have been critical on some points - and that is that it very much insists on legal certainty, on judicial safeguards, on the asylum seeker' s right to defence and, in particular, on everything contained in point 4 and, of course, on everything relating to legal assistance, with the possibility of making contact with NGOs and the UNHCR.
Evidently, this fits in very badly with the measures on distribution by quotas which have an image which is closely connected to deportation. Therefore, Mr President, I hope that certain groups, and in particular the PPE Group, will reconsider this amendment, which takes up the amendment of the Group of the Greens precisely. In other words, it is not an amendment of a conservative or any other origin, nor of any particular geographical origin. It takes up an amendment of the Group of the Greens which was not approved in committee and I believe it should receive the support of the House.
Mr President, now we have heard words of praise, we Greens, but we have also been attacked slightly. Perhaps you are right to attack us, Mr Pirker, when we think slightly beyond what is planned here in this document. For example, with regard to access to the labour market. However, a fellow member in your group, if I remember correctly, our new Home Secretary, expressed a similar thought once. We are also concerned here about the independence of asylum seekers and about social realities. Mr Schulz has reproached us Greens on the same count.
As I said, perhaps you are right, but if we are talking about the individual right to asylum, then this also implies that there must be an individual examination in special cases. That also forms part of the legal framework. We cannot just evince an interest in what happens within the EU and consider that we have nothing more to do with what becomes of an applicant outside the EU. It is no longer our sovereign territory, which is why this one proposed amendment is highly important and significant, precisely in order to ensure that there is no risk of persecution in the land of origin for rejected asylum seekers present on EU sovereign territory and that asylum seekers enjoy effective protection against refoulement in the third country to which they are deported. That is the responsibility which we simply wish to accept in engaging in this debate, a debate which - and here you are right - needs further discussion and needs to be examined in much, much greater detail. We have made a start, a good start and must progress hand in hand. I shall be pleased if we progress by so much as a millimetre.
Mr President, Commissioner, ladies and gentlemen, I must start by congratulating the rapporteur, Mr Schmitt, on his excellent report and on his suggestions for rationalising the Commission' s proposals. The disappearance of internal borders and the creation of the area of freedom, security and justice require us to make an effort to harmonise our asylum and immigration policies and to reinforce checks at external borders.
As has already been said, if we are to address this problem seriously we must establish a clear distinction between the entry of asylum-seekers, within the meaning of the Geneva Convention on the status of refugees, the entry of migrants for economic or other reasons and the temporary reception of refugees from regions in crisis. These are all different situations which must be treated differently.
The applications for asylum are not distributed evenly, as Mr Pirker pointed out. There is clearly a disproportion in the number of asylum applications being recorded in each Member State. This disproportion is bad for the European Union as a whole because it creates inequalities between Member States. The procedures for granting legal refugee status and the conditions for assessing applications must therefore be harmonised so that these are equivalent in terms of the level of protection of asylum-seekers. A cost-sharing policy must also be established. Solidarity must be for all.
It is essential that common rules are adopted on the reception of asylum-seekers, on the requirements to be met in order to obtain refugee status and on the process of granting or refusing this status. In particular these rules must prevent asylum applications being made simultaneously in several Member States.
Mr President, today marks the beginning of the second year of our mandate as Members of the European Parliament. I hope that the next four years will be better and more fruitful for all of us. I would, however, say that we have started our second year of parliamentary activity on an upbeat by discussing and - tomorrow, I believe - adopting this major initiative on the definition of common standards on asylum procedures. There is nothing more European than this, and I therefore welcome Mr Schmitt' s report. I support the report and agree with every word it contains.
A pensioner who, as a member of the Pensioners' Party, always comes to see me off at Bergamo airport when I come to Strasbourg, said to me: "Yes, I agree. Exiles should be granted asylum. It is right for refugees and those who have been persecuted who have to flee from their own land to be granted asylum, but I live on ITL 700 000 a month which is a day and a half of your travel allowance. Who is going to help me? I would be willing to help and even accommodate asylum seekers." And I replied, "Do not worry. You will see that the Commission will also use those who do not have work who are admitted into our country to help elderly people who are not self-sufficient and who need help."
In addition to this, I would argue that it is right for the burden of providing asylum to be divided, at last, between all 15 Member States of the European Union. I hope that the Commission will bring this about, starting with the events in Kosovo, so that the States which bore the brunt of providing asylum for Kosovars will be reimbursed by all the other States.
Mr President, having seen over the years very difficult discussions in Parliament relating to this subject, it is indeed a pleasure for me this evening to see such widespread support for this report. The sense of consensus is to be welcomed. It is a good working document and we have a good basis to start working, so I congratulate the Commission as well.
I feel slightly uncomfortable, given that Ireland is the home of the Dublin Convention and has only very recently begun to receive an appreciable number of refugees and asylum seekers, that unfortunately, the Dublin Convention is not working terribly well. About 85% of the people arriving in Ireland have not been stopped at the original port of call or processed in the country in which they originally arrived in the Community. While I can fully appreciate and have great sympathy with the concerns of colleagues calling for burden-sharing, there is a fairly large amount of informal burden-sharing going on anyway. Reception countries are happily turning a blind eye to the people passing through their countries on the way to third countries. Having said that, I believe very strongly that we need to harmonise legal procedures so that we can offer a safe haven to those many people seeking refuge in the Community and also so as to have a humane and caring reception procedure that is uniform throughout the Community.
Because of the work I have been doing in this particular area I am very concerned about the criminal activities of some asylum seekers who are exploiting members of their own communities, through trafficking in women and young people. Cooperation between police forces, where there is widespread information on prostitution amongst young girls in the Member States, has unfortunately to be an intrinsic part of our asylum policy. What is clear, particularly in my own country at the moment, is that we must challenge the alarming rise in racism and xenophobia within our communities. It is a deeply disturbing phenomenon in my own country. We need clear implementation of good, humane laws and we will all benefit from them.
I thank Parliament for the support that has been expressed for this communication. I especially congratulate the two rapporteurs, Mr Schmitt and Mrs Echerer, for their excellent reports. I would ask you to convey my good wishes to Mr Schulz, who is no longer here. I am sure he will come back to this debate, if not for functional duties, out of enthusiasm.
The Commission has now received reactions on this working document from several Member States, from numerous NGOs, and with the report of Parliament, will be in a position to fulfil one of the commitments of the scoreboard, which is to present a directive on minimum standards for asylum procedures. It is my intention to present this proposal for a directive in the autumn of 2000.
I should like to remind the House that the Commission proposed to the Tampere European Council to adopt a single European asylum system. But the decision of the European Council in Tampere was to endorse an approach based on minimum common standards. So the directive is, in my opinion, the most relevant instrument to address these minimum standards for asylum procedures which will have to reflect the cornerstones of the policy of the European Union with regard to asylum as was underscored by the European Council in Tampere: an absolute respect for the right to seek asylum, a full and inclusive application of the Geneva Convention relating to the Status of Refugees and maintaining the principle of non-refoulement.
The Commission welcomes the approach the European Parliament has taken in many parts of the motion for a resolution. The Commission endorses the recital calling for asylum policy to be conducted on as factual a basis as possible. We fully agree with Parliament that common standards of asylum procedures should not be based solely on the premise that administrative and judicial activities have to be expedited but should likewise be informed by the need to preserve the dignity of asylum seekers. We have to recognise that finding a balanced solution between simplifying the procedures on the one hand and guaranteeing legal certainty and respect for the rights of asylum seekers on the other hand is not an easy task. But we are determined to come up with a solution that can be considered with a broad consensus as a balanced solution.
The Commission shares the view of the European Parliament that entry of asylum seekers, migration for economic or other reasons and temporary admittance of displaced persons and refugees in the event of a mass influx must be treated as entirely separate matters.
The resolution calls for temporary protection within three years. On 24 May 2000 the Commission adopted a directive on minimum standards for giving temporary protection in the event of a mass influx of displaced persons and on measures promoting a balance of effort between Member States in receiving such persons and bearing the consequences thereof.
We have already sent such a proposal for consultation with the European Parliament.
I should like to say that this proposal on temporary protection addresses explicitly the question raised by several speakers on burden-sharing as we have adopted an approach on burden-sharing on the proposal we have already submitted to the Council for a European fund for refugees. So I should like to stress that this proposal cannot be seen as separate from the other proposals that are already on the table and that they take into account the sensitive question of solidarity among Member States.
I should like to remind the House that with regard to asylum, the scoreboard that has been submitted reflects the conclusions at the Tampere Summit where a two-stage approach was adopted by the Heads of State and Government. The first step consists of harmonising standards relating to asylum and protection, and the second step is the introduction of a common asylum procedure as such. To achieve the first step, the Commission will not only come up with a proposal for a directive on common standards for fair and efficient asylum procedures, which we are now discussing, but will also bring forward, inter alia and as soon as possible, proposals on the determination of the state responsible for the examination of an application and on common minimum conditions for reception of asylum seekers.
I should like to remind the House that, as I have already said, we have already put forward for consultation by Member States a working document that aims to replace the Dublin Convention by a Community regulation, having in mind the concrete experience and the vulnerabilities and deficiencies that have arisen in the application of the Dublin Convention.
With regard to the second step, the Tampere conclusions invited the Commission to come forward with a communication on a common asylum procedure and a uniform status for those who are granted asylum valid throughout the Union. It is my intention that by the end of the year 2000 this communication will be brought forward.
The Commission notes - as has been emphasised by several speakers - that the European Parliament has taken a general position on rationalising Community law on asylum matters in this resolution. The Commission will not only study the resolution very carefully in order to prepare its proposal for a directive on common standards on asylum procedures - that I reiterate will be presented in the autumn of this year - but will also reflect on them whilst preparing the communication it will put forward by the end of this year on a common asylum procedure in the long term. I sincerely feel encouraged by the fact that this communication has such broad support in the House. With such commitment, both from the Commission and Parliament, I sincerely hope we will succeed.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Crime victims in the EU
The next item is the debate on the report (A5-0126/2000) by Mrs Sörensen, on behalf of the Committee on Citizens' Rights and Freedoms, Justice and Home Affairs, on the communication from the Commission to the Council, the European Parliament and the Economic and Social Committee on crime victims in the European Union - Reflections on standards and actions [COM(1999) 349 - C5-0119/1999 - 1999/2122(COS)]
Mr President, Commissioner, ladies and gentlemen, in this communication, the Commission has certainly demonstrated its willingness to make a tangible contribution towards improving the position of crime victims. It points out that within an area of freedom, justice and security within the European Union, citizens must be entitled to effective legal protection.
The Commission would also like to launch a discussion on the treatment of victims and would like to see measures taken to improve their plight. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs feels that a number of the proposed measures are too dependent on the goodwill of individual Member States and it calls for rules at a European level. Why is this so necessary? There are countless examples known to us of how victims have been treated in recent years: child abductions, in which case the parents and relatives are also the victims, victims of terrorist attacks, victims of organised crime, break-ins, robberies and the like, stalking, not to mention intimidation. But victims must not suffer twice: firstly from a crime and secondly from the system. There is a need for clarity concerning the rights of victims and for transparency concerning their status.
The measures proposed in the Commission communication appear to be geared exclusively towards victims from one Member State in another Member State, or third country victims legally resident in one Member State in another Member State. However, the package of measures should also take account of Member State victims in third countries and third country citizens illegally resident in a Member State.
The status of a victim should not have any effect on his rights or on the possibility of acquiring such rights. In the context of the enlargement of the European Union, particular attention should be paid to the treatment of victims from the candidate countries.
Since they are concerned with both civil and criminal procedures, the Treaties provide the European Union with instruments for increasing the protection of crime victims on its territory.
It is regrettable, however, that the unanimity rule currently applies. The scoreboard submitted by the Commission for reviewing progress in implementing the area of liberty, security and justice should be modified in such a way as to guarantee and speed up the legislative follow-up to the present directive. It is disturbing, however, that the measures concerned with aid to crime victims are not intended to come into effect until 2004 in this scoreboard. We cannot let victims wait for that long. By providing measures in 2001, victims will at long last be able to look forward to fair treatment. After all, treating victims with understanding and dignity also plays a preventive role. The proper treatment of victims will help destigmatise them and enhance their emblematic role.
When granting aid to victims, it is important not only to provide financial and legal assistance, but also to take measures first of all in the field of anonymity, privacy and safety of the victims, as well as in connection with the religious and cultural aspects, and to provide medical, psychological and social assistance. In addition, it is important to recognise the family of the victim as fellow victims and as witnesses, and to recognise the right to be assisted by an interpreter and to be questioned in the mother tongue. A special system should also be set up for the legal, psychological and physical protection of victims of domestic violence, stalking and genital mutilation.
In particular, additional measures are required for minors. For this purpose, specially equipped rooms need to be provided where the questioning of minors can be registered on video, so that they are not obliged to be confronted more than once with a traumatic experience. It must immediately be possible to provide the victim with material, medical, psychological and social assistance which is free of charge at the time of being offered.
Victims should also be informed of the availability of the various forms of assistance. It is extremely important that, depending on the nature of the crime, specialist assistance is provided. In this context, it is important to do away with a number of prejudices: some forms of crime are regarded more seriously in some countries than in others.
There is also evidence of a discriminatory response to victims reporting crime. Member States should be obliged to set up special police units for crime victims.
I would also draw attention to the importance of a legal basis for, and harmonisation of, the measures for protecting victims. The study carried out under the Grotius programme by An Wergens provides the requisite basic information. The useful experience available in respect of existing measures in certain Member States can play an important role in harmonising measures or drawing up a common package of measures. An initiative of this kind is a first step towards crime prevention. But given the fact that organised, cross-border crime is on the increase, the initiative should culminate in a common prevention programme on a European and international scale.
Finally, pending the introduction of a harmonised instrument for cross-border protection of victims, the Member States themselves and the candidate countries, in conjunction with NGOs, will need to enhance the protection of victims. It is also important to assess safety aspects in urban development and spatial planning in order to prevent crimes.
Mr President, Commissioner, ladies and gentleman who have been so patient.
Talking about strengthening the position of crime victims is like relating a story with a happy ending. From the beginning, we met palpable resistance from many quarters, but now most people agree that this is something important and commendable. This applies to all the European institutions.
We need to focus upon the victims' perspective and upon strengthening their rights in the Union. People who make use of their freedom of movement should not have to be exposed to crime. If they do in fact become crime victims, they should at least not have to suffer twice and end up in a worse situation than citizens of the country concerned who are themselves crime victims. This applies irrespective of what the particular crime might be. The position of crime victims ought therefore to be strengthened on a number of levels.
One can hardly talk about strengthening the position of crime victims without also talking about crime prevention measures. In November 1997, Parliament took the initiative and requested an action plan regarding preventive measures. An action plan of this kind was adopted by the Council in December 1998. These questions were highlighted again in Tampere in the autumn of 1999. We have embarked upon a new process.
The best way of helping crime victims is, in fact, to ensure that no crimes are committed, but that cannot always be done in practice. The best way of preventing crime is to disseminate information. To be able to devise an effective crime prevention strategy, we need in fact to know what we are talking about. For example, there are still no definitions of the concepts of crime victim and organised crime.
In addition to introducing crime prevention measures, the position of crime victims must be strengthened in more concrete terms once crimes have actually been committed. It is partly a question of making people more aware. Crime victims ought also to know to what rights and possible forms of aid they are in fact entitled. Most Member States have services which provide crime victims with some form of first aid. Travellers may, sometimes more than the local population, require various forms of specific aid. This may take the form of special measures including help with language and translations, as well as psychological help. The police, social services and non-governmental organisations of various kinds will, of course, be involved in providing these forms of aid. European cooperation has, in actual fact, already been devised and is in the process of development. In particular, the European Forum for Victim Services has developed sound guidelines relating to the position of crime victims.
The Commission' s proposal involves introducing minimum standards for receiving crime victims with a view to being able to provide them with information and support where necessary. This is excellent. The police will play an important role because they are the point of first contact, and special training is often required in this connection. It is difficult for foreign crime victims to follow the legal proceedings at a distance, which is why special measures are also required to guarantee the legal position of foreign crime victims.
Discussion of this issue began in the Commission during the last session under Commissioner Gradin of Sweden. The issue will be taken up again under the Swedish Presidency. In actual fact, this is, in a way, a story with a happy ending because there is quite a lot of agreement as to the objectives. Thinking European is often the same as moving Europe forward. In this case, we have common interests across party divides and national frontiers. There ought, therefore, to be good opportunities to think European.
I therefore welcome the Commission' s communication and I want quite especially, of course, to thank Mrs Sörensen for her work on this report - a report we fully support. We shall then wish to urge the Commission to come back with directives. We hope for concrete action in the future. The necessary conditions are broadly present.
Mr President, Commissioner, ladies and gentlemen, when these issues are addressed, the public authorities are usually more concerned about the aspects of dissuasion and security, crime prevention, approval of penal frameworks and action by police forces and the legal apparatus. However, it is also essential that we consider the people most affected by crime: its victims. Whoever they are, we cannot allow them to become a double victim, firstly of the crime and then of the system. Adequate protection must be guaranteed for crime victims within our Union and it is essential that equal treatment for these victims is also guaranteed, whether in court or before the authorities. Active means of support must also be developed. The personal dignity of the victim must be respected and their safety, privacy and family must be protected given that this Union which we are gradually building is based on respect for rights and freedoms, guarantees of safety for people and their property and effective legal protection. In other words, this is a Union based on the values which characterise contemporary democracies.
We therefore welcome the Commission' s initiative which is clearly compatible with the effort to create an area of freedom, security and justice. It is essential that there are minimum rules on the protection of crime victims which ensure, throughout the European Union, an adequate level of legal assistance in cross-border proceedings. This is particularly important on issues such as access to justice, protection and effective application of the rights of victims in proceedings or their right to participate, receive the necessary aid, obtain and provide information, understand and be understood and so on. Victims must also have the right to compensation for damages, including court costs.
Mr President, I should like to congratulate the rapporteur on this report. It is an important area and she has rightly drawn attention to it. It refers to the new powers of the Community over the last few years: rights of asylum, immigration and general cooperation in civil matters. It is therefore crucial that we use these powers to improve the position of victims of crime.
At the time of the crime, especially personal, physical or violent crime, many victims, if not all, will be vulnerable, distressed, upset, probably angry, and desperately in need of support. As the rapporteur has said, they do not need to become victims again. Nor do they need to feel that they are being branded almost as criminals themselves. We need to ensure - and this report goes a long way towards it - that the procedures do not negate the situation or make it worse, but rather, that they support and assist the victims.
The rapporteur has said that we also need to make certain that safeguards are in place so that there is no intrusion into the privacy of victims. We must in particular draw attention to intrusion or possible intrusion by the press. I am particularly pleased that this report includes support in the language or dialect of the victim of crime because sometimes that is an area that is overlooked.
Likewise the necessity for training of police officers and others in authority. Ethnic minorities, very often women, children - those who sometimes find the system difficult - will be the ones who are most at risk in this sort of situation. Those who perhaps are in fear of authority are especially vulnerable.
The PSE Group is pleased to support this report and to congratulate the rapporteur. However, there will be no surprise that we will reject those amendments that have been put down in the name of certain members of the TDI Group. Those amendments do not improve the report; rather they are a crude attempt to add the biased, distorted and racist sentiment of the signatories concerned. I congratulate the rapporteur on her work. I congratulate the Commission on bringing this forward, and I wish it every success in the future.
Mr President, on behalf of the Liberal Group, I should like to welcome this report and to thank Mrs Sörensen for her excellent work in drawing up such an important document.
I welcome the underlying Commission communication, but I would say, on behalf of my Group, that we regret that this communication was not much stronger. It is quite clear that the Treaties provide the Union with the instruments that are necessary to strengthen protection of the victims of crime. I think, for example, of some of the conclusions of the Wergens report, and we would have expected more from the Commission than proposals for greater dialogue and the exchange of best practice. We need clear measures to help victims with access to assistance, justice and compensation.
However, it must be said that if we feel the Commission could do more, the biggest problem is by far the Member States. It seems to us incredible that seven Member States have still not ratified the 1983 Convention on compensation for victims of violent crime and that standards of justice are still so low in so many Member States. Let me give just one brief example from my own constituency. Mr Pike, a lorry driver in my constituency, was recently assaulted by his employer in the Netherlands. Mr Pike is not a wealthy man and the cost of legal redress is high. He does not have access to legal aid in Britain because he has to employ a lawyer in the Netherlands to help him. He does not have access to legal aid in the Netherlands. He is unable to secure any compensation or, indeed, any justice for the injuries he has suffered.
Unless we are able as a Union to help in relatively clear and simple situations like this, our citizens will not have confidence in the single market and will not feel part of the European Union. I hope that we can take up some of the ideas put forward in this report to improve their situation.
Mr President, I would firstly like to congratulate the rapporteur, Patsy Sörensen, for the care and accuracy of her report.
On the other hand, I would like to focus my attention on the presentation of various amendments to the draft text which include people affected by terrorism as the victims of crime in the EU.
I completely agree with this, as well as the fact that certain groups use violence to try to impose their ideals. What I believe, Mr President, is that when we speak of imposing ideals, and of victims, we should not only refer to terrorist organisations, of which there are too many and which must cease to exist in a democracy such as the one we want for Europe.
In this respect, we must also reject and condemn the impositions and violence sometimes exercised by bodies and apparatus of the states, as in the case of GAL and other previous cases in Spain.
Democratic justice must apply to all without exception, and moral reparations and material, medical, psychological and social aid etc. must reach all the victims of terrorism without exception, including, of course, the victims of the above-mentioned state-sponsored groups.
Only in this way, acting fairly, will we achieve a Europe which lives in peace and prosperity, which is the founding aim of our Community and I believe that this is still our greatest aspiration.
Mr President, I would like to thank the rapporteur for her valuable work. The Commission has tackled a very important issue in its communiqué. The question of more effective help for the victims of crime will not be solved merely by improved legislation. We can only make permanent improvements through combined, broad-based dialogue on the part of NGOs and the national authorities. Compared to the authorities, NGOs often, in practice, have more flexible and versatile approaches to problem solving. For example, Internet-based info-banks and service telephones provided through voluntary work could be developed in parallel with the services provided by the authorities. The rigid nature of the courts and especially the high costs involved often prevent victims of crime from discovering their rights. The situation is in untenable conflict with EU principles of the rule of law. People have to enjoy true justice without having to pay for it. The minimum level of legal protection in the Member States of the EU must not be allowed to slip to that which exists in the United States.
The EU and its Member States must also ensure that the victims of crime do not have to suffer twice over for the wrong done them. In particular, when it comes to organised crime, many victims forsake the opportunity to go to trial as a result of pressures or for fear of vengeance. EU Member States must develop more effective cooperation among the authorities in post-trial situations, for example, in the areas of plaintiff and witness protection programmes. The added value of Europol in this process must also be investigated carefully.
Mr President, I welcome the Commission communication on victims of crime in the European Union, since it studies the process of creating common policies, as well as greater cooperation between the Member States at a time when we are all aware, including this Parliament of course, of the need for this type of communitisation.
Bearing in mind the enormous number of citizens of the European Union who suffer as a result of crime and, in particular, terrorism, I welcome this report which we are debating today since it contains certain points which, in my view, are particularly noteworthy.
One is the sensitivity it shows by specifically highlighting the fact that there are certain social groups - women, children, immigrants, homosexuals - who are more vulnerable than the rest of the population, as well as the fact that there are also certain sectors who, ignoring the most basic democratic principles, prefer to use violence to impose their objectives.
We must start by achieving a common definition of the concept of the victim to include families and dependants, since they also suffer the consequences of crime.
On the other hand, I also fully share the opinion that everybody resident in the Union should be clearly included, so that they may be subject to all the different measures that we are debating today, regardless of their status.
Nevertheless, it is regrettable that the adoption of the proposed measures is to be postponed until 2004, since I believe that they must be adopted as soon as possible.
From another point of view and bearing in mind the ever increasing importance and influence of the media in our society, special attention should be paid to the way in which the media deal with the reality of these people, which is not always respectful of individual rights, above all when we are talking about minors, whether they be victims or delinquents.
With regard to these people it is also necessary to apply certain measures so that they can rebuild their lives correctly, not only from an economic point of view, but also through psychological, legal, medical and social assistance. To sum up, they should be guaranteed full protection and, for that purpose, I am convinced that it is absolutely essential to cooperate with the NGOs and associations in the sector in every Member State.
I must finally stress my deep concern about the need to pay due attention to the victims of terrorism, since these are people who suffer from a very serious and specific form of crime which, unfortunately, does not only take place in my country, Spain, and which threatens democratic coexistence and freedom.
Mr President, as the Commission says in the introduction to its communication, we cannot seriously speak of a citizens' Europe without dealing with the rights of victims. I would like to express my agreement with what has been said by other speakers about the hope that the Commission will be more ambitious than it has been in this communication. I also urge it be ambitious.
Please allow me, Mr President, to focus on the problem of the victims of terrorism. I must begin by expressing my regret at the fact that a certain Member who spoke previously gave the impression that he reluctantly accepted the importance of the victims of terrorism, and then straight away focussed on other issues.
However, I would like to highlight the importance of this report and Mrs Sörensen' s cooperation. This is a balanced report which has been sensitive to the victims of terrorism, because if there are three groups of victims which must receive our special attention, they are, as the Treaty says, victims of trafficking in human beings, victims of crime against children and victims of terrorism.
I must therefore congratulate Mrs Sörensen, since she has hit the nail on the head by stressing that certain groups need specific attention. We must not forget that complete attention must involve psychological attention. This complete attention must also involve the consideration of family relatives as also being victims. This is especially true in the case of terrorism.
Therefore, Mr President, I believe that this is a step which we hope will encourage the Commission to implement, with the Treaty of Amsterdam in their hands, more ambitious measures in this area. This, as the Commission says very clearly, is an obligation for all of us if we want to be able to speak proudly of a citizens' Europe.
Mr President, first of all, I should like to mention, as a starting point, Mrs Cederschiöld' s speech. It has traditionally been felt that victim protection is primarily a matter of compensating victims. It should be noted that the Commission communication differs from this in offering a broader approach to issues of the European level protection of victims of crime. I must stress the role played by my predecessor, Anita Gradin, in initiating debate on these issues within the Commission and the European institutions.
This broader approach takes the view that the issue of victims also necessitates work on prevention, information, practical help and the status of victims in criminal trials. I should like to stress the fact that the Tampere European Council endorsed this broader approach. That is why it declared that it is in the Union' s interest to adopt minimum standards for the protection of victims of crime, specifically with regard to access to justice for these victims and their right to compensation, including the reimbursement of their legal fees. This issue must not only be addressed at European level, but the Tampere Council also recommends establishing national programmes to finance both public and non-governmental measures for the assistance and protection of victims.
The Commission is therefore delighted at Mrs Sörensen' s excellent report, on which I congratulate her. We are fully prepared to work in accordance with the broad general guidelines presented in this report. The Commission agrees fully with the approach for the need to develop victim support networks, particularly language support. By the same token, we share the rapporteur' s concern at the special attention that needs to be paid to particular categories of victim, such as foreign nationals, minors, and victims of sexual violence, the trade in human beings or terrorist acts. It is equally important that we improve the training of staff likely to come into contact with such victims.
Lastly, Parliament quite rightly stresses the importance of protecting the privacy and anonymity of victims and witnesses, specifically where the media is concerned. This is a sensitive issue, but one we must support, as it is crucial to safeguarding the dignity of victims of crime.
What are we currently doing? So far the Commission has collected the views of non-governmental organisations, and we feel that it is very important to hear Parliament' s opinion too. We are paying close attention to a proposal for a framework decision on the protection of victims in Europe, which is already under consideration by the Council. This proposal was submitted by the Portuguese Presidency and we agree with its broad philosophy. This proposal for a framework decision, which, as you know, is a legislative instrument specific to the third pillar, provides for the development of all victim support mechanisms and for making it easier for crime victims located far afield to take part in trials by setting up systems for giving evidence in either written or video form. The proposal also provides for separate waiting rooms for victims to be established, enabling them to avoid, as much as possible, meeting the perpetrator of the crime against them. We are already, however, working at a level beyond this framework-decision.
As Mrs Sörensen pointed out, moreover, the Commission is anxious to make use of all courses of action provided for in the Treaty to provide better protection for victims, and here I am referring to Articles 65 and 66 of the Treaty establishing the European Community and to Article 31(E) of the Treaty on European Union.
Indeed, it is the Commission' s view that the measures dealing with the provision of victim support, that is, the standards which the support services must meet, the creation of victim support helplines, and all the issues to do with information and with linguistic support for victims of crime, should be regulated by instruments that come under the first pillar.
The same applies to the intervention mechanisms for possible compensation funds with regard to the joint regulations, the conditions of eligibility for the funds, the possibility of advances, and coordination with insurance schemes and between national victim compensation funds.
We are already establishing contacts with the future Swedish Presidency, which, this autumn, with support from the Grotius programme, will be organising a special seminar specifically on compensation mechanisms. Similarly, in a very practical move, the Commission has already decided to carry out a study into the feasibility of establishing a European victim aid system in the form of a free multilingual telephone helpline.
Many Members have expressed regret that the Commission' s scoreboard only provides for measures on aid for crime victims from 2004 onwards. As I have already had occasion to explain several times, 2004 is the cut off date to which we are bound under the 1998 Vienna action plan. Nevertheless, as you see, the Commission is already committed to working without delay on this issue, which is so important for the people of Europe, and I hope that we will have achieved tangible results even before 2004.
Thank you, Commissioner. I should just like to say, if you do not mind, that I could be tempted to take bets on what language you use to address Parliament.
The debate is closed.
The vote will take place tomorrow, at 12 noon.
Late payment in commercial transactions
The next item is the debate on the report (A5-0154/2000) by Mr Murphy, on behalf of the Parliament Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on combating late payment in commercial transactions (C5-0225/2000 - 1998/0099(COD))
Mr President, unfortunately Mr Murphy cannot be here with us this evening and I therefore have the honour of representing him here today. However, I am at a disadvantage. I was not involved in the work of the conciliation committee, although I have studied the documents. So please forgive me if I am not quite as well informed as the members who helped in the conciliation procedure.
I should like to thank those members because, even as someone who was not involved, I can say that this is an important directive. It is important to SMEs, it is important to the public sector, it is probably a far more important instrument for promoting employment than many of the resolutions passed here in this House.
I can still remember the earlier debates: late payments are a breach of contract and this directive stipulates that the purchaser must pay the vendor the full sum owed within 30 days of receipt of the goods. Otherwise, he must pay a penalty in the form of interest etc. Discussions with the Council gave rise to a whole series of problems which we have now managed to settle, several sittings later. One of the main problems was the question of retention of title, whereby the vendor retains ownership of the goods pending full payment. It was also agreed that freedom of contract cannot be invoked in order to limit the effects of the so-called anti-abuse clause. We have agreed on a clear regulation here which ensures that the debtor cannot procure additional liquidity or additional advantages at the creditor' s expense.
In addition - and this was an important point - the principle of equal treatment between the public and private sectors has been acknowledged. As far as interest is concerned, we have compromised between the 6% proposed by Council and the 8% proposed by Parliament, agreeing in the conciliation procedure on 7%.
All in all, it is a reasonable result and, I repeat, it is a result which will mainly help SMEs in the Union. I personally was most surprised to read that late payments were one of the main reasons for bankruptcies in Europe. Apparently some 450,000 jobs are lost in the EU every year as a result. We often spend a great deal of money on very few jobs. Here we are achieving the desired effect cost-free, as it were, and I think that Parliament should make it clear to the outside world that it has done job security a huge service.
Allow me to close with one more comment regarding the Commission. Late payments are a breach of contract even when it is the Commission which is late paying. This does not figure in the directive but, in my experience as an MEP, we often hear complaints when we visit SMEs and large companies alike, that the Commission is often far too late honouring the payment commitments which it has entered into in research promotion or other areas.
I hope that the Commission will be guided by the spirit of this directive and make its own payments on time, because here too, I repeat, this is breach of contract.
My warmest thanks once again to everyone involved and I hope that Parliament will vote in favour of this compromise tomorrow.
Mr President, about four or five years ago, former Commissioner Christos Papoutsis told me at a meeting that he was considering some sort of attempt to regulate late payments. I smiled and told him that I wished such a thing were possible, because it would be a relief to millions of SMEs, but that I thought it would be extremely difficult. I am pleased that we now have before us a directive making that wish come true.
We have heard and we know what it costs SMEs, what it costs the European economy, what it costs workers when certain companies, which can and do throw their financial and purchasing weight around, or public sectors which can and do throw their weight around, acquire extra liquidity free of charge, at no cost to them, but at the expense, mainly, of SMEs. Approximately half a million workers lost their jobs and one in four companies went bust because bigger and stronger companies got away with not paying them on time.
Today marks the beginning of a new era, an era which will, of course, dawn in two years' time, once this directive, which gives SMEs different prospects for a different future, has been transposed into national legislation. It gives them reason to believe that they too have the power to trade in a fair competitive environment, an environment which has been missing all these years, an environment which the SMEs of the European Union have been trying in vain to achieve. Have you any idea how soul-destroying it is when a small businessman, with limited access to bank loans, is expected to subsidise companies with a far bigger cash flow or the huge public sector of a country? It is a bitter pill to swallow.
What I can say is that the negotiations between the European Parliament and the Council were a most pleasant experience. Of course, I can say now that it was a pleasant experience because the outcome has been extremely positive for Parliament. And it would be no exaggeration to say that Parliament was the institution of the European Union which understood exactly where the interests of European society and European business lie, which is why we used all our arguments and exerted all our pressure to persuade the Council that all the European Parliament' s proposed amendments went in the right direction. And, of course, I must thank the SMEs and Parliament and the Executive Commission, which also helped to achieve this result, and it is a good result.
Finally, I should like to close by saying that every SME in the European Union and millions of workers in small- and medium-sized commercial, handicraft and professional companies in the European Union will look towards us tomorrow, towards the plenary of the European Parliament in Strasbourg, in the belief that a new day has dawned for them.
Mr President, I have already received many reactions from within the SME world to the text that we will be adopting tomorrow and, partly on behalf of all these SMEs, I would like to congratulate the rapporteur on the work. I hope that Mr Linkohr will pass on these congratulations to Mr Murphy. I would also like to thank the Commission for its cooperation, which has been as constructive as ever. We should be proud of the common text which we will be adopting tomorrow and which we were able to adopt in the Conciliation Committee. It is regulating what should be regulated. Nothing more, nothing less. It is also regulating matters to the extent that they need to be regulated at European level. Again, nothing more, nothing less. And it is regulating matters in a legally well-organised way. We can defend it perfectly from all angles, both with regard to transactions between traders and transactions between traders and the government.
Mr President, as early as in 1993 - at the very outset of the internal market - we, together with Parliament, asked the Commission to submit a proposal to regulate late payments. Initially, the Commission' s reaction was low-key, in the form of a recommendation. It subsequently took a tougher line with a proposal for binding rules. It took all of us two years to make the political choices and to formulate them in a technically correct manner. We have now provided the framework; all that is left now is the transposition. The Member States have been given two years to do this in. Let us hope, together with the thousands of SMEs in whose interest it is for the Member States to respect the transposition period, that our Member States act more swiftly. In fact, let us encourage them to do so.
As far as I am concerned, a European Cup should go to the Member State which manages to finish its homework first.
I have another question for the Commission. I should like to have known whether it plans to formulate proposals on conditions for setting up debt-collecting agencies, which is one of the issues which we discussed for a long time in the course of the preliminary work but which we left out of this directive for a good reason. My question is whether the Commission is planning to make proposals in this respect at a later stage and, if so, when?
Mr President, ladies and gentlemen, in my view, this directive is, without doubt, the most important directive for the small and family-run businesses of Europe. A good day' s work deserves a good day' s pay. But some have had to wait for it longer than others. The stronger the partner, the more power he has to make a business wait. Here, for the first time, we have a regulation which ensures that the company' s liquidity is secured once the service has been provided, and within a foreseeable period of time. I am delighted that we are debating today in the small circle, because you can see that this directive is totally uncontested and that the European Parliament stands fully behind this directive.
We know that some 450,000 jobs are lost every year as the result of late payments. When we talk about job security and job creation, then we have a very important and crucial directive here which helps us to secure 450,000 jobs a year in Europe. That deserves the headlines in the press but, as you know, the fight for jobs is already taken for granted. I am proud of the fact that the European Parliament is making such an important contribution to this. This initiative was intensively promoted to start with by Marianne Thyssen, Mr Folias and Mr Murphy and we are proud of such an excellent result in the House. Payment within 30 days, precautions to ensure that payments are actually made and that the company receives the money within 90 days. It is a sensational result. Congratulations! I am proud to be a member of this Parliament.
Mr President, allow me to begin by congratulating everyone who has been involved in the creation of this directive and especially those who have done the hard work of negotiating during the conciliation procedure, which I know has been hard, although I personally have not followed it - I followed the two readings, but not this third reading.
As the esteemed Member, Mrs Thyssen, has said, this directive deals with what it can and must deal with, no more and no less. I believe that this is a magnificent definition.
The Commission' s initial proposal was much more ambitious, but since we are moving in that pioneer territory of the internal market - that territory which involves elements which are still the competence of the Member States such as procedural rules and civil law, ownership reservations, or Article 5 of the procedure for the recovery of non-contested debt etc...- the Commission' s proposal was not in accordance with the Treaty, since we lacked a legal basis.
The present proposal is less complete, if you like, but no less effective. I believe that it will have significant repercussions, which have been listed by previous speakers. Above all, I am going to highlight one more, and that is that it opens up the road to seriously dealing with the need to fully enter into this pioneer territory. This is because, today, there are still genuine obstacles to the perfection of the internal market, genuine obstacles to the four freedoms laid down in the Treaty, precisely because we do not have a clear legal basis. Now, with the Treaty of Amsterdam, we may have a clearer legal basis, but we must make a great effort to establish effective coordination and harmonisation in all of these areas.
Mr President, ladies and gentlemen, rarely does a directive have such wide-reaching social implications as the one we are discussing today. It will affect millions of small businesses and millions of individuals who carry on economic activities, even though this may not as yet be apparent. In my opinion, the forecast, as it was established at the end of the negotiations between the Council and Parliament, is precise and essentially correct. A balance has been found which will certainly influence the relations between buyers and sellers significantly. It is a measure which facilitates the market, not one which places restrictions on it, although it does lay down rules - for rules are sometimes essential in order to maintain the free market - and it is therefore a positive preventive action which essentially protects the weakest: both those who are weakest financially and those who are weakest socially.
There are some areas of Europe - including certain areas of Italy, for example - where a very successful company has a substantial, decisive, unambiguous influence on the market, which almost amounts to a monopoly. Clearly, this company influences not only prices but also time frames, including settlement periods. This is sometimes negative for those who need to work and are forced to have recourse to this company.
The issue is that of equal conditions for public and private industry, which I see as a positive thing and which will affect, or, rather, will be a positive development for public accounts. In fact, you will be aware that public companies settle within a certain period, and this time limit means that it will no longer be possible for private companies who deal with the public sector to impose large, excessive burdens on public companies. Consequently, public expenditure will also be reduced.
Mr President, in one way it is a good thing that the public in the 15 European states does not take too much notice of what we are doing, especially on evenings such as this where you, Mr President, the Commissioner, seven members and roughly the same number of officials must stand by our posts. This is an issue which is seemingly unimportant but which in fact affects several million companies - I myself am a small businessman - and tens of millions of consumers.
There is a proverb in Italian: Non e mai troppo tarde - it is never too late! But it is too late for many small and medium-sized enterprises, family businesses and young entrepreneurs. And many companies will not survive the delay before what we will hopefully decide by a large majority tomorrow is actually transposed into law. Unfortunately they will no longer be able to take a positive view, as entrepreneurs, of this positive step in the right direction. It will help SMEs, bring greater legal certainty and improve property rights; in the final analysis it is an employment programme, providing help for young enterprises and family businesses but also protection for the consumer. I think that this aspect cannot be stressed enough.
All that is left is for me to thank all those involved, who have striven over the years to achieve this result. I hope that the intended beneficiaries will indeed be able to reap the benefits of it as quickly as possible.
Mr President, the Commission should like to take this opportunity in this debate to congratulate the European Parliament and particularly its rapporteur, Mr Murphy, on the very positive result achieved in the Conciliation Committee. The tough negotiations, as good negotiations always are, have made the adoption of this directive possible. I am convinced, and several speakers have underlined this, that this is a particularly important directive for European businesses as it affects all commercial transactions between these businesses and between authorities, in both the public and private sector. In saying this I believe I have responded to a comment made by Mr Linkohr.
We hope and we are convinced that the directive will have a positive impact on the daily commercial transactions of all businesses, whether these are large multinationals or small and medium-sized undertakings. However, it is only right to point out that this type of directive is essentially intended for small and medium-sized undertakings because, given the operating rules of the market, it is these which will gain the most positive benefits from the effectiveness of the directive on late payments.
I am convinced that we have therefore adopted a legal framework which is simultaneously serious, rigorous and effective. The Commission will do everything in its power not only to guarantee the appropriate transposition of this directive into national law during the next two years but also to reassess the late payment situation in the future in view of the actual application of the directive.
I must conclude by again congratulating Mr Murphy and this House on the decision to be taken.
Mr President, I had asked the Commission whether it intended to submit a proposal on conditions for the setting up, and mutual recognition of, debt-collecting agencies in Europe. I appreciate that this does not fall within the remit of the Commissioner and that he is unable to provide me with an answer right now. But I would like to receive a reply in due course, because this issue has been the subject of many a discussion in previous meetings.
Mr President, given the Cartesian evidence that this is not an issue falling within my area of responsibility, I can only say to the Member that I have noted her question and that, as usual, the Commission will certainly give her a direct answer.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.30 p.m.)